Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 1 of 179 Page|D: 366

EXHIBIT H

Case 3:17-cv-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 2 of 179 Page|D: 367

REDACTED

---------- Forwarded message ~~~~~~~~-

From: Danielle Sinowitz <dsinowitz@iacksontwpni.net>
Date: Tue, I\/Iar 26, 2019 at 10:20 AM

Subjeot: OPRA Response

To: rise up <risou ocean mail.oom>

Dear Rise Up:

Please accept this as my official response to your OPRA (copy attached). Your records requested have been
destroyed under general correspondence as per approval from the NJDARl\/|. Attached please the
Authorizatlon from Records Disposal approved on 3/6/19(2009-2016) for Adrninistration. A|so Please find
Authorization from Records Disposal approved on 1/31/18(2014), 5/15/19(2015) for Councll.

Thankyou!

Danielle Sinovvitz

Clerl< l

Jackson Township

95 West Veterans Highway
Jackson, NJ 08527

Tel: 732~928~1200 ext. 1203

Email: Dsinowitz@iacksontwpnl.net

Case 3:17-cv-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 3 of 179 Page|D: 368

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3

Fw: Inforrnation request ~ Danielle Sinowitz

lofl

Fvv: lnforrnation request

Janice Kisty

Tue 2/26/2019 9:20 AM

To:Danielie Sinowitz <dsinowitz@jacksontwpnj.net>;

Danielie,
Please process.
Thank you.

Janice /<isty

TOWnShip C/erk/Registmr’
Jackson Township
Q.S.W;_Ys§¢iren§_ti!sh_v.v.ey_
9_@_.<;!<..$.<>_0,_1“_.1_..9§.5__2.7_
732-928'1200 xizoo

fa>< 732-928-4377

From: rise up ocean <riseupocean@gmail.com>
Sent: Monday, February 25, 2019 6:52 AM

To: Ann Niarie Eden; Janice Kisty

Subject: information request

Dear Clerk,

Filed 04/12/19 Page 4 of 179 Page|D: 369
https://outlook.office.coxn/owa/?ItemID=AAMkAGMyZGZth.,.

 

Under OPRA please send me ali emails and letters to and from Mike Reina, Rob Nixon, Barry Calogero , Scott Marin, Ann Updegrave
and Ken Bressi with regards to Oros Bais Yaakov, girls schoo|s, and schools between 01/01/14 thru 01/01/15

3/26/2019, 9:27 AM

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 5 of 179 Page|D: 370

xm>o:m n>m c:m En_ ~.anonv mvow\©\m 6me cum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fo rowes
Bma m.~._‘ E:~mcm~w =ozmo£.o> <.$ ~coE¢mwcmE wEoumm w mm>EP_< ho commm>E .w.=zmcmmw w.._o~uo..E 0.2 Bmo m.m_‘
mdc~\wo\mo
vvhnmm mgqu bmzov >.hw`.
eBE=z cosm~ro£=< m.£ 33 =oz-eo§.< <..£ § B=m~m >=SEE§Q ._8%=< <.2
523%5 § eozm~eo£=< .$ _ __2~8¢.5> .=5< .2
oo.o_‘ n oE:_o> _Bo._. n >_cO own comwm>E ._on_
32 \_.,_`_..Q_,_QN\,B emmew&@,.o ee@> m seem _e@=wo - BSESSEO §Q.Smo v
owed 226 § e¢c< A>>>>\_z§ 3 A>>>\<_>_§ EQH_ uoewn_
¢E=_o>.i Qwo%E.Q memo w>aao£.§ =2~=3§.: »_E. mecom macon .2 w me.vw.m §

 

 

 

 

 

 

 

 

 

voiran am co ._wwaam >w£ wm vo¢w_ano on ~w:E .: new ..ov..m wEB_ Hw._.Oz guam 983 ..o Eoo@o.a ._£ worser ucc mem uaw coumm.a= 5 no>*o>£ ucc mem nam wvocon corco~m
o>ms 50ch po~w= mwcow 289 w£ ~m£ vo£coo eo£§ wm z .vmv:wEm wm 03 .o ,mmmv 4a >owc£, >>oz £:> oocmu._ooom 5 woeooo._ 253 mE>>o=£ 65 6 _mwoaw% o£ § oo~mo=vm._ 3 och mm cowm~co£:<

.o_:vocow conco§ wv._oom._
L_ m>uooamo.. 55 vocoooxw

 

 

 

 

 

 

.=mem `S=%S%@eS 2=§8_0 §§ 133 __w 832 amf Qmoc_too woeoowm commEmo mmmE_ 555 EEoB=z nme.=c@m 62
w 1
chEEoo .m _mmoawE wEoomm EENEQE .~ >>2>¢~.._ _m>Eo._< .@M
&¢~\3§ W Ee~\..§..e QENBB
Sw.`¥ wu.Em`. . xm>oz mScmEmm _`m :.

A>n um=m.w >__wom=oboo_mfwmmcm§ mn._oooz .m

 

A>n uocm~m >=moEoboo_mv >m uo>o`_aa< augqu .v

 

§ 355 >__§=§e»_mv >m 353va .»,

 

 

BNQ=~_ §§va .N

 

._onE:z o_:oosow com~cw~om >o:om< <.v

m_‘o - ooooo_.$_

 

memo _,z _=o@_oe_, .>~>Ewi w.=eem> §§ mm

eoe§w§&e<

 

 

oEmz >ocom< mczww:uom. _‘

 

.moEwm oo~muoaxo

._2 mwao_m>cm 339qu row mv:_oE wmmo_m .mo~m,omm 258 =8 .ooc£w~wwm

eo m=owww:c eom .m~wmc ._..z .co~co._.w .~.om xom .O.m .m:co>< Emww>>Bw comm
.§m<@ ¥Sewmm=~z mendez 95 $>_§<e §e>§ same §§SB
.mhwwaomm ,_<mon_m_o § §§ 1323 _E£ see Eaam .§w=

o._m wPooE iomc s .m .mv v:w < .mv wEo= m~m_ano ow~m ~w:E _ma§§E cce
>E:oo ..3 xm:oe£ ._, wEo: o~m_quo ~w:E gbcomm exam .wv..ooo\_ 233 xcm
wo coEwoaw=o m£ 8 ..o.:u nw§En:w on ~w:E ~wooco._ wE._. para co cab omno_n_

"w:o$oETc_

 

r_<wOmw_D mD¢OUNM
N_Ow ZO_._.<N_N_OI._.S<
DZ< ._.meGmM

 

 

Eo~w>w ~coEmmwcm_z coum::£c_ mv._ooom - .E>.r cowxom_.

Ewc__omcwcm§ wEBom vcm wm>Eo._< 3 comwm>E - Em<o_.z

ocrmm“n ..>m cum E< mNHm_mm wvom\om\m Umzmn_ c:m

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e eo m emma
mEN`mN\m
m~mg m.hv d\:.§mcmmw GQZNuE._m> 4.`.~. pcv_hmmmcm§ md._OuwM d wm>mcu._< wo comwm>mn_ .w=dmcmmw w.._o~um.:a U.m_. vvmn_ m.m_.
w»am\»o\wc
§van nasd me:.~mt >,e § am
eezm ..BE=z =§§.5£=< m.$ even ee:e~ee£=< <.3 § venme >__eemc§ee_£ §E=< <.B
ee§eo%§ .:. eeee~_§_§< .2 eeeee_,€e> §§< §
om.m n eEEo> H~o.r n >_:O ew: c£w~>E how
ee§eem eeeee§e> a§:< e
eee §§
86 835 835 eee> e §§ se=eem - ei A$_eov e< mendez §§ eeeo §§va 2
S.N ______~N,,_Qw~_..v _._NBQS eee> m _eeewm §eeeo, .__ eeeeee&eeeoo §@-SS m
ce§uem commoccm> eoxu:< a
36 NS~§ ~5~:0 eee> m §§ e_=m 2283 - e_m eeo&e_ee NSQNNS w
ee§eem eeeeee_.ee> 5%=< ..
30 NEN§ 535 eee> m §§ e_m eeo ee§e§ NOS.BB ~
seem ego § eee< §>>>\s_§ 3 §§sz epa ease
oE:_o>.E ewoawmo.mr woven e>~m:_oc_.~w :o$:m~ex.:‘ m=:. mecom v._ooox .ov w wecmw.m §

 

 

 

 

 

 

 

.e~:uecow cozc£ee mueooe._
ne>o.aam cm co emmanm >w£ mm um~eEEoo en ~w:E .$ new .,o_‘:m wEe: nm.rOz .§:m 933 5 Eemea § oe._m:ue_ 8c mem cce commm_.z 5 we>_o>£ 6a e._m uaw wuo:en cozcm~e. e>zeeawee §§ neueeoxe
m>mz 5ch um~w= mecem u._oum._ 05 §§ ueEreo henri mm s .nevcm€m mm 03 .o .mmmr .._.m >m€e_. zez §§ chEooom § wn._ooeh 233 mc_.>>o=£ e£ co #mmoam% e£ e£ ue~me:cee >n 22 wm coam~co£a<

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 6 of 179 Page|D: 371

§w¢omm§wwe_m~£. m m
-e§£d~€_e$v!e§§-r§.S€.§esm%§@€-m%§emF.B£_m§-§mr § eweo§ceo wEooem uemmEmm e mE_ _m: 5 EEQ§§ ve§eem 82
m~cwEEoO .w _mwoawE wn._oowm u._:.mEo._a .h >>e~>em _m>ES< .w
evow\mn\g QEN\QN\S w _`ON\¢_;:‘
cenm e.:ws` c=< o=.amem 255 _.mw
§ 355 >__eee§eemremee§ ee._oeem .m § eeeew >=Se§eemv >m ee>oae< eee:eem .¢ § ee=ee >_.eee§eemv >m ee“we:eem .e eeen`e_ ~ee:eem .~
30 - SSQ§ seem cease
§ eao.e>:e uewme.€om rem eo:_ec_ ewee_d .mowm-omm 309 __ee .eocm§wmm
..QDEJZ 0 5 050 cozcvumm >U_.._mm< <.v 3 mcozwm:d hom .mwwmo .w.Z .coEmC. `~om xom .O.m ,o:co>< ~cmmm>>:“w comm
~ v w _A_zx<ov EeEemmcm_z wPBem use we>EH<»o coE>E ,e§w »o EeEcmaeo J<WOLW_O ODMOONM
com nExm com mem Ammb .m.rww:dmm ._<moam_o § ?.tea =:w =mv E§ 655 eméem .ue.m: MOn_ ZO_P<N~MOI._.D<
. , . mem wueoom._ _mowc s _m .m_. uaw < .mr mme 22 Eoo ow*m ~m:E wm §c:E uaw
.\.Nmmo M,Z comv_um_, >m>>£mi mcm,_m~m\w >> mm >E:oo _.3 cm:o._£ .v wEe“m e~e_nEoo §§ we_.ocemm e~£w .wu._ooe._ 233 >cm DZ< .FOMDUMM
vtm~U _m Momc:_>_ »o :oEmonw_u eE 2 §§ ue§En:w en E:E umw..&ee wE.r .§.a ._o eaa emme&
/// . eEmz >ocem.¢\m£~we:cmm._. "e=oze=:we_

`¢firpémmcm§ cozm§£c_ mueooem - d>>._, cowxum~. EmEemcmcmE wu._ooem nam we>Eo»< 3 co§>§ - _zm<a_,z

.`r.

  
 

 

as

.._.~mau

: ..i. ,...D .:_< §ru,v.; w_.ow\m\m nmx~wn_ cum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v 3 m umwa ... m
EON§\.
mama m.`._. E:~mcmmw com~wu§.~w>.<.hv vcwEmmemE w_u.~oowx d wm>zu._< »0 co~w~>mn_ .O..=..:Ncm~m w.._°~uw.:D U.mv w~mQ m.m_.
_ ~ESQ~Q
woman w EN\S wmc._mt xm=dom
vmzw BLE=z =§-:o£=< mg 23 §z§.o£=< <.E § u¢=gw >=HE§S_A wo=_u=< <.m_.
=o§wo§a .t c§-ro£=< .2 cozSEB> E§< .m~
mm.v n mEo_o> _m“o._. n >_cO mma co_£>E l5a
um§vwm SES_.EQ> 5%:< *
x|[.ll!ln
mmi §>>
oo.m 05va ovowdo Qmm> m chem ~wwzcmm - m=m A<maOv ~u< wPoowm o=nza cmaO wooo.tmo 9
oo.v , mvom\ww m...EN\E Emo> m _mESxm _Emcm® - mocmn.._oawm:oo Eoo.momo m
B§U@m ¢€SE._Q> §i=< .
l.».al¢l|ia|!.l
m~.o 30va mvow>.o Qmw> m gaoan mem mccra&m._. - m=m m:ozam_w.~ wooo-wmmo w
S§Sm C§mo§m> 5%=< *
{l¢¢¢!||||
_ §§ gm
om.o mgva mvow:o &mm> m co§w§vmm uc<Em.:m`<<Bcu:o> ,m£o>:_ cm_u._O mmmro§a mooo.¢omo \.
cQO 226 § §§ A>>>>\z§ 2 A>>>>\§§ soc vega
mEEo>.E‘ mmoa£o.m_. wo~mo o>_m:_uc_.w_. cozcm“om.: QE._. wotow Eoomm .E. n mmtwm.m u

 

 

 

nw>o._qam cm co Rm&m >m£ wm um~w_anu ma 335 .E new _. _.
m>mc EEmz uw~w= wmcmw ESE w£ 55 umc._cmu 55§ mm :

.w_:umcuw gmcva wEouQ
o_. m wEmr "thz .§:m m.=d_¢ ._o wcwwoa ._o* vw._EUQ 5a w._m ncm co.amm§ c._ um>_o>£ wcc opm nam goer concme w>zumnwm_ §§ uwummoxw

a >mm¢m~. §wz §§ mucm_u._ooum £ wu._ouo._ 233 mc§o=ow m£ 3 _mmoa&n 05 § vw“mm:

 

 

dog 3 m..mc wm conm~._`_o£_._<

 

 

 

 

 

 

 

 

<¢S~_S£ .
-SE.§§&§§¢Bt.£t.£d.~f§§§§§@t-~€§E§EF.Et.m~tuo= mumo§tmo mEoumm ummmEmo mmmE_ 355 EEQ§§ B§Umm 52
EcoEEoo .m _mmoa£a mn..ouwm E:EEQ.& ..`. >>£>ox _m>Eu._< .w
~SN\B\~° ~E~\.§~¢ mvow\m\ov
=%m ».§S §< oraQO mesa wmm
3a uw:mmw >=mu_:o.aoo_mv ._mmmcm_>_ wu._oomm .m 25 uocm_m >=m£:o._~uo_m~ >m vm>o._an_< ~wo:vmm . ga umcmmw >=mu~co.auo_mv >m gammade .m w~mQ=u_ umw:_uwm .N
NS-QQQQQ:>_ _ ...

 

 

 

han:z m_:umcom :o:cm~mm >ucwm< <.v

 

gm gm SNI§ §§
\.N£O `,z _Sesm» §§mi mcm§w> .>> 3

v_§o _S§§§

 

 

mEmz >u:wm< m:awo:cwm._‘

 

m._m wEooB _muwc h .m .m» uaw < .m¢ mEB._ Ew_quo ow_m “m:E._mBuE:E uaw
banco _.v_. cm~§£ ._‘ wES BmKEou E:E w£u:wmm Bm“m .wEouE u=n:a >cm
8 co£woqw._u w£ 9 ._oza um§En:m ma ~w:E ~mm:vm._ mEl_. data ._o 25 wwmmi

“w_.__°_~u:._“uc_

.~<mOmw_D meOOmm
mom ZO_._.<N_MOI.»D<
QZ< ._.wwDGmM

 

 

 

 

 

E£m>m ucmEmmmcmE comm§£c_ wu._ooom - .a>>\_, comx.um~.

EwEmmcmcm§ wu._oowm ucc wm>fo._< 3 commm>~o - §m<n=,z

 

 

§bL/U l Ul<. ’* EIJ ULJADI\BI\. 1_30\1.\)1\'-\~~»

MUNICIPAL PKU
anw TT|"\ 7?\“ """

157-1733

"wwv H>m com 2a nm~Nm~m wwow`m\m 630 c:m

 

 

 

 

                                           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m wmmm
3 _G\m
w Smo m.§. o§~n:mmw cosmo_.m._o> <.t. ~:oEomm:ms_ mu._ooom w mw>Eo,.< va c£w~>E .o._:~mcm.w wLSoP_E u.m_. an m.mv
. . wSN\QQ\No
m ownm».m wBNR\N . wQ=.ir >.cho~`
Ud 3th ~BE=z =£-.:o£=< m.£ 23 =o.€~m.o£=< 18 § 335 >=§=oa$_wv §=§< <.B
mla coEwoamE N_. co-mnro_=:< .w_‘ cormoE._o> tu:< .m_.
9
7
1
r.l
ow m n oE:_o> _.30._r n >_:O own :£&>E ._om
Ud uw::.owm cowmoccw> ~oxu:< .,
3
P mm...~ £S>
:ow\m w louie Emo> m F:om ~ww:vom - Q_E A<maOv U< muhoumm o=n:a cwaO vooo-w wmc op

9
m . v_.oN\Nw . v»om\_.o w.~mo> m _mEwa _m._ocw® - moch:oawo.coo wooo-momo m
m vm::cwm coumu£.$> ~o~_u:< i
O
d 335 335 emm> m 389 w_=m 0=2_3_3 - 2a ¢=o:%_&. ~OS-NNS w
€
H nm.=:umm commoc.cw> BEZ< ..
3 238 gm
7__ Eow`wv Eomho Emm> m con,wm:cmm uc< Em.:m>>dmcu:o> ,Qomo>£ .Bn._O mwmcoh:a mooo-¢omo .`.
mm comm 035 § §§ acidsz oh A>>>\<§§ §§ _SE&
nn.v oE:_o>.: owoamE.nv memo o>mm:_oc_.w_‘ com:m~om.:. QE._. motmw u._ouw¢ .ow § m£._ow.m §
m .o_=uo:wm cochE wv`_oo£
w uo>oaam cm co ._mwaam >v£ wm vo§ano ma ~w:E .: nom _.ov..m wEw= ~w.~.Oz guam 938 5 Emww§ ._ow uo::uo.~ soc Sm new cocmm§ § um>_o>£ ~oc wl_m usa mvorva concw~o._ o>rowqwm: ._E£ novowoxw
m _>mc 592 v&w= ww.:ww Eoo& m£ “m£ vochu B£=¢ mm “_ .vou:wEm mm cg d .mmmr J.a >ow_mw Swz ..E>> macmu._§m 5 wEoo& visa mcm>>o__£ o£ 8 .m»oawmu w£ § um“wm:v£ >n 92 mm cowm~ro£z<
M v.¢w.~@€.c§_@£v_o§.mm,m§.mm.§.wv.»~.w~£.¢~w32 »UE=S § _mem=§v ._§ »§8 BNE.EQQ wEoomm vmmmEmo 0§§ §me EEQ§E §§me 62
D_ BcwEEoQ .w _mmonwE mv.~ooo¢ o..:~mEm..a .~. >>£>ox _m>Eo._< .w
S
A »BSQ§ »E~\§~¢ wvow>m>
M =wdm m.S~x` =S\ 25qu mens vmo w
% 255 >=§=o=oo_m¥wmmcmz mu._ouwm . 3a vocme >=SEEUBE >m uo>o»aa< ~m¢:awm .v ga vw=mmw >__S.co._~oo_mv >m vo~wo:vom .m an`u_ ~mo:vom .N
2 m § - ooooo :2 .8§$ 3%§¢
w ._onE: m w c : > m § oao_m>co 339qu »=mw musch mwnw_a .wowm.omm 303 =S doc$wuwm

2 O_=b co 03 O~om utu < <.v ._o wcormm: how .mmmwo ._...Z .co~:v:. .\.cm xom .O.a .m:co><~:www 3m comm
W .¢.¢m<n= EoEmmmcmE mn._oomm uaw wwzru_< 3 ccE>E _w~m~w wo EwEtmamQ ..._<won_m_h_ WDMOUWN*
M com nC_MQ oo~»-wwm Awmd _w$m:omm J<woam_o § §§ saw __3 §§ sss =M_a@m .BE_ MOH_ zO_._.<N_mOI.S.

dow m .>m>> _ wcm»m m . ma wESQ _muwf~ .m .mv ucc < .m_‘ wEo= 32 Eoo ow_m §§ _m §an u=m

».|m \»Nmmo _,Z xo _.. c .I m ~m®_o$:mm 358 ..3 :m:E£ ._. wEw= £o_ano ~m:E mecomw £Sm .wu._oom\_ o=n:a >_._m DZ< ._,WNDOW¢
3 vt _O _ . . _>_ 3 co£moam% 05 2 ~o.:a no§_.=a:w on ~w:E ~wo:uv._ wE.~ data 5 25 3me __
Y mEmz >o:¢m< mcm~mm:uom. _‘ wcomu:a»£
FQW :wEmmmcmE coum§£c_ wv._oowm - dzc. :o@_o£.

 

 

EoEmmcmcmE wEoowm uaw mw>_€._<`

'lllllllll

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 9 of 179 Page|D: 374

ocwm£n n>m cum 2a NN~:€ mwow\mm\w dqu ca

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m wo m wmmn_
O»mD m.~.r O.Sumcmmw EQENUE»O> <.hv ~COEQWNENS_ 395va ..W ww>mzu`< wo c°wm~>MD .U.:dmcmmw m.\~Ouum.:Q U.w_. gmc m.m_.
mhow\mw\wo
Q;mmm m»ow\mw\w bmcou >hw`.
dSz_=z =o§~zo£=< m.$ 23 =ozm~zo£=< <.3 § uo=m_w >__§:BUQ_E §=§< <.2
§§8%5 ..: =o=m~ro£=< .3 =3853> E:.< .2
mN.ov n mE:_o> _m~o._. U>_cO own :£&>E ._om
03 . m__.§§_ 935 QS> m _m..E@m. _m§@@ - 3523$:8 3383 ~
§§va S=SEE> §_§< *
939 2a
mg m§§ 235 93> m =€_m§mm E<ESE>>E%S> _8~0>=_ 520 822§ NSO-§S @
wombcoo vml_icmm cocmowcm> ._otn:< ,.
»o co:mErEE .- _
S.@ NE~§ 835 §§ QS> w wccom 8§§€£ - 2a §§ 83-~@3 m
B§U§ SSS¢E> §§< *
~Om.._~coo
3 5%_§8 A_§Q§
86 NE~§ 535 B¢< w§> w 523 - QEQEEQE< 95 §§Ym<\w§§£ §QSS ...
comm 226 § .§< A>>>>§§ 3 A>>>>§§ §§ norma
QE=_Q>.E 32_»5.»: §§ Q>U=_o=_.§ =§¢B§.: 25 m.%aw ES»¢ .2 v 353 w

 

 

 

 

 

 

 

.B=vo_bw cozcm~mc wEoow._

wm>o.anm am co ._mm&m >m£ wm vBm_ano on §§ .:. com ..or..m wEo: umwsz anna 938 ._o Eowoa how uo`=:vw. .oc Bm usm cozmm§ 5 oo>_o>£ ucc Em nga wuo.=mn coccmm: m>zomqw& §§ vmumwoxo
m>mc £Emc cows mmcww 989 05 §§ ua§._mo 555 mm = .vovcw&w wm o$. d _mmm~ .._._m >w€£. >>oz §§ S§E§m § mEooQ 253 mcm>>o=£ Q§ 3 _mwoa£u o£ ._2 anm:vm._ >n sz 2 coumw.:o£:<

 

_wv.m_vmm. ~.vmw.mmmw.mwmw. ~.N.owmw..vm.mmwm.wwNN.owNN.m~-v\.NN. _.~.-owNN.meN¢oc-m~omEoo

BmoEtmO mn~oomm nmmmc._mn mmmE_ wmsz EEQ.B=>_

 

 

 

um._m:cmm ~oz

 

 

 

 

 

 

m~:mEEoo .m _mmoamE wu._ooom Q._BmEEm .~ 32>¢~_ _m>Eu._< d
mS~\QN\~o . mBthNo m _‘om\m fm
bw._¥ ou.EE. o=.awom 255 o§. _‘
ga wmame >=m£:o:om_mv._wmmcm£ mu»ooom .m ga uo=mmm >=m£coto¢_mv >m um>o&a< ¢ww:com .v 33 no=m_w >=m£cobuo_mv >m uw~wo:uom .m Bmo`u_ pmm:uom W\..

 

m § - ooooo :>_
.BQE:z m_:uw:om corco“om >u:om< <._‘

 

com §§ oo~vw~m §§
R£O _,z _=3%2 ~>m§mi w=m§w> .>> mm
VE_o _meoz§

 

 

wEmz >o:om< mczwm:uom.v

 

.~£ mao_m>cw owwwm%vm tom mu:_u£ mmm£n_ .womm.omm 309 =mo .wo:m~wmwwm

5 wcouwm=u how .mwwwo .~..z .:ch._._. Ncm xom .O.n_ .m:cw>< Emmo>>£w comm
.A$E<n_v EwEmmmcms_ mEooom uaw wm>“cu€ wo :QW,ED .BBm ho EmEtmavO
.w._.meGmm l_.Qwoam_o § Amtma 52 =mv E._& UEE E:Bm .va=

9a wEooS _mowc w _m .mw van < .m» mEB. BQEEB o.u._m V.:E _maUE:E uaw
banco 53 cm_.§£ .F mEor Bw~ano ~w:E wwmo=wmm BBw .wv._oo£ o=n:a >cm
wo :o£moaw% w£ 8 bona nw§Ensm mo ~m:E »wm:c$ mE._. .E.cq go cab mmmo_m

.oo~>hmw vo#uoaxo

 

nw=°~ub§w=~

._<won_m_n wnmoom`
mow zo_...<~_mo:,.,\
az< hwm:c_%

 

Emz>w E¢Emmmcm_z cowm§&c_ mu._Swm . .Q>.c. cowxomw

EQEmmcmcmE wEoo@m van wm>,£,»..>

     

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 10 of 179 Page|D: 375

EXHIBIT I

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 11 of 179 Page|D: 376

xm>ocw n>m cum S_m wmnmonv mvom\©\m ~BMD com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v wo v umwa
33 m.~._‘ SBEBE com~mo£..o> <..$ EQEmmm=mE mu._oomm w mw>ES< v6 =o§>E .o\_:“mcm,m.w m.._o~o\&E 0.$ Bmm m.m~.
¥b...mm m§~\w§.s
_ &Qw\@\m bosco P&.
.BE=z =ozm~ro£=< mg 23 =o=-=o£=< <,£ § 3cme >=SE§S@ 8§=< <.B
commwoaw~n .N._‘ cozmuto£s< .w» _ cozmucto> Eu:< .m _‘
oo.ov n oE:_o> _m~o._. n >_cO mw: co~wm>E how
39 ‘..…._,.“.@5~_,`,& ._"……`.TSN`_€ @S> m _mE@§ _Em:w@ - SSESWEQ §O-SS F
ome 226 § §§ A>>>>§§ oh A>>>>`z§ §§ union _
oE:_o>.$ mmoammo.mr 3va o>mm:_oc_.~v cowco~mm.:. carr mecom proumm .o_. n w£._ow.m w

 

 

 

 

 

 

 

 

 

.m_:nwcow coucm§ wEooE
vm>o,aam cm co \_wwanm >m£ wm vBm_ano on ~m:E .: van ..ov..m wEB_ nw._.Oz anna 933 ._o ~cmwm._a how no`=:uw._ ucc 9a mem coumm§_ E vo>_o>£ yca w»m cum mvocoa cowcm~m: m>comawm“ 55 novomoxw
o>mc 593 um~w= wwcww 989 m£ 35 voc.P_®o L_QEB mm x .voucmEm wm owv .o .wmm_. .._.m 593 >..oz §§ oo:mPooom § mEoom.. o=n:a mc_>>o=£ 05 3 “mwoammn o£ ._£ vm~ww:ow.. 3 955 wm cowmwco£:<

 

 

 

 

 

 

 

4_mmEo `wo=mu:oaww:oo qu._Um_o uaw ._mama =m movach wE._. O»moEtoO w_u._oowm vmmmEmO mmmE_ _mxmm@ E_co\_o:>_ vm.=:cmm ~oZ
B=mEEoo .w _mwoawE wu._oomm EB.OE¢E .~ >>£>om _m>EE< .w
mvo~\wo\mo “ m»oN\wQ\mo m vON\m\®
Sm.c` mu.Em`. m xw>oz mS=mem _.m_. _‘

3a oocm,m >=m£cohoo_wv ._ommcm_z mv._ooom .m

 

3a vocme >=moEo.aou_mv >m uo>o.&n< ~wo:com .v

 

 

 

§ 2&& >__§S%»mv >m .§$=Sm ..¢.

B~QE V,Q=Sm .N

 

honE:z m_:uwcom corco~om >ocm_m< <._‘

w ve - ooooo vi

 

§§ _.z _S@_Qm_, §§me w.§&@> ~$>> mm

cow§w§§<

 

 

oEmz >o:wmd.m:zmm:cmm._.

 

._£ mao_w>cm 339va tww vv:~u:m owm®_m .mo~m-omm 303 =8 .oocm§mwm

._o w:ouww:c how .m~@mo ._..z 52ch Nom xom .O.a .m::o>< Ewwm>>Bw comm
.A_>_m<ov ~cmEmmm:mE w?_ooom uaw mm>Eo~< wo co~w§m .o§w wo ucmEtmnoD
.m._.mmDOmm ._<mOawE nov Awtma 53 =mv E._£ UB£ EBmm .vo~w=

mbm mPoom._ _mowc t .m .mv nom < .m_. wEm: 22qu ow*m Hm:E _ma§c:E n:w
bc:oo 33 cm:o._£ .r wme Bw_anu ~w:E wmmocmmw m§m .wEoom\_ o=n:a scm
wo coEwoammv m£ 8 »o.:a um§En:w on ~m:E amosch wch dana 5 web mwmo_m

domva omzuoaxw

.._<wOmm_n_ momOQmm
MOH_ ZO_._.<NEOI._.:<
QZ< ._.wwDGmM

 

nw¢°muv:.~wmc_

 

 

 

 

Em~w>w EmEmmmcms_ conw§££ wPoomm . .n§._. co@_om_,

Ememmcmcmz wEooom 95 $>ES< 6 SE>E - §m<o_,z

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 12 of 179 Page|D: 377

EXHIBIT J

DEA Document 32-3 Filed 04/12/19 Page 13 of 179 Page|D: 378

CV-03226-|\/|AS-

Case 3:17

"&u U>m com 2a wmnNm~m mwo~\w\m Uw“mn_ com

 

 

 

 

 

 

   

 

 

  

 

 

 

 

 

     

 

  

 

   

 

 

    

 

 

 

 

 

m wmmm
<w\m
360 m.~._. wh=~m:w~w cozmu§.~m> <.`._. ~:oEOUN:mE m_..t¢umm .w ww>mco.~< wo co~wm>mD _Q._:~Ncmmw wLOuoO:Q U.w_. ama m.m_.
wgw\u&~o
333 whom\h\~ mw=.ir dcon
gsw .35=2 =am-co£=< mg 23 =o=-ro£=< 42 § 355 >__§=§uw_m~ .3%=< <.B
=2%0%5 § =oz§.o£=< .2 =§3§8> =u=< .2
_. n wE:_o> _Bo.r U>_=O 33 =o~m~>E ._om
B§$m ,_B§E> §§< *
IIII..{I¢|
$h_ s_>>
535 235 §§ m §§ z@=v§ - 2a ~<mn_ov v< §8§ §§ 330 55-&8 2
Eo~§ ¢5-5 23> m _me@m 1933 - 8=%¢3350 55-5€ m
§§Sm =§_BEQ> 3%=< .
¢1.|'1|||'4
¢5~§ 335 QS> m §ouv w_=m ¢S€@_B - m_m SE%E NOS-~NS w
B§Sm =S§E> 5§=< .
,|f|l¢llll
239 w_m
385 ¢5@5 §> m cogsame E<E§m>>\a%:o> .86>£ 590 wmm§§ ~OS-§S §
cme 230 § §§ ;>>>§_§ £. §2§ §§ §§
QE:_o>.§ owoamE.m_. meo o>mw£oc_.~_. :ozcw~om.: aug wotmw u._oowm .o» § wwtmw.m v

 

 

   

 

 

 

um>oanm cm co ~mmaam 35 wm vw~m_ano mo ~w:E .:. ncm ..
_>mc :._m§._ vm~w= wmrow Poom: m£ ~m£ vatmo data wm ~_

Q_...m wE&_ ..w._.OZ .~_u:m 93
.vmo:mEm mm 03 .o .mmm_. .._.n.

E 5 Eww.£a 58 worsth 6c mem uaw conwm§ E ow>~o>£ ~oc 2a uaw wuocwa cocch
>ow§, >>wz §§ Scm?ooom E wv_ooo._ u=a:a mcm>>o=£ 05 3 _mmoawmu m£ how uo~wm

   

65ch cou:w§ wEooS
9 o>uooawm._ 535 vowwmoxo

 

 

:vo._ >n Eoc mm cocmm.co£:<

    

 

 

 

 

 

 

..¢WNS§@§.$E.¢$v.mm.wmw§m-§£<.~-w~£_v~wEo= eu§¢ou .E_ _=£w=me@ ._§ wwcS w~moc€mo wEooom nommEmQ wmmE~ _BBE EEoG=z R:SUQM ~oz
B:QEEoo .m _mmoawE mv»oowm oh:~me__m .~. Zwm>om _m>Eo._< .m
»SSSQ »5~\5\~5 w§w\ Fm\ v
ova §§ ==< o§»¢m QE..S gov
255 >=w£:oaom_m:omm:m£ mu,_ouoz .m 3a 3cme >=muEEUw_mv >m vw>o._aa< ~wm:vom .v 3a ow:mmw >=wu.cobuu_mv >m vo~mw:_umm .m Bmo`u_ ~wm:aom .~
m 5 - ooooo 22

 

     

 

 

 

._mnE:z o_:uocow co©:o~om >ucwm< <.v
_ 8~ §§ S~§~@ §§
*>m>>cmf w:m.§m> .>> mm
520 _m%§_z
Qsz >oco < canon ox.v

wwmwo _.Z _cowxom`.

 

 

 

cmEmmmcms_ cozm=.:o»c_ mv._ooom - .B<c. cowv_om_..

.mc.>._ow cargo
52 mao_o>co 339on tom mu:_o:w wmmo_a .mon.omm 308 =wo .wocBwam

.5 wcowmw:c ..om .mm@wo .....z _:8¢9._. ..`.om xom .O.n_ .m:cw>< Emmo>>:“m comm
.§m<n; EwEmmmcmE mu._ooom nom ww>EE< 3 co§>E §me 3 EmEtmamD
.w._.wm:omm dweme § §§ 52 =3 §§ 835 Eamm .B§_

m._m wEooo.. _mowc = .m .mw uaw < .mv mEoz m~m_ano ow_m ~w:E 593an van
banco 53 cm:o»£ ._. wEB~ QEEES §§ wwdcmmm £Sw .wc._ooE u.__p:a >cm
he conwava 05 2 ._oca voEEn:w 3 “m:E ~mm:~§ w_E. data 5 95 3me

 

"w:owo:bm:_

     

 

._<wOn_w_Q wnmoomm _
MO"_ ZO_._.<NECI._.D

 

"|,

EoEmmcmcms_ wEoomm ucc wm>Eo._<\

 

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 14 of 179 Page|D: 379

EXHIBIT K

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 15 of 179 Page|D: 380

oczmm»n n>m com 5a NN~§#~ m~.ow\mm`w ~w~mD cum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

m 00 N §§
gmc m.`._. 930ch cosmo§._m> <.`.v ~coEumm:mE wv.ooom d mv>mco._< 00 :o~w_>E .o»:um:m~w mmo~oo.zn o.w_. Bma m.mv
Evmmm QB~B~\N >~wah>www
ane=z =§-~.5£=< m.$ 33 =§N~ro£=< <.3 05 B=m_w >=SEBUQQ ._3%=< <.2
=oEmo%E 5 =2.§.§_§< .2 =§8_.,€¢> E§< §
mN.ov n oc._:_o> _So.~. n >_cO own comm~>E bow
03 ,._._____.,m__§§ 933 23> m _msexw _m§®w - 332§950 §?§O w
_§svwm ,_£SEB> §§< .
939 2a
mg m§§ 833 ES> m gewime E< E§m>>\§§o> .8~0>5 _§:0 322§ ~SO-§S 0
wow.acoo nobisme commocco> 00-0:< ~.
wo EO$NEFEO~ . l|.'....l¢||ll|»l|»!.
30 NEN§ 335 92 &S> w wu§m 3§§€& - 2a Eom 38-~03 m
B§%m :2~8%®> §§< 1
50ch ll||l\|»l||.l
v5 couo_quo A_m£chV
03 985 535 §§ .eS> m _EQ_@@ - BSEEQE< uaw &5§9@<\28§8 ES.SS v
emma 226 § 132 A>>>>\§§ 3 ;>>>§§ ESH_ usda _
QE=_o>.E $o%ma.wr §§ w>mwao£.§ =§¢3§.: 25 grow 2831 .2 v mmr»w.m w

 

 

 

 

 

 

 

.Q:vmzom coucm~m._ muhaqu

vm>oaam cm co hmmaam >m£ wm um~w_anu on ~m:E .: uaw ..ov..m wEB_ nwl..Oz guam 938 ._o vam._a 08 vo::uo~ ~0¢ 90 osm commm§ 5 vo>_o>£ ucc 90 usm wooan coucw~m._ o>zuwawmz 35 omcoo§w
o>mc 522 022, mmcmw Eooo» 05 005 varmo honda wm ~_ .voocm&m wm 05 .o .mmmw .._.n_ >022. >>mz §§ oocmo._ooom § wp_oom: visa mcs>o=£ 05 00 ~mmoaw% 05 § onm=uQ >n 92 wm :o=mN.:o£:<

 

 

seesz

 

 

 

 

,@IXN. §~.mmm~.m~m~. §¢wa_3.~@-.£-.8-.&-§-_ §-E-.$NN.§.»§ES BS§\_QO mobon commEmo mme_ 555 095me 62
m~cmEEoo .w _mwoawE w_Eouwm Q._BNEE..._ .._. »>Qm>mm _m>EE< .w
_ >.~w~¥ ou.:~mw oc.awou~ mcm._Q o.:. v

 

3a vocmmm >=m£:o._~oo_mv._mmmcm£ mv~ooom .m 23 umcmmm >=m£:obo¢_mv >m vm>oaa< 503va .v

 

ga vmcmmw >=m£cobo£mv >m vm~mo_._dom .m

 

 

 

._mnE:z o_:vmcom com~couom >ocom< <.F

20 - ooooo 22

 

com §§ SN§N@ §§
§§ _,z _S@_§. .>m§mf w,§e¢> .>> mm

V_§o _mee§_>_

 

 

wc._mz >o:omqmczmm:com._‘

 

.Qu~>._mw uo#umaxo

§ mno_o>cm nwww~:uum :mm wun_u£ ommmi .mommémm 808 =mo .mocm~wmwwm

00 wcowmm:u bow dwme .“..Z iowath .Bm xom .O.n_ .v:co>< Ewmw>>:~w comm
.A§m<ov EwEmmmcm§ wEoomm osm wm>Eo._< 00 =QE>E .BSm 00 EQEEHOQ
,w._.mw:dmm ._<wOamE now Amtma ._:£ =mv E._£ 00ch E_.amm .03»=

90 wu\_oom\_ _womc x .m .mv uaw < .mv mE§ Bm_ano ow_m ~w:E EAUEJE uaw
>E:Qu ..3 smooth ._. wEor BQEES Nw:E wmmocmmm muqu .wEooE 233 >Ew
00 523an 05 8 ._o.:a 00§&0:¢ on 335 umwava w~£. .~E._a `_o cab mmmm_n_

umco_~o:bw£

 

._<wOmmE mn_mOUw
mom ZO_._.<NEOI._.,,_
QZ< ._.mmDG.mM

3092 ~mo:vom …\.

     

 

.\

 

E&m>m EmEmmmcms_ co=mE._o§ mn._oomm - .a>>w comxom_,

EmEmmcmcm_>_ wEoomm scm wm>§x.:

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 16 of 179 Page|D: 381

EXHIBIT L

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 17 of 179 Page|D: 382

REDACTED

~~~~~~~~~~ Forwarded message -»~----~-

From: Danielle Sinowitz <dsinowitz@iaek.sontwpni.net>
Date: Tue, Mar 26, 2019 at 12:30 PM

Subject: Re: OPRA Response

To: rise up <riseu ocean a mail.corn>

Please be advised | will gladly send you the redacted emails that were previously sent to other parties. As for
this being handled as a new request which would require a new search, the searchable emails have been

destroyed.

Note: You will not be receiving anything UN-redacted as the email conversation between the l\/layor and the
Administrator was redacted under NJSA 47:1A-1.1, advisory, consultative, deliberative process privilege, and
NJSA 47:1A~9b, executive privilege

Please advise if you would like me to send you what has previously been released

From: riseupocean <riseu ocean mail.com>
Sent: Tuesday, l\/iarch 26, 2019 10:54:42 Al\/l
To: Danielle Sinowitz

Subject: Re: OPRA Response

As of last Week you had the ornails as you sent many to others...deleating matters pertaining to litigation is
illegal...please send me under Opra all emails previously requested and please di not redact emails between
Mike Reina and Helene Schlegel which are not redactable information

-------- Original message ---~-~--

Frorn: Danielle Sinowitz <dsinowitz@iacksontwpni.net>
Date: 3/26/ 19 10:20 AM (GMT-OS:O())

To: rise up <riseu ocean mail.corn>

Subject: OPRA Response

Dear Rlse Up:

Please accept this as my official response to your OPRA (copy attached). Your records requested have been
destroyed under general correspondence as per approval from the NJDARl\/l. Attached please the
Authorization from Records Disposal approved on 3/6/19(2009-2016) forAdministration. A|so Please find
Authorization from Records Disposa| approved on 1/31/18(2014), 5/15/19(2015) for Council.

Thank you!`

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 18 of 179 Page|D: 383

Danielle Sinowitz

Clerk l

lackson Townshlp

95 West Veterans Highway

lackson, NJ 08527

Tel: 732~928~1200 ext. 1203

Emai|: Dsinowitz@lacksontwpni.net

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 19 of 179 Page|D: 384

EXHIBIT M

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 20 of 179 Page|D: 385

REDACTED

---------- Forwarded message ~-----~--

From: Danielle Sinowitz <dsinowitz@iacksontwpni.net>
Date: Tue, l\/lar 26, 2019 at 8:44 Al\/l

Subject: Re: OPRA Response

To: letsoprababy@gmail.Com <letsoprabab\/@gmail.com>

lt has been destroyed. You were provided all that is available which was redacted by our legal team. if you
would like me to re-send what you've already been provided please advise.

 

From: Opra Baby <letso rabab mail.com>
Sent: i\/londay, i\/larch 25, 2019 9:49:19 Pl\/l
To: Danielle Sinowitz

Subject: Re: OPRA Response

lf` it Wasn't destroyed yet you are obligated to provide it based on the advice oi" my legal team .

On Mon, l\/lar 25, 2019 at 2:59 Pl\/l Danielle Sinowitz <dsinowitz@iacksontwpni.net> Wrote:

bear oPRA Baby:

Please accept this as my official response to your OPRA (copy attached). Your records requested have been
l destroyed under general correspondence as per approval from the NJDAR|\/|. Attached please the
` Authorization from Records Disposal approved on 3/6/19.

Thank you.

1 Danielle Sinowitz
C|erl<l

Jacl<son Township

§ 95 West Veterans Highway

l iaci<son,i\uossw

§ Tel: 732-928-1200 @Xt. 1203

, Ernail: Dsinowltz@iacksontwpni.net

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 21 of 179 Page|D: 386

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 22 of 179 Page|D: 387

EXHIBIT N

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 23 of 179 Page|D: 388

 

 

Page 1 Page 2
sUPERiOR CoURT oF NEW JERSEY 1 APPEARANCES;
LAW DIVISION ~ OCEAN COUNTY 2
DOCKET NO. 0CN~L»2981~14 WILENTZ, GOLDMAN & SPITZER, P.A.
- - - 3 BY: RISA M. CI-IALF!N, ESQ.
OROS BAIS YAAKOV HIGH SCHOOL a : 90 Woodbridge Center Drive
nonprofit corporation of the State : 4 Suite 900
of New Jcrscy, : WOOdbrldgC, N@W JGrSey 07()95
Plaintili`s, : 5 (732) 855-6120
vs. : rehalEn@wileiitz.eoin
TowNSiiii> or JAcKsON, N.J. and 6 Representing the Plainriff
JAci<soN ioWNsHii> zoNiNG BoARD or : 7
ADJUSTMENT, : 8
Defendams' : 9 MARSHALL DENNEHEY
BY: PAULINE F. TUTELO, ESQ.
_ _ _ 1 0 425 Eagle Roek Avenue, Suite 302
AUGUS'I‘ 237 2018 ROS€lal'lCl, N€W JC!‘S€y 07068
_ _ _ ll (973) 618-4146
PFI`UTELO@MDWCG.COM
orai deposition orJANicE i<isTY, taken § § R@Presemmg the D@f@“da“i
pursuant to noiice, was held at the Ol`fices of l 4
GllMORE & MONAHAN, 10 Allen Stree!, Tons R.iver, New l 5
Jeisey 08753 commencing at 9:00 am, on the above l 6
daie, before Catheii`ne Golembeski, a Ceriii`ied l 7
Coun Repoiter and Registered Professional Reporter l 8
and Notary Public in and for the State ofNew l 9
Jersey. 2 0
2 1
2 2
2 3
2 4
HUDSON REPORTING & VIDEO 1-800~310-1769 2 5
Page 3 Page 4
l - - - l JANICE KlSTY, 649 Titnberlirie Lane,
2 I_N_[z E X 2 Manchester, New Jersey, after having been duly
3 Testimony of: JANlCE KISTY 4 3 sworn, was examined and testified as follows:
§ By' MS' CHAWN 4 EXAMiNATioN BY ivis. cHALFiN:
' ~ ~ x S 5 Qv Good momiiig, Mi'ss Kisty.
6 ` .
h )_( }_{_I B T 6 A. Good moming.
7 NO DESCRU)TION PAGE 7 Q. My name is Risa Cliall'in. We met
8 ' 8 earlier off the reeord. I represent the Plaintiff,
9 P~42 S“bP°¢“a Ad Teslif'l¢a“d“m 22 9 Oros Bais Yaakov High Sehool, in a matter versus
P_43 Resoimion NO' 2014_35 62 1 0 the Township of Jacksoii and Jaekson Township Zoning
1 0 _ _ 1 1 Board of Adjustinent.
P~44 Zoning Board of Ad_iustment
1 1 Meeiing Minuzes 10/2/i3 74 1 2 A. Y€S-
12 P“45 Z°“ing B_Oard Of Adluslmem 1 3 Q. Have you ever been deposed before?
Meeting Minutes ]1/20/ 13 74
1 3 1 4 A. No,
P-46 Zoning Boai'd ofAdjustmeiit 1 5 Q NO_ This is your first timc?
1 4 Meeting Minutes 2/5/14 74 _
1 5 P-47 Zoning Board ofAdjustnient 1 6 A- l‘lrSi llm€.
1 6 MC€““E M“““@S 6/18/14 74 1 7 Q. Havc you ever given testimony in a
P“48 Board of Adjustment Ageiida 4/2/ 14 84 l 8 COui’t? ~
1 7 1 9
1149 Resoiution No. 2014-16 86 A' No' _ _
l 8 2 O Q. Okay. I`m going to give you some
1 9 P'So Gr°“l’ °f D°°“mems 87 2 1 instructions just so we're on the same page before
20 22 we start, if that‘s okay with you?
§§ 2 3 A, Yes.
23 2 4 Q. The court reporter sitting to my right
§§ 2 5 and to your left here is taking down every word
1 (Pages 1 to 4)
New York Hudson Reporting and Video New Jereey

COnnecticut Nationwide 1-800~310-1769 Pennsylvania

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3

Filed 04/12/19 Page 24 of 179 Page|D: 389

 

 

 

Pa ge 8 9 P a g e 9 0
1 Can you look at this document and let me know if 1 letter. All of these documents arc part of the
2 you've seen it bcfore? 2 requirements to apply for a use variance, depending
3 A. I know what it is, but l would not have 3 on what the use variance is within the planning and
4 been in receipt of it. 4 zoning department
5 Q. What is this document? 5 Q. So is it fair to say this is the
6 A. Okay. So this is a copy of a letter 6 application that was submitted for the Oros Bais
7 from Ray Shea's office showing a list of the 7 Yaakov High School?
8 property owners. There's 200 foot list that's 8 A. lt appears to be. Icouldn't answer
9 created to advertise the date of the hearings 9 that affirmatively because I didn't take the
1 0 Copies of the list people within 200 feet. Copies 1 0 application in. And I haven‘t been in that
1 l of their certified mailing receipts. The notice of 1 1 department for 10 years, so I don't know, but
1 2 the hearing to be held on the application. The 1 2 that's what it looks like,
1 3 copy of the affidavit of publication, which is a 1 3 Q. All right. You can put that aside.
1 4 certification that the public notice did indeed 1 4 A. All iight.
1 5 appear in the newspaper. This is a copy of the 1 5 Q. Have you heard comments about the
1 6 transmittal of the application to the 1 6 Orthodox Jewish community from any of the zoning
1 7 professionals, which I'm not familiar with, that's 1 7 board members?
1 8 done in the zoning oftice. And a copy of the 1 8 A. No.
1 9 application. The zoning officer has to refuse the 1 9 Q. Have you heard comments about the
2 0 permit because it's not a permitted use and they 2 0 Lakewood community from the zoning board members?
2 l need a variance. Copy of the variance application 2 1 A. No.
2 2 Copy of the site plan part of the application The 2 2 Q. Have you heard comments about the
2 3 checklist. Oh, it -- it was a contract purchaser, 2 3 Orthodox Jewish community from the planning board
2 4 so a copy of the contract of sale, which is a 2 4 members?
2 5 requirement for the application A buy/sell 2 5 A. No.
Page 9 1 Page 9 2
1 Q. Have you heard comments about the 1 C E R T I F I C A T E
2 Lakewood community from the planning board members? 2
3 A_ NO. 3 l, CA'I'HERINE GOLEMBESKI, a Certified Court
4 Q. Havc you heard comments about the 4 Rep°ner and N°taly Public of the Stat@ Of N@W
5 Orthodox Jewish communny wm any 01 the board 5 Jersey and a Registered Professional Reporter do
6 professionak? 6 hereby certify that prior to the commencement of
7 A' NO. 7 the examination the witness was sworn by me to
8 testify the truth, the whole truth and nothing but
8 Q. Have you heard comments about the 9 the muh-
9 L*UW““UWNWWB“””Y“U@MMd 10 iDoFUnnchERnFYmanewmgmgsa
1 0 professionals? 1 l true and accurate transcript of the testimony as
1 1 A~ NO» 1 2 taken stenographically by and before me at the
1 2 MS. CHALFIN: I have no further 1 3 time, place, and on the date hereinbefore set
1 3 questionsl Thank you veiy much for your time, Miss 1 4 forth.
1 4 Kisty? 1 5 I DO FURTHER CERTIFY that l am neither a
1 5 THE WITNESS: Okayl 1 6 relative nor employee nor attorney nor counsel of
1 6 MS‘ TUTELO; l have no questions' 1 7 any party in this action and that I am neither a
1 7 (Deposition Was Conduded m 11:21 1 8 relative nor employee of such attorney or counsel,
1 8 a_m_) 1 9 and that I am not financially interested in the
2 0 event nor outcome of this action
1 9 2 1
2 0 2 2
2 1
2 2 2 3 Notary Public of the State of New Jersey
2 3 Certificate No. X101288
2 4 2 4
2 5 2 5
23 (Pages 89 to 92)
New York Hudson Reporting and Video New Jersey

Connecticut

Nati©nwide 1~800-310-1769

P@nnsylvania

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 25 of 179 Page|D: 390

EXHIBIT ()

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 26 of 179 Page|D: 391
Case 3:17-ev-O3226~l\/\AS-DEA Document 30 Filed 02/27/19 Page 1 of 2 PagetD: 211

WILENTZ

m“~“ATTO RN EYS AT hAWe-

DONNA NI. JENN|NGS, ESQ.

T: 732.855.6039
F: 732.726.6560
djennings@Wilentz.com

90 Woodbridge Center Drive
Suite 900 Box 10
Woodbridge, NJ 07095~0958
732.636.8000

February 27, 2019

VlA EMAIL

ilonorable Douglas E. Arpert

United States l\/lagistrate Judge

United States District Court, District of New lersey
Clarkson S. Fisher Building and U.S. Courthouse
402 East State Strcet, Courtroom 6W

Trenton, NJ 08608

Re: Agudath lsi'ael of America, et al. v. Township ot'Jackson, New Jersey
Case No. 3~17-CV~03226

Dear Judge Arpert:

The undersigned represents the Plaintiff, Agudath lsrael of America, and is co~counsel for
Plaintiff, WR Propcrty LLC, in the above referenced matter. The Complaint was filed on l\/lay 8,
2017 and subsequently amended on November 15, 2017. The parties were referred to mediation
with the Honorable Alexander Carvcr and agreed to engage in the joint preparation of Oi'dinances or
remedial legislation to address the issues in dispute For well over a year, the parties and their
planners have attended many meetings in an effort to finalize this remedial legislation When the
parties were unable to reach agreement as to the form of Ordinances this past Summer, Your Honor
brought the parties in for a Settlement Conference on July 26, 2018.

l`*`ollowing the Settlement Conference, Plaintii"fs continued to, in good faith, negotiate the
form of the Ordinaiices. Reports were made to the Court that the parties were close to concluding
negotiations ln December 2018, the parties finalized the remedial legislation in the form oftwo
draft Ordinances. Both parties represented that they were Satistied with same and the Ordinances
were to be placed on the Agenda for the Township ofJaekson after January l, 2019 with a timetable
to have adoption concluded by February 2019.

The Ordinances have yet to be placed on the Township’s Agenda and Plaintiffs, upon
information and belief, contend that this is due to the fact that the Council will not support them.
Plaintiffs specifically requested that the Ordinances be placed on the Agenda for the Township’s

#10447482,1(166002.001)
Wilentz,Go|dman&Spitzer,P.A. Woodbridge | Eatontovvn | Nevv York | Phi|ade|phla v\/va.vvilentz.com

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 27 of 179 Page|D: 392
Case 3:17-cv~03226-l\/|AS-DEA Document 30 Filed 02/27/19 Page 2 012 Page|D: 212

liebruary 277 2019
Page 2

liebruary 13, 2019 meeting In response, Plaintiffs have been advised that the Township now wants
to modify the negotiated remedial legislation and the Ordinances were not placed on the Agenda for
that meeting nor were they considered at the Township’s meeting of February 26, 2019.

This disappointing series of events have led the Plaintif'l"s to not believe that Det`endant,
Township of Jacl<son, is acting in good faith at this juncture and that the entire last year of
negotiation has been in bad faith and used to delay thc resolution ofPlaintiffs’ claims Plaintil"'l"s are
requesting an iii-person status and Scheduling conference with the Court at which time the Court can
prepare the appropriate Ordei' to move this case forward

Thank you for your attention to this matter.

Res ectfully s mitted,

Doi\i A"i\i. 113 NM

Dl\/l.i:mb

cc: yja email:
1~loward B. l\/lanl<ofli`, Esq.
Pauline F. Tutelo, Esq.
Sieglinde K. Rath, Esq.

#1 0447482.1 ('166002.001 )

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 28 of 179 Page|D: 393

EXHIBIT P

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 29 of 179 Page|D: 394

Donna l\/[. Jennings, Esq. (Atty. ID #017281995)
WILENTZ, GOLDMAN & SPITZER, P.A.
Attorneys at Law

90 Woodbridge Center Drive

Post office Box 10

Woodbridge, N.J. 07095

732.855.6039

Robert L. Greene, Esq. (acz’mitz‘edpro hac vice)
Storzer and Associates, P.C.

1025 Connecticut Ave, NW

Suite 1000

Washington, D.C. 20036

202.857.9766

.Az‘tor)zeys for Plaz`ntijj*”@ros Bais Yaa/cov Hz`gh School

OROS BAIS YAAKOV HIGH SCHOOL, a‘ SUPERIOR COURT OF NEW JERS.EY
nonprofit corporation of the State of New LAW DlVlSION
Jersey ' OCEAN COUNTY
Plainti'ff,
v. Civil Action

Docket No. PW~L-2981-14

TOWNSHIP OF JACKSON, N.J., and
JACKSON TOWNSHIP ZONING BOARD

 

OF ADJUSTMENT, AMEN.DED COMPLAINT
Defendants_ (In Lieu of Prerogative Writ)
AMENI)ED C()MPLAINT

 

Plaintiff, Oros Bais Yaal<ov High School, an Orthodox Jewish girls’ high school with

offices located at 1995 Rutgers Boulevard, Lal<ewood, New Jersey, by way of Complaint in lieu

#8901236.'1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 30 of 179 Page|D: 395

oi" prerogative writ against defendants Zoning Board ofAdjustment for the Township of Jacl<son

and the Township of Jacl<son, New Jersey, says:

NATURE OF ACTI()N

1. `Plaintiff files this action to redress violations of its civil rights caused by the Defendants’
discriminatory and intentional conduct that have prohibited and continue to prohibit
Plaintiff, Oros Bais Yaakov High School (“Plaintift" or the “School”), from building and
operating a high school for girls on real property located in Jacl<son Township, New
Jersey in violation of the Religious Land Use and Institutionalized Persons Act ot`2000,
42 U.S.C. §§ 2000cc et seq. (“RLUIPA”) and the First and Fourteenth Amendments to
the United States Constitution.

2. The `Defendants have prohibited Plaintiff’s land use based on its religious nature
Furthermore, such decisions were motivated by animus toward the Orthodox Jewish
community, and were directly responsive to significant community hostility toward the
Orthodox Jewish community

3. The Defendants’ laws and actions have wrongfully prohibited Plaintiff’s religious land
use in the R-l residential zone, treated Plaintiff’s religious educational facility on less
than equal terms as other secular assembly and institutional uses, and discriminated
against the Plaintii"i" based on their religious denomination

4. Further, the Defendant Township’s land use regulations treat religious schools on less

than equal terms as various nonreligious assembly and institutional uses in the NC

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 31 of 179 Page|D: 396

Neighborhood Commercial Zoning district, where Plaintifi”s adjacent property is located
and upon which a parochial school is also prohibited but public schools, libraries, and

museums, among other uses are permitted by right.

PARTIES

5. Plaintiff Oros Bais Yaakov H.igh School is an Orthodox Jewish girls' high school with
administrative offices are located at 1995 Rutgers Boulevard, Lal<ewood, New Jersey.

6. Defendant Zoning Board of Adjustment for the Township of Jackson (the “Board”) is a
municipal agency organized pursuant to N.J.S.A. 40:55-69 With its principal place of
business at 95 West Veterans Highway, in the Township of Jacl<son, in the State of New
Jersey.

7. Defendant Township of Jacl<son is a municipal corporation located in Ocean County,
New Jersey, with an address of 95 West Veterans Highway, in the Township of Jacl<son,

in the State of New Jersey.

FACTUAL ALLEGATIONS
Oros Bais Yaal<ov High School
8. The Plaintiff presently owns and operates a high school with offices at 1995 Rutgers
Boulevard in Lal<ewood Township, New Jersey,
9. Approximately 340 girls attend the School at present.

10. The School has operated since September 2008.

#8901236,1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 32 of 179 Page|D: 397

ll. The Plaintiff School is presently located in Lakewood Township.

12. T he School began a search for property in 2012 in the area near its location upon which it

could construct a new high school.

13. On or about June 26, 2013, the School identified and became the contract purchaser of
property located at 38 Cross Street, an approximately 7.5 acre parcel identified as Blocl<
21401, Lot 6, Jacl<son Township, New Jersey (the “Property”).

14. Plaintiff is also the contract purchaser of adjacent property located at 28 Cross Street, an
approximately 7.5~acre parcel identified as Blocl< 21401, Lot 5, Jackson Township, New
Jersey (the “NC-zoned Property”).

15. Ultimately, the only properties suitable for the School’s use were the subject Property and

the NC-zoned Property.

The Subiect Properties and the Land Use Code of J'ackson Township

16. The Property was previously improved with four structures; a one story single family
residence, a small detached garage to its rear and two chicken coops. The residence was
occupied and the former chicken coop was being used as a repair shop for lawn and
construction equipment These improvements have since been removed

17. The Property contained vehicles, construction equipment, paint cans, construction debris
and other refuse that has been dumped throughout the site, which have since been
removed.

18. The Property is located in the “R~l” residential Zoning district

4

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 33 of 179 Page|D: 398

19. The Property had formerly been located in the “R-3” residential zoning district until
October 2010 as discussed below.

20. The NC-zoned Property is located in the “Neighborhood Commercial” zoning district

21. 'I`he NC~zoned Property is currently improved with two homes.

22. The Property is suited for use as an Grthodox Jewish high school for girls.

23. The NC~zoned Property would also be suited for use as an Orthodox Jewish high school
for girls.

24. 'l.`he Plaintiff proposes to construct a two-story, 35,000 square foot high school at the
Property.

25, The Plaintiff’ s proposed building would be a substantial improvement to the
neighborhood with an attractive design

26. The high school, which would be set back from the road, would be in character with the
surrounding neighborhood which consists of residential, institutional and nearby
commercial land uses.

27. Immediately adjacent to the subject property, on its northern border, is a parcel zoned
“Neighborhood Commercial.”

28. Public schools are a permitted use in the Neighborhood Commercial zoning district

29. There are three private high schools in the nearby area and five future private high
schools proposed near the site.

30. Crcss Street is a heavily used county road with traffic signals which traverses both

Jacl<son and Lakewood Townships.

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 34 of 179 Page|D: 399

31. Located within a few hundred feet of the Property are various institutional and
commercial land uses, including the Jackson l\/Ioose Lodge, Beis l\/ledrash Lutzk, the
Lakewood Estonian House, a strip mall with restaurants, the Jacl<son Dance Center, the
Kiddie Academy of Jacl<son, a Wawa station, a bank, and a fitness studio, the Christa
l\/IcAuliffe I\/liddle School, and others,

32. The School would have a maximum of 400 students in grades nine through twelve.

33. Ninety-seven percent of students from the School have gone on to higher education and
the graduation rate for the School’s last graduating class was 100% (67 out of 67
students).

34. Students at the School study subjects that allow them to go into a range of professional
fields including inedicine, law, business administration, accounting, and therapy. In
doing so, they benefit not only the local community of Jackson, but more broadly ()cean
County, the state of New Jersey, and the United States of America.

35. Students who are of an age where they can obtain a driver’s license are not permitted to
drive to the School, as doing so would violate the School's rules.

36. All students would be required to arrive to School by bus, the provision of which is
guaranteed by state law.

37. The School would be open from 8:30 a.m. to 5:00 p.in., l\/londay through Friday, and the
lighting within the parking area would be turned off after 8:00 p.in. The school year

would run from September until June.

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 35 of 179 Page|D: 400

38. The Property would not be used for any catering events, music concerts, art shows or
similar activities. The only additional event to be held on the Property would be parent-
teacher conferences which Would occur no more than twice each year and would be
scheduled over a four-hour time period to stagger the arrival and exit of attendees.
Furthermore, outside of the school year there would be no events, summer camps or
activities of any kind.

39. The School would have 16 classrooms and 25 einployees, including 20 teachers

40. There would be no commercial cooking facility at the School; only a warming kitchen

4l. Lunch would be provided by the School and brought in by an outside caterer.

42. T he use of the Property is subject to the laws and regulations of Jackson Township and
the State ofNew Jersey.

43. Jackson Township regulates zoning within its borders through the Land Use and
Development Regulations codified at Chapter 244 of the Township Code (hereinafter the
“Land Use Code”).

44, Section 244-3 of the Land Use Code, entitled “Intent; purpose” provides in pertinent part,
that “lt is the intent and purpose of this chapter to establish a pattern for the uses of land
and of buildings and structures thereon based on the land use element of the l\/laster
Plan.”

45. The Township’s Land Use Code contains three different “school” uses: “Public schools,”
“Private schools,” and “Parochial schools.”

46. “Parochial schools” are a religious land use.

#8901236.'1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 36 of 179 Page|D: 401

47. The Township of lackson adopted a Master Plan in 2009.

48. Based upon the 2009 Master Plan, upon information and belief, schools then existing
within Jackson Township were moved to a newly created zoning district, the Public
Facilities and Education Zone, regardless of where they were located in the Township.

49. There was no indication in the 2009 Master Plan as to how future schools in the
Township would be zoned.

50. Upon information and belief, there are no empty parcels of land in the Public Facilities
and Education Zone in Jackson Township.

51. Prior to placing schools within the Township into the PFE zone, private and parochial
schools were permitted in most of Jackson Township.

52. In New Jersey, l\/laster Plans include a “Land Use Plan” element

53. As part of the Jackson Township Master Plan, recommendations were included for its
Land Use Plan element

54. One of the l\/Iaster Plan recommendations was the creation of a new “R-l” Residential
Zone within the Township.

55. In furtherance of the l\/Iaster Plan recoinmendations, the Township adopted Ordinance
No. 30~10 on or about October 26, 2010 which created a new “R-l” Residential Zone
within the Township.

56. Pursuant to the Master Plan, the “R~l” residential zone was characterized as:

Low Density Residential. (R»l). Planning district established to replace R~3

zoning district within proposed sewer service area; one acre density selected
to reflect prior development pattern and to ensure the efficient use of

8

#8901236,‘1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 37 of 179 Page|D: 402

infrastructure; clustering recommended for larger tracts without density
incentive; . . . . `

57. Permitted principal uses in the “R-l” residential zone include community residences for
the developmentally disabled, community shelters for victims of domestic violence and
detached single-family dwelling units.

58. Conditional uses in the “R-l” zone include child care centers, nursery schools and
daycare centers; churches and place of worship, home occupations, home professional
offices and public utilities.

59. `Parochial schools are prohibited in the R-l zoning district.

60. Prior to adoption of Ordinance No. 30-10, the Property was located in the “R-B”
residential zone.

61. The R~3 zoning district permits one unit per three acres.

62. The R“2 zoning district permits one unit per two acres.

63. The R-5 zoning district permits one unit per five acres.

64. The R~3 zone, as well as the R-2 and R~5 Residential Zones, provide for the same
permitted principal uses as the R-l zone, but also permit municipal parks, playgrounds
and other such municipal buildings and uses as are deemed appropriate by the Township
Committee; federal, state, county and other public buildings and grounds, including
public schools, parks, playgrounds or other public recreational uses or areas.

65. The R~2, R-3 and R-5 zoning districts also permit “Private or parochial schools not
operated for profit; except, however, that public and private colleges or universities shall

not be permitted.”

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 38 of 179 Page|D: 403

66. Conditional uses permitted in the R¢Z, R~3 and R-S zoning districts include the same as
the R-l zone, but also include cemeteries and mausoleums, farmers markets, health care
facilities, hospitals, life care facilities, public utilities, quasi-public and private club
recreational areas and veterinary clinics and hospitals

67. The Township’s other Residential zones include the R-20, R~15, R-9 and R-30 zoning
districts.

68. The R~20, R~15 and R-9 zoning districts provide for the same permitted principal uses as
the R-l zone, but in addition permit municipal parks, playgrounds and other such
municipal buildings and uses as are deemed appropriate by the Township Committee;
federal, state, county and other public buildings and grounds, including public schools,
parks, playgrounds ord other public recreational uses or areas; essential services and
family daycares, mirroring the permitted uses of the R-?>, R-2 and R~5 zones with the
exception of family daycares in lieu of farming activities

69. Conditional uses permitted in the R~20, R~15 and R-9 zones include the same as the R-l
zone,'but in addition include quasi~public and private club recreation areas.

70. The R-20, R*15 and R-9 zoning districts permit “Private or parochial schools not
operated for profit; except, however, that public and private colleges or universities shall
not be permitted.”

71. The R~20 zoning district permits one unit per 20,000 square feet.

72. The R~15 zoning district permits one unit per 15,000 square feet.

73. The R-9 zoning.district permits one unit per 9,000 square feet.

10

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 39 of 179 Page|D: 404

74. The R-30 zoning district permits one unit per 30,000 square feet and does not permit
schools.

75. All residential zoning districts (except for the R~30 district), including both lower density
and higher density zoning districts than the R-l district, permitted schools as a principal
permitted use prior to the creation of the R~l zoning district

76. All residential zoning districts (except for the R-30 district), including both lower density
and higher density zoning districts than the R~l district, currently continue to permit
schools as a principal permitted use.

` 77. The R*l zoning district in which the Property is located was created as a “low density”
zoning district

78. The R-3 zone, where the Property had been previously located prior to the 2010 Land
Use Code ainendment, permitted only one unit on three acres, and was thus a lower
density district than the R-l zone. n

79. The 2010 amendment increased the permitted density of the Property.

80. No downzoning occurred from the 2010 rezoning.

81. At least three zones, the R-9, R~15 and R~20 zones in the Township, permit parochial
schools on much smaller parcels than the ..Property.

82. The rezoning of property within the Township to the R-l zoning district occurred
predominantly near the Township’s border with Lakewood Township.

83. l\/Iany Orthodox Jews live in Lakewood Township.

11

#8901236.1

CaS€ 3:17-CV-03226_-l\/|AS-DEA DOCUment 32-3 Filed 04/12/19 Page 40 Of 179 Page|D: 405

84. Many Orthodox Jews live in Jackson Township near the border of Lakewood Township;
in and around the areas rezoned to R-l.

85. A large development called West Gate was developed in the late 1990s on the western
edge of Lakewood Township, adjacent to the area in Jackson Township where the
Property is located and where much of the R-3 zoned property was rezoned R~l in 2010.

86. Nearly all of the residents of the West Gate development are Orthodox Jews.

87. Orthcdox Jews generally seek religious schooling for their children, which requires the
development of private schools.

88. The exclusion of “private or parochial schools” in the R-l zone has a discriminatory
impact on Orthodox Jewish religious education land uses.

89. The rezoning of property in Jackson Township to R»l has a discriminatory impact upon
Oithodcx Jews by preventing religious education land uses near their community, which
is predominantly centered in Lakewood Township.

90. Upon information and belief, Defendants were not previously concerned about schools
existing in the R~l zoning district (or its predecessor zoning district(s)) prior to 2009»
2010.

91. Defendants were not previously concerned about schools existing in the vicinity of the
Property.

92. Two of the most recently developed public schools in the Township are the Elms
Elemcntary School located on Goetz Lane and the Jackson Liberty High School located

on North _Hope Chapel R.oad.

12

#8901236,'1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 41 of 179 Page|D: 406

93. Elms Elementary was completed in 2004 and houses over 830 students and 55 full-time
teaching staff.

94. Elms Elementary is anonreligious assembly and institutional land use.

95. Liberty High was completed in 2007 and has approximately 1,400 students and 90 full-
time teaching staff.

96. Liberty High is a nonreligious assembly and institutional land use.

97. . Both Elms Elementary and Liberty High impose a significantly more intense use of land
than the Plaintiff s proposed facility.

98. Liberty High’s property is located approximately 1500 feet from the Property.

99. At the time of their construction, both schools were in the R-l zoning district and they are
now classified as in the PFE zoning district

100. Upon information and belief, Liberty High and Elms Elementary did not experience the
level of public hostility that resulted from the Plaintiff s use variance application, as
described below.

101. Upon information and belief, the Defendants did not oppose the construction and use of
Liberty High and Elms Elementary.

102. Similarly, there are two religious private schools that were located in the R~l Zone (or its
equivalent at the time) at the time of their construction.

103. St. Aloysius School is located on Aldrich Road in Jackson Township.

104. Jesus Harvest Tiine Academy is located on Freehold Road in Jackson Township.

105. Both St. Aloysuis School and Jesus Harvest Time Academy are Christian schools.

13

#890‘1236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 42 of 179 Page|D: 407

106. Both St. Aloysuis School and Jesus Harvest Time Academy were granted significant

zoning relief to build in the R~l Zone.
107. Upon information and belief, St. Aloysuis and Jesus Harvest Time Academy did not

experience the level of public hostility that resulted from the Plaintiff’s use variance

application, as described below.

108. Upon information and belief, the Defendants did not oppose the construction and use of

St. Aloysuis and Jesus Harvest Tiine Academy.

109. St Aloysius opened in 1994 and now contains 300 students in grades kindergarten

through 8.

110. The Jesus I-Iarvest Time Academy contains Kindergarten through the twelfth grade and

was constructed circa 1990.
lll. The Neighborhood Commercial zone permits various land uses, including several
nonreligious assembly and institutional land uses.

l l,2. Permitted principal uses in the Neighborhood Cominercial zone are:

Antique shop.
Appliance store. ‘
Art/graphic/photo supply store.
Artist/photo studio.
Bakery.
Bank and financial institution
Barbershop or beauty/hair salon
Bookstore.
Business office.
Candy store.
Clothing/dry goods store.
Convenience store.
Delicatessen.
Dry cleaners

14

#890'|236,1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 43 of 179 Page|D: 408

Municipal parks, playgrounds and other such municipal buildings and uses as are
deemed appropriate and necessary by the Township Committee.

Federal, state, county and other public buildings and grounds, including public
schools, parks, playgrounds or other public recreational uses or areas.

Florist shop.

Gilt shop.

Hardware, paint or wallpaper store.

l-lousehold supply store.

lee cream store.

Jewelry store.

Liquor store.

Luncheonette.

Pharinacy.

Prcfessional office.

Repair/service shop for household or personal goods.

Restaurants; however drive~through restaurants and drive-in restaurants are not
permitted ' '

Self-service laundry

Shoe repair shop.

Stationery, tobacco, newspaper or periodical store.

Tailor/dressmaking shop.

Variety/notion store.

Combination of two or more of the above permitted uses in one principal
building

Other uses similar to those listed above.

Raising of horses and other livestock

Essential services.

Art gallery.

Library.

Museum.

113. “Public schools” are a permitted use in the NC zoning district

114. “Public schools” are a nonreligious assembly and institutional use.

115. Art galleries, Libraries and Museums, all nonreligious assembly and institutional uses,

were added as principal permitted uses to the NC zoning district on l\/lay 27, 2003 by

Ordinance No. 12~03.

#8901236.1

15

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 44 of 179 Page|D: 409

1 16. “-Child~care centers, nursery schools and day-care centers” are conditional uses permitted
in the NC zoning district

117. Parochial schools are prohibited in the NC zoning district

118. The School’s proposed use is prohibited on its NC~zoned property

119. Under § 244-197(N)(l) of the Code of the Township of Jackson (the “Cod.e”), the

required number of parking spaces for a high school is “l for each 3 students based on

design capacity.”

The School’s Land Use Application

120. On August 16, 2013, Plaintiff applied to the Board to permit the construction of its high
school on the Property.

121. An applicant seeking to use property for a use not permitted within that zoning district
may apply to the municipality’s zoning board of adjustment for a “D»l” use variance
pursuant to the Municipal Land Use Law (“MLUL”), N.J.S.A. 40:55D»70d.,

122. The School’s application was for a use variance pursuant to N.J.S.A. 40:55D-70(d)(l) to
allow it to construct a two~story new high school building of approximately 35,000
square feet that would cover less than six percent of the Property, and relocate there. The
Plaintiff also sought a design waiver for the proposed number of parking spaces at the
Property (together, the “Application”).

123. Under New Jersey law, the applicant must demonstrate that the proposed use meets the

“»positive” and “negative” criteria to support the variance request.

16

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 _Page 45 of 179 Page|D: 410

124. A “D” variance requires a supermajority or five affirmative votes for approval.

125. The only other variances sought were for a ground sign for the high school as they are not
permitted in the R~l residential zone and for the number of parking spaces provided

126. For a planned student population at the School of 400 students, this equates to 133
spaces

127. Due to the uncontroverted evidence before the Board that no students would be allowed
to drive to school and all students would be required to travel to school by bus, the
Plaintiff sought a design waiver under N.J.S.A. 40:55D-51(b) to provide fewer parking
spaces than required

128. Specifically, the School sought approval for 51 parking spaces where 133 are required

129. In all other respects, the Application complied with the bulk requirements for the R.~l
residential zone.

130. Five hearings were held on OBY’s application before the Board on October 2, 2013,
November 20, 2013, february 5, 2014, April 2, 2014 and June 18, 2014.

131. Over the course of the hearings on the Application, the Plaintiff”s witnesses gave
extensive testimony as to the mechanics of its proposal, the inherent benefits of the
School, and the steps that had been taken to obviate any potential detriment to the
surrounding community

132. Rabbi Ephraim Birnbaum, the School’s principal, testified on numerous occasions during
the hearings that no more than four hundred girls would attend the high school and that

such a cap on enrollment could be made a condition of the Board’s approval.

17

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 46 of 179 Page|D: 411

133. Despite the minimal impact and inherently beneficial nature of the School’s proposed
use, there was a huge outcry from local residents against the possibility of the School
locating in Jackson Township. v

134. The residents’ opposition to the School’s proposed use was a substantial motivating
factor for the Board’s decision

135. Such opposition did not occur with respect to Liberty High, Elins Elementary, or the two
private Christian schools described abcve.

136. Upon information and belief, the primary motivation of those objecting to the School’s
proposed use was animus directed against the ultra~Orthodox Jewish population centered
in Lakewood Township.

137v An objector, Barbara Orsini, founded an organization named the “Jackson Citizens
Defense Fund,” and was represented `by counsel, Ron Gasiorowski, at the hearings.

'138. Several other Township residents who objected to the School’s use testified during the
Board hearings

139. Hostility of Township residents toward the ultra-Orthodox Jewish community was
demonstrated during the hearings themselves and by Jackson Township residents,
including those who participated in the hearings, on social media.

140. For example, social media statements made by Jackson Township residents who had
themselves testified at hearings on the School’s Application include:

a.“The Hasidim totally control Lakewood and have no other culture in mind but their

own They only care about themselves.”

18

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 47 of 179 Page|D: 412

b.“Let’s face this thought, they will possibly claim discrimination!l Bottom ,1ine here
jackson - it is not an inherent use, that will benefit the community The
community of Jackson non religious if not orthodox will not be. Able to attend the
school. The benefit the school?will get is tax exempt, your tax dollars paying for
books, possibly busing,of some orthodox girls from Jackson , nurse,possible
crossing guards, and the pool, it will be a initvah [sic],where the married orthodox
women will go, to be cleansed between their ovulation time frame cycle,,now
down the road, and they will of course. Purchase your home, !”

c.“the ORTHODOX WILL NOT ASSIMILATE INTO A. COMl\/IUNITY, OTHER
THAN THEIR OWN. THIS IS ACCEPTED BY MANY RESIDENTS IN
LAKEWOOD WHO UNDERSTAND THEIR RELIGION. lN LAKEWOOD,
MANY OF TI~IE HOMES WERE PURCHASED FOR A PRICE, ONE BY ONB
UNTIL THE NEIGHBORHOOD, WAS FOR THE ORTHODOX TO BUILD ,-A
NEWER COMMUNITY,-TO ESTABLISH SHULS, -SCHOOL AND
BUSINESSES,”

d.“And bringing up the other ‘private schools’ that students attend; he failed to
mention they all follow the NJCCS and get a real diploma when they graduate
We need ratables, not non-profit schools who will drain us of our tax money l

agree with Middletown....l hope they win!”

19

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 48 of 179 Page|D: 413

e. “1 don’t see any houses in Jackson turned into a religious schools They talk about
us being against them because of religion Lakewood needs to look at
themselves, they are the ones segregating themselves from everyone else ..... ”

f. “Estee ,is a biggie in real estate!ifyou build it,theywill coine!this is what Lakewood
is all about.”

g.“THAT'S WHY Lakewood is going BROKE - because NO TAXES are being paid
on each and every one of those homes that are either religious schools or
yeshivas.”

h.“There is a big difference between Hasidic Jews of Lakewood and as an examples
myself.”

i. And too, it is our tax dollars that pay for the upkeep of the school facilities Pei'haps
if Lakewood upgraded & actually cared for ALL children in Lakewood, they
would have a nice track to walk on. Again, take take take and not give back”

j. “We here in Jackson must keep very diligent to what could happen in Jackson. llor
we do NOT want Jackson to turn into another Lakewood.”

k.“Personally, the Lakewood Orthodox Jewish Community has NO business at a
Jackson Zoning Board l\/leeting. This is OUR Town's Meeting Not Theirs.”

l. “On Sunday’s I am Christian I celebrate sabath and do not work. But l turn on lights
and drive . l classify work differently then Jews people ...”

rn. “Look at what has happened in Lakewood: a culturally diverse town that has been

taken over by a group of people that have intentionally driven out any citizens or

20

#89()1236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 49 of 179 Page|D: 414

businesses that are different than them. They do not respect the laws of that town,
and have created and live by their own set of laws and justice. ls it really anti-
Semitic of me to not want that in Jackson? . . . Have we gone so far PC that we
can't even speak out against this without being called racist/anti-Semitic?”

n.“On Cross Street between all the building on the Lakewood side and what the hope
is to build the proposed buildings almost the entire way of Crcss Street would be
filled with Synagogues or Day Schools for Jewish Children.”

141. Such statements demonstrate that Jackson Township residents testifying at Board
hearings were motivated by factors other than legitimate land use concerns, nainely,
hostility toward the ultra-Orthodox Jewish community

142. Other examples of statements made by Jackson Township residents on the “Jackson
Township Zoning Board Watchdog” and “Jackson Community Watchdog News”
include:

a. “Hasidim and the UltraOrthodox (as opposed to New or l\/lodern Orthodox) are
fundamentalists. As such, they are a ‘cancer’ on secular society.”

b. “They are a cancer. Look at Lakewood”

c. “This is about a cult that somehow has bought our government! You can't even
begin to fathom to what degreel!l! This is corruption at its worstl And it
unfortunately has alot [sic] to do with this specific sect of Jews. The ultra

orthodox community as a whole are extremely dangerous because they do not

21

#8901236.1

Case 3:17-cv-03226-|\/|AS-D.EA Document 32-3 Filed 04/12/19 Page 50 of 179 Page|D: 415

care about any other community or what happens to anyone else. I don't call them
‘Jewish’.”

d. “NOTl-IING that is going on in these communities is beneficial to anyone other
than the hasidic cominunity.”

c. “lfs not a community divided The Hasidim choose to have their own isolationist
community separate from the goyim”

f. “Orthodox/Hasidic are taught to procreate and that there way is the chosen way
by God - ifs a fanaticisin that ruined Lakewood (thank you Sen. Singer) and is
coming here quite quickly.”

g. “There are thousands of Hasidic young men and women bound by the chains of
Hasidim.” v

h. “We‘ve watched them take over Lakewood, what’s to stop them from taking over
Jackson .. they give little to no regard to us non Hasidics and they wont stop
making babies they've out grown Lakewood where do you propose they branch
out to??”

i. “They are a God forbidden cult not religious at all just want to take over USA at
our expense Did you read the scoop today how they praise christy”

j. “Don’t they understand they‘re being anti Christian (if that’s a thing) by not
wanting to assimilate.”

143. Such statements demonstrate substantial bias and hostility toward ultra-Orthodox Jews in

Jackson Township.

22

#8901236.1

Case 3:17-cv-03226-|\/|AS-'DEA Document 32-3 Filed 04/12/19 Page 51 of 179 Page|D: 416

144. These individuals were part ofan organized effort to prevent the School from locating in

Jackson Township, with coordinated funding, planning and strategy
n 145. Thousands of people “follow” the “Jackson Township Zoning Board Watchdog” and
“Jackson Community Watchdog News” Facebook groups

146. T he examples of comments listed above are the less hostile statements made by Jackson
Township residents, as editors of the Jackson Township Zoning Board Watchdog
F_acebook page have stated:

a. “The blatantly hateful comments are deleted from this page, but people do need a
place to usefully vent, . . . .”

b. “Pl`ease, please remember to keep the comments free from ‘ them versus us ‘
content!! lt can't be emphasized too often This page is monitored by many
people. Some of them are looking for reasons to sue us in an appeal.. . .it would
be so disheartening for this page to be used as fodderl Thanks, and don't get mad
if we scrub the page of comments We still love you all ...”

c. “okay cool it With the comments ~ that are just plain anti semitic. not helpful at
all”

147. There was a concerted effort by Jackson Township residents to not discuss their hostility
toward the ultra-Orthodox Jewish population at the Board’s hearings, but to focus on
“zoning” issues. Statements published by Jackson Township residents include:

a. “I agree that we as a town should show solidarity but caution that we not give the

impression of be antisemitic.”

23

#8901236.1

v Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 52 of 179 Page|D: 417

b. “my suggestion is to speak on facts and zoning related items and don’t give Ray
Shea anymore ammunition to use in an inevitable lawsuit against the township for
denying this application, claiming religious persecution Be smart and stick to the
problem ...”

c. “They would know that this surely would be used against Jackson in court.”

148. Upon information and belief, a group calling itself the Coalition of Jackson Americans
distributed an eight-page publication consisting of anti-Semitic statements and placing
them in residents’ mailboxes

149. An ongoing theme described in the statements of Jackson Township residents is fear of
the Lakewood Township Orthodox Jewish community encroaching into Jackson
Examples of such statements include:

a. “Watch out Jackson Stand tall, dont sell, or we will be living in the next
lakewood.”

b. “this is awful I really can’t stand living in Jackson anymore because they are
starting to take over this town ...... They are going to ruin Jackson just like
Lakewood l!llll

c. “Look at what has happened to Lakewood in the last 25-30 years! The new school
is just the beginning! After that individual neighborhoods will be targeted for
hostile take-overs! One or two houses will be bought, those homes will be filled
with multiple immigrant families, illegals, sec 8 housing exct. Anything to make

the rest of the neighborhood owners to sell/run-out of the neighborhood! The

24

#890'1 236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 53 of 179 Page|D: 418

public school system of Jackson will become over-run with the children of these
above mentioned new residents.”

d “We've Watched them take over Lakewood, whats to stop them from taking over
Jackson .. they give little to no regard to us non I“lasidics and they wont stop
making babies they've out grown Lakewood where do you propose they branch
out to??”

e. “They have already destroyed one once great town Would hate to see them
destroy another”

150. A Change.org Petition entitled “Deny Zoning Variance proposed by Oros Bais Yaakov
High School” was started three years ago and was signed by 1,862 supporters and was
started by “Citizens of Jackson.”

151. Statements from the Change.org petition included:

a. “Building this school opens the flood gates for the Lakewood Orthodox to move
into and ultimately make Jackson their own town.”

b. “Because I am a Jackson resident have been my whole life and 1 feel that the
Jewish population has already taken over the entire town of Lakewood.”

c. “because of the 100+ Hasidic schools that overcrowd Lakewoods 24 SQ, mi.and
serve only the Hasidic community and heavily impact the financial budgets of
Lakewood they plan on doing the same to Jackson.”

d. “Because I seen how they destroyed Lakewood NJ”

25

#8901236.1

Case 3:17-cV-03226'-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 54 of 179 Page|D: 419

e. “we dont need another scholl also one We wouldnt attend just cause lakewood is
going bankrupt and to the dogs doesnt mean Jackson should”

152. During the course of the hearings, the Plaintiff presented four expert witnesses, a planner,
a traffic engineer, an architect and an engineer, as well as one lay witness, Rabbi Ephraim
Birnbaum.

153. The first Board hearing on the Application was held on October 2, 2013. The hearing
room was completely full and could not accommodate the public in attendance for the
application Individuals had to stand in the hallway

154. A parochial school is recognized in New Jersey as an inherently beneficial use.

155. Board members were directly responsive to the questions and statements made by
Jackson residents hostile toward to the School.

156. ln addition to adopting and being responsive to the hostility of local Jackson Township
residents, Board members personally demonstrated hostility toward the School and its
religious characteristics from the outset of the Board hearings

157. During Plaintiff s counsel Ray Shea’s opening statement, Board l\/lember'Carl F. Book,
Jr. questioned whether the school proposed was an inherently beneficial use, stating: “1
have not seen that in brief form before us, and l don’t believe counsel is directing us that
we have to take it that way.”

158. When the Board attorney, Sean Gertnei', responded “correct” to Board Member Book, the
audience burst into applause and had to be “admonished” by Mr. Gertner who stated:

“[Y]ou can’t have outbursts.”

26

#8901236.'1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 55 of 179 Page|D: 420

159. Beginning in the first hearing on the School’s Application, Board members engaged in
questioning that was irrelevant to the Application, including the issue of financing of
student transportation

160. The following statements were made at the first hearing on the Application:

BOARD MEMBER SCHULMAN: I notice there was an article today that the
Lakewood transportation system is broke.

CHAIRl\/IAN: Joe, I am going to have to ask you to retract that question l am
not going to allow that question

161. This statement reflected similar statements made by Jackson Township residents at the
hearings, for example the following:

a. “According to the Asbury Park Press today, Lakewood has no money, Lakewood
has no money for busing. Lakewood Board of Education, they do not have the
money”

b. “[G]iven the tenuous circumstances in Lakewood right now with funding of
busing, can you guarantee they are going to deliver to you five buses only and not
one full size bus, two minivans, a couple of cars‘?”

c. >“Lakewood is already bankrupt in their school system and busing.”

162. In response to a statement made by the School’s counsel Mr. Shea regarding local
schools, an unidentified audience member yelled out “Build it in Lakewood.”

163. Board l\/lember Burrows asked “[W]ould you say its proximity to Lakewood is a unique
feature of this piece of property?” ' This statement demonstrated responsiveness to

Jackson residents’ concern about th'e Lakewood community

27

#8901236,1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 56 of 179 Page|D: 421

164. Board members also applied heightened scrutiny to the School’s Application
165. P or example, Board Member Schulman stated in response to the Plaintiff_"s planner’s trip
generation numbers “[T]hat is hypothetical. Reality is going to be totally different l
know it and you know it.”
166. Upon information and belief, the Board has not treated other applicants in a similar
manner but has accepted generally accepted traffic study methodologies
167. Board Member Cook questioned why the Board could not consider the tax-exempt status
of the applicant as a factor and whether non-Jewish girls would be permitted to attend the
school.
168. Again, Cook’s statement was directly responsive to statements by Jackson Township
residents at the hearings for example the following:
a. “This would take a currently revenue-developing property and burden us with tax
exempt.”
b. “Quite frankly, I resent the fact that you can claim a 501C-3 tax exempt status,
and therefore paying no ratables Whatsoever, . . . .”
c. “What's the tax burden for the taxpayers of Jackson?”
169. Board l\/Iember Book also questioned why the Board could not consider whether non-
Jewish girls would be permitted to attend the school.
170. Book’s statements is irrelevant to the Board’s consideration of a use variance.

171. Upon information and belief, Board members did not express such concern for applicants

for Christian schools

28

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 57 of 179 Page|D: 422

172. Statements by Jackson Township residents made during the first hearing included: “There
is a saying in Lakewood--I grew up with it since l972--if you build it, they will come.”
This statement was followed by applause.

173. The resident’S use of the Word “they” was meant to refer to ultra-Orthodox .lews.

174. Such statement further demonstrated hostility toward the ultra-Orthodox Jewish
population of Lakewood Township.

175. Another Jackson Township resident stated during the first hearing: “[T]heir teachers are
not accredited; they are teaching based on what knowledge? They go, the women
teaching in these high schools--and this private schools--like go over to lsrael for a year
and come back and start teaching.”

176. This statement demonstrated hostility toward ultra-Orthodox Jews.

177. The majority of the teachers currently working at the School are accredited by the State
of New Jersey.

178. ’fhe second Board hearing on the Application was held November 20, 2013 and had to be
held at the Jackson l\/lemorial High School due to the large crowd, which exceeded 1,000

people

179. Once again, Board members questioned the School’s witness, Rabbi Birnbaum, on

entirely irrelevant subjects such as:

a. “This school is accredited by the New Jersey Department of Education,
correct?”
b. “What is your graduation rate‘?”
29

#8901236.1

Cas'e 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 58 of 179 Page|D: 423

c. “What is the percentage that go on to college?”

180. Upon information and belief, the Board has not asked such questions of non-Jewish
applicants n

181. Board members made other statements demonstrating hostility toward the Lakewood
community, such as:

a. “Are you familiar with the zoning in Lakewood in regards to whether a
private all girls high school is a permitted use in a residential zone?”
b. “[W]ill you tell the Board where you searched, what towns?”

182. The objector’s attorney, Ron Gasiorowski, similarly questioned the Plaintiff s traffic
engineer as follows: “[D]o you know how many orthodox Jewish high schools there are
in Lakewood‘?7

183. Michael Kelly, the former Board Chairinan, commented: “I had a permanent
catastrophic accident in Lakewood by one of those women who drives those vans.”

184. After Kelly was admonished not to use the words “they” and “them” by the current Board
Chairman, he continued: “I am asking you to go to the county and the county will move it
to Lakewood Where it should be, and the county will help them out.”

185. The third Board hearing on the Application was held on February 5, 2014v

186. l\/lr. Gasiorowski again questioned the Plaintiff’ s witness, Rabbi Birnbaum, on irrelevant

issues such as:

30

#8901236.1

Case 3:17-cv-03226-|\/|AS-'DEA Document 32-3 Filed 04/12/19 Page 59 of 179 Page|D: 424

a. “Now with regard to your being a teacher, or in fact being an
administrator, with regard to this being a private school, you are not a
teacher who is certified as a teacher by the State of New Jersey, are you‘?”

b. “Now, of those 16 teachers which you have and the 20 which you
mentioned are any of those teachers accredited by the State `of New lersey
as being teachers?”

c. “Now, do you recall during the years of 2010 and 2011 filingtax returns?”

d. “My understanding in reading about that school was that the specific
purpose of the formation of that school was to basically isolate young
Jewish women so they would not in fact be influenced by the secular
schools that they were attending with regard to the Ways of the young
women who were secular rather than religious ls that also the goal of your
school?”

e. “Are there any non-Jewish girls presently attending school at the present

time, or have there even been‘?”

f. “Are there any African-American students in your school?”

g. “Any Latina girls in your school?”

h. “Are they Jewish?”

i. “[A]re any there teachers on your staff other than men, any women on

your teaching staf'.”

j. “What type of physical exercise would you do in the pool?”

31

#890'1236.1

'Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 60 of 179 Page|D: 425

k. “Would you agree with me that this Board has a right and the ability to
look at your school in its totality to determine whether or not the quality of
life afforded to those students is in accordance with what would the
standard practices carried out in various schools throughout the state, more
particularly in Jackson?”

l. “l take it that sometime in your life you have been inside a public high
school, have you not?”

m. “Do you know whether, with regard to their athletic facilities, that they
have showers and lockers to accommodate the sanitary and well-being of
the student‘?”

n. “l take it for a significant part of the class day that there are courses which
are given or classes which are given that deal with religious studies, the
teaching of the Tora and the like?

o. Now, if there is a seven hour school day, how many hours per day are
assigned to those studies?”

p. “Can you identify for me any other property you looked at either in Brick,
Howell, or Lakewood that you negotiated with to purchase, or were there
any?”

187. Gasiorowski’s questioning during the third hearing again demonstrated hostility toward

the School based on its ultra-Orthodox Jewish faith.

32

#8901236.’1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 61 of 179 Page|D: 426

188. The Board permitted Gasiorowski’s questioning l\/[r. Shea objected to these questions
and the Board’s attorney Gertner directed the Rabbi to answer, stating: “The issue of its
relevance can be weighed by the Board once we have an answer.”

189. The fourth Board hearing on the Application was held on April 2, 2014.

190. The objector’s attorney questioned the Board’s planner, lan Borden, regarding “whether a
student would have to adhere to all of the customs and traditions of the Orthodox Jewish
culture‘?”

191. Such questioning demonstrates hostility toward the Oi'thodox Jewish faith.

192. After the objector’s “educational consultant,” Richard Farber, testified about the
Plaintiff’ s school, the audience burst into applause and the Chairman of the Board had to
admonish the crowd: “Ladies and Gentlemen, 1 expect you to conduct yourselves in a
civil manner. There will be no further outbursts, clapping, or any signs of any emotion at
this meeting l will not tolerate it. l will clear the room if it’s necessary.” `

193. The Board members then began questioning Mr. Farber regarding various matters

irrelevant to a use variance application, including:

a. The difference between accredited and nonaccredited schools;
b. flow colleges view these schools;
c. Whether lack of a foreign language is a component at variance with

college admission requirements; and

d Whether lack of a chemistry lab or biology lab affects college entrance.

33

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 3`2-3 Filed 04/12/19 Page 62 of 179 Page|D: 427

194. Such questioning by Board members demonstrated hostility toward the Orthodox lewish
nature of the School.

195. Following summations by the applicant and the Objector’s attorney, the Board’s own
Plamrer, Stuart Wiser, was asked by the Board Chairman to comment on the Application.

196. Wiser testified at length about matters irrelevant to a use variance application again
demonstrating hostility toward the Orthodox Jewish nature of the School.

197. Wiser stated: “Gur office did some research and found that the New Jersey state
requirements to graduate from public schools are three years of lab sciences, one year of
language, four years of English, three years of math-algebra I, geometry-»and three
years of social studies We know from the rabbi’s testimony that there is not going to be
foreign languages, and there are not going to be biology and chemistry labs So the
question l have with respect to what is the community being served is, is this school
going to serve, going to rise to the level to serve the community that the legislature
intended when it defined ‘schools’ as an inherently beneficial use‘?”

198. Wiser’s statement was met with applause from the audience.

199. Wiser further stated: “We did some research on college admissions and while we make
room for the fact that not all colleges will have the same admissions standards we looked
at several New Jersey colleges . . . . And l personally just simply will have a hard time
reconciling the rabbi’s statement that the graduates of this school will go into medical,
legal, and others professional careers given the requirements at least of the schools in

New Jersey that we have looked at.” l

34

#8901236.1

1 Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 63 of 179 Page|D: 428

200. Wiser further stated: “We also don’t know what will be taught here. We have nothing on
the record as to his curriculum.”

201. Wiser further stated: “l am reminded of---l think it was the October meeting~where one
of the members of the public came up and . . . asked would a school for strippers be an
inherently beneficial use. Certainly it is not that, and l don’t mean to identify that, but the
fact of the matter is that the legislature, in detailing or adding ‘schools’ to inherently
beneficial use in the definition in the MLUL never defined what ‘school’ is.”

202. Upon information and belief, the Board has never elicited such testimony f`roin non-
Jewish applicants

203. Board Member Schulman then made the following statements

a. “[T]hat is a private school and is exclusively for the use of the Orthodox
community; there will be no other children of other religions admitted to that
school without being able to pass a strict religious component . . . .”

b. “And l want to relate something that l experience during my time living in

Lakewood, . . . . l attended a meeting at the municipal courtroom in
Lakewood during which the titular head of the Orthodox community in
Lakewood, Rabbi Schenkolewski, stated several times that ‘the Orthodox
community will never assimilate; therefore, they stand alone.”"

c. “[A]nd l think that the community of Jackson cannot expect the Orthodox

residents in Jackson to assimilate into the Jackson community as a whole in

the same way that they will not do so in Lakewood.”

35

#8901236.‘1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 64 of 179 Page|D: 429

204.

205.

206.

207.

208.

209.

210.

211.

212.

213.

Schulman’s statements demonstrate hostility and animus toward the ultra-Grthodox

Jewish community

On June 18, 2014, Board member Sheldon Hofstein made a motion to deny the
Application.

Whil.e seconding a motion to deny the applicant, Board member Suttles stated: “One of
the reasons l have is, nobody has actually proved to me that this is a school for anything
The environment that is described would probably be achieved if we let four hundred girl
scouts in the building, only they wouldn’t have to sell cookies.”

Board member Suttles’ statement that the proposed use is not “a school for anything”
demonstrates hostility toward the Orthodox Jewish nature of the School.

The Board then voted unanimously to deny Plaintiff" s application in its entirety

On September 3, 2014, the Board adopted Resolution No. 2014-35 memorializing the
denial of the School’s application (the “Resolutioii”).

The Board Resolution contained several findings of fact and law regarding the School’s
application that were unsupported by the evidence before it.

The Board Resolution contained statements that were contrary to New Jersey law.

The Board incorrectly referred to the relief requested in relation to parking as a variance,
rather than a design waiver.

The Board refused to determine that the School’s proposed use would constitute an
inherently beneficial use, and therefore that it satisfied the “Positive Criteria” required for

a use variance.

36

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 65 of 179 Page|D: 430

214. During the hearings the Board engaged in substantial and erroneous debate on this issue
and with respect to same, and substantially relied on the testimony of the objectors’
Planner in making its determination on the inherently beneficial quality of the proposed
use,

215. The Board erroneously determined that it had discretion to determine whether a parochial
school was indeed an inherently beneficial use, stating that this conclusion was bolstered
by the fact that there is no definition of “school” in the Municipal Land Use Law
(“MLUL”).

2`16. The Board acted contrary to law in finding that even if the School’s use of the Property
was presumed to be inherently beneficial, it was a rebuttable presumption

217. The Board’s Resolution states: “The Board questioned the extent to which, though a
private, not-for-profit educational institution, it [the School] would be open to the public
and be available for general public benefit.”

218. Furthermore, the Board found that because the School was “not a school any of us are
familiar with,” because, for example, it did not have traditional science laboratories,_
locker rooms or coininunal showers, it was not a “school” as that term is understood by
the MLUL.

219. The Board’s findings regarding the “inherently beneficial” nature of the Plaintiffs
proposed use was directly responsive to questions and statements made by Jackson

Township residents to the Board during its hearings, including the f`ollowing:

37

#8901236.1

Case 3:17-'cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 66 of 179 Page|D: 431

a. “[W]hen you say that putting a school in is perfectly acceptable and meets the
criteria of a benefit l would argue that not every school is considered beneficial
And on a light-hearted note, if l put up a school of strippers down the street, l
don't think that is inherently beneficial to the community Thank you.
(Applause.)”

b. “Just to say that a school is a benefit is not enough. l would suggest that if those
ordinances and rules were read a little deeper, there would be a better
understanding Having a school that perhaps comes under state standards in
education certainly would not mean it is a benefit Just because it's a school
doesn't mean it's a benefit.”

c. “Also there is talk ad nauseurn of the inherent benefit of a school. Any school is
inherently beneficial to its students regardless of location . . . 1 don’t see any of
the benefits of this school. There is only one student from Jackson There’s no
chance of any cultural contribution and more than likely no more than a few job
positions and a loss of a rateable...”

d “I would rather see the money go to something that’s going to protect our town
rather than something that’s not going to be inherently beneficial.” y

220. The Resolution included a finding that there remained significant concern over the
increase in “effluent” to be generated at the site as compared to that which would be

generated by uses as of right that were more in line with the existing character of the

neighborhood

38

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 67 of 179 Page|D: 432

221. Such conclusion regarding “effluent” Was pretextual.`

222. Upon information and belief, the Board has not denied similar applications on the basis
of concern over the increase in effluent

223. Upon information and belief, the Defendants have permitted other land uses to be
developed in Jackson Township that would have a greater negative impact from
“,effluent.”

224. The Board conclusion regarding concern over effluent was unsupported

225. During the course of the hearings the School’s planner, lan Borden, testified as to the
capacity and sufficiency of the proposed septic system to be used on the Property This
would consist of three 1,500 gallon septic tanks a pressure-dosing system, a 3,200 square
foot disposal bed and a MicroFAST water treatment system.

226. The system is based on an estimate that the School would produce 4,250 gallons of
effluent per day This conservative figure is derived from and complies with State DEP
regulations The size of the Property is approximately 7 .5 acres which is significantly
larger than the R~l requirements for a septic system of the type proposed

227. The record before the‘ Board demonstrated that any septic system to be used on the
Property would have to comply with DEP regulations and be granted an NJPDES permit

228. The record also established that many other sites in Jackson (including several schools)

use septic systems that require NJPDES permits

39

#8901236.1

Case 3:'17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 68 of 179 Page|D: 433

229. The record also included uncontested evidence that there are 18 NJPDES permits in
Jackson for sites with larger septic systems than that proposed by the School, many of
which are adjacent to the R-l Zone.

230. The Board’s erroneous findings and conclusions regarding “effluent” created by the
Plaintiff’s proposed use was directly responsive to questions and statements made by
hostile Jackson Township residents during the Board’s hearings including the following:

a. “This school will be using a septic system, which can be very unreliable with a
school with this many students and administrators lf this system backs up just
oncc, it can affect all of those wells in the residential areas that the school backs
up to.”

b. “The effluent plant, like I spoke of, four thousand gallons would take a matter of
two hours for two motors running to saturate the ground Is anybody monitoring
it? Any alarms going off? Anybody going to be there Friday night or Saturday
morning, on site to check these things out? or is it just going to saturate the area
and then you have a ten or 12 day period when the facility can’t be used What do
we do in that situation?”

c. “ln addition, a septic system where l believe Evan Hill, back on November 20,
stated that 1300 gallons of effluent is what would be permitted based on zoning
law. lf I am misconstruing that, my point being 4,000 gallons a day is a huge
detriment to the quality of that septic system. Septic systems are clearly not a

recommendation for schools.”

40

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 69 of 179 Page|D: 434

d. “l am also a little upset about the septic and well implications And that is a big
reason, in my mind, for denial. l just don’t trust the plans that theoretically
everything should work.”

e. “My well is one of the closest wells to the septic system. Who is going to test my
well on a periodic basis to make sure that it’s not impacted by something in that
system? Who is going to guarantee that if something is impacted from the school,
that l am not going to have to pay for it?”

231. The Board’s Resolution further stated “the Board believed that . . . water . . . concerns
could not be mitigated so to alleviate those concerns.”

232. I~lowever, the Board made no findings of fact or conclusion of law concerning “water
concerns.”

233. Nevertheless, any concern regarding “water supply” was pretextual.

234. Upon information and belief, the Board has not denied prior applications on the basis of
concern over the increase in water supply

235. Upon information and belief, the Defendants have permitted other land uses to be
developed in Jackson Township that would have a greater negative impact on water
supply

236. The Board conclusion regarding concern over water supply was unsupported

237. Regarding the integrity of its neighbors’ water supply, the School presented evidence that

it would drill down to 500 feet into the next confined aquifer.

41

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Do‘cument 32-3 Filed 04/12/19 Page 70 of 179 Page|D: 435

238. The Board’s concerns regarding “water supply” created by the Plaintiff’ s proposed use
was directly responsive to questions and statements made by hostile Jackson Township
residents during the Board’s hearings including the following:

a. “l have a well. The amount of water that is going to be going into this property is
at least ten times more than what seven homes would put in. That is a huge
amount of water going in there. This site is at the top of a hill All that water is
going to be heading downhill towards all our wells There is at least 20 wells that
would be potentially impacted.”

b. “Since l live on Kevin Court, will this impact my own well if there is alll these
people using all the water and aquifer; how is that going to impact that? l~las
anybody done a study on whether there are pine snakes or any other animals on
that property endangered?”

239. The Resolution included a finding that there remained concern over the traffic to be
generated at the site, and that the Board stated that it was not convinced that the
underlying assumptions upon which the School’s expert based his conclusions could be
reasonably enforced

240. Such conclusion regarding traffic was pretextual

241. Upon information and belief, the Board has not denied prior school applications on the
basis of concern over the increase in ti'affic.

242. Upon information and belief, the Defendants have permitted other land uses to be

developed in Jackson Township that would have a greater traffic impact

42

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 71 of 179 Page|D: 436

243. The Board conclusion regarding concern over traffic was unsupported

244. The Plaintiff s traffic expert, Mr. John Rea, testified that the Property's driveway exiting
out onto Crcss Street would operate at an acceptable “C” Level of Service, well within
accepted traffic engineering parameters

245. The evidence before the Board further established that the School’s proposed internal
circulation was designed in accordance with proper traffic engineering principles l\/Ir.
Rea confirmed that the design provided more than adequate stacking for buses. lri
addition the Property’s turning radius was designed so as to sufficiently accommodate
any emergency vehicles

246. The evidence before the Board also established that the Property is especially well--suited
for the High School because it is located on a county road in close proximity to where a
majority of the students reside.

247. Rabbi Ephraim Birnbaum testified on numerous occasions that no more than four
hundred girls would attend the School and that the School would consent to such a cap on
enrollment being made a condition of the Board’s approval

248. Rabbi Birnbaum testified that there would be no more than 27 members of staff working
on-site at the High School and that such a cap on staff could be made a condition of the
Board’s approval

249. In addition, the School’s students would be required to come to the School by

government-provided busing.

43

#8901236.1

' Case 3:17-cv-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 72 of 179 Page|D: 437

250. On the basis of these conditions, even the Board’s traffic engineer concluded that the
Plaintiff had provided measures to promote and provide traffic safety.

25l. The Board’s planning expert stated that these conditions could alleviate the Board's
concerns and recognized that these conditions could in fact be policed by code
enforcement officials

252. To further mitigate any negative impacts of the proposed high school, the Plaintiff also
agreed to widen the part of Crcss Street leading onto the Property, in accordance with
Ocean County standards for county roads.

253. In its Resoluticn, however, the Board stated that these conditions could not be enforced
The Board’s denial of the requested relief on the basis of its unspecified concerns
regarding the enforceability of the conditions proffered by the Plaintiff was arbitrary,
capricious and unreasonable

254. Upon information and belief, the Board has imposed similar conditions upon the approval
of other applications for use variances

255. The Board’s findings regarding “trafliic” impacts of the Plaintiff’s proposed use was
directly responsive to questions and statements made by hostile Jackson Township
residents during the Board’s hearings, including the following:

a. “It is clear that there will be a impact on traffic in this area. It’s assumed by Mr.
Rea that each bus coming in will be a full bus. If those buses aren’t full, if they

have to go to different parts of this town, ten buses is certainly not adequate.”

44

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 73 of 179 Page|D: 438

b. “The other thing that I have is about traffic. Now, l work in. Lakewood. l take
Crcss Street every single day, back and forth. The traffic light on 528 and H.ope
Chapel is backed up all the way almost to Liberty, as we speak, on any given day,
at any given time»~that is including Saturdays as well as Sunday. If that’s going
to go thr.ough, what is going to happen to the traffic to our roads, which are 75
percent county and the five percent is state, and the rest is development?”

c. “My mother lived in Lakewood three miles from my house. lt used to take me ten
minutes to get there. Now l saw at least three new schools being built. lt now
takes me 45 inmates to dive seven miles, and if we add another school it’s going
to be ridiculous,”

d. “They are so disingenuous about ten school buses. Okay, let them.say ten buses
'l`here will be 25 minivans that will be running back and forth. They are not going
to have events‘? l\/lr. Chairman, what about graduation or other events that they
are going to have there? All those minivans are going to be stacked all over the
place there, and nobody stops. So the traffic is the main thing. They can’t absorb
the traffic”

256. Regarding the provision of parking at the Property, on multiple occasions counsel for the
Plaintiff outlined the three options that had been put before the Board:

a. The first option was to grant the Plaintiff a design waiver to reduce the

number of spaces required to 81. fn light of the fact that none of the

students would be permitted to drive to school, the Plaintiff likened its

45

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 74 of 179 Page|D: 439

position to that of an elementary school. Accordingly, the Plaintiff
originally sought a waiver to include 51 spaces, in line with the Code
requirements for elementary schools, However, this was later voluntarily
increased to 81 spaces

b. The second option was to have the Plaintiff landbank the remaining 53
spaces as would be required by the Code.

c. Finally, the third option was to refuse to grant a design waiver and require
the Plaintiff to provide all 134 spaces

257. Despite repeated invitations to do so, the Board failed to state which option it preferred,
including the option that would not require a design waiver.

258. Plaintiff also established that, at present, the Property is in a dilapidated condition An
expert assessment highlighted numerous issues with the existing state of the Property,
including, but not limited to, possible underground tanks, possible abandoned septic
systems and abandoned buildings. Plaintiff observed that it should be required to
remediate` these problems as a condition of any approval.

259. The Plaintiff’s planner testified that the site plan was designed to respect the bulk
standards of the neighborhood and incorporated residential design elements honoring the
developmental pattern of the neighborhood Consequently, the proposal makes a

conscious effort to protect the character of the established neighborhoods

46

#890'1236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 75 of 179 Page|D: 440

260. Thus, the Board's denial insofar as it was predicated on a finding that a school is
incompatible with the rural nature of the R~l Zone was arbitrary, capricious and
unreasonable

261. Additionally, the Plaintiff took numerous steps to mitigate any impact of its proposed
high school use on the surrounding neighborhood including but not limited to:

a. Volunteering to accept approval on the condition that:

i. No more than 400 students would be permitted to attend the
School;
ii. The School would remain closed from July to September; and
iii. All students would be required to take a bus to school and not
permitted to drive to school (which is the Plaintiff’s strictly-
enforced policy in any event);

b. Setting the high school four hundred feet back from the Galassi Court rear
property line to minimize disturbance to the neighboring properties, far in
excess of the fifty-foot buffer that is required;

c. Orienting the building so that the side yards are much larger than would be
required by law to keep the design in line with the character of
surrounding propertie_s;

d. Offering to include a water treatment system, although not required by the
Ocean County Health Department;

e, Voluntarily opting to drill down 500 feet, rather than 80-125 feet, into the

47

#8901236.1

' Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 76 of 179 Page|D: 441

next confined aquifer to eliminate concerns about drawdown from the

school’s well to the surrounding property owners;

f. Adding a six-foot solid fence along the property line;
g. Decreasing the height and area of the proposed school sign;
h. Agreeing to provide curbing, pedestrian access and landscaping for the

driveway; and

i. Offering the Board three options as to how many parking spaces would be
required on the Property including providing the number required by the
Code.

262. In making its determination, the Board relied in great part on the testimony of objecting
Jackson Township residents the arguments of their counsel and testimony of their
experts

263. The Board had an obligation to, if it identified any negative impacts determine whether
these detrimental effects can be reduced by imposing reasonable conditions on the use,

264. The Board failed to determine whether any detrimental effects could be reduced by
imposing reasonable conditions on the use.

265. The Board erred in failing to correctly utilize the four step analysis for inherently
beneficial uses as established in Sica v. Board of Adiustment of the Township of Wall,

927 N.J. 152 (1992), in determining the School’s application

48

#8901236,1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 77 of 179 Page|D: 442

266. In denying the School’s Application, the Defendant Board was knowingly responsive to
Jackson Township residents who were hostile toward the ultra~Orthodox Jewish
population

267. The Board was motivated to deny the School’s Application based on the hostility of local
Jackson Township residents

268. By denying the Application, the Board gave effect to the private biases of Jackson
Township residents

269. Further demonstrating the Board’s hostility and responsiveness to anti~Semitic bias of
Jackson Township residents was the Board’s reference to the Plaintiff s proposed use of a
pool on the Property.

270. The Board’s Resolution includes the following statement: “WHEREAS, the Board also
questioned the use of the pool.”

271. While the source of the Board’s concern about the pool is not evident from the
Resolution, the hearing transcripts and other public comments demonstrate that it stems
from bias

272. A Jackson resident stated at the hearings: “Also talked about was the swimming pool. I
have spoken to friends They don't believe it's going to be a swimming pool. They believe
it's going to be used for religious ritual.”

273. Upon information and belief, that resident was referring to a mikveh, or a bath used for
the purpose of ritual immersion in Judaism.

274. Comments regarding the same by Jackson Township residents on Facebook include:

49

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 78 of 179 Page|D: 443

a. “The pool in question is most likely going to be used for when the students are
menstruating.”

b. “They’re talking about a pool for this proposed high school for girls, and
questioning why one is needed if it won’t be used during the summer. They
mentioned it would be enclosed, so I'm going to assume it will be a mikveh.”

c. “What?????!!lll! They menstruate in a pool???????‘? 1 hope 1 misunderstood that.
If that’s on purpose, that’s disgusting.” l

d. “I believe in orthodox tradition girls are segregated while menstruating because
they are ‘unclean’ until they have their ritual bath.”

e. “That pool sounds dirty and just plain gross .. just clean up at home.”

f. “Maybe they're trying to downplay the religious angle of their argument like this
school will benefit Jackson residents.”

g. “When we all know that the purpose of this school is to make Jackson more
attractive for Brooklyn residents hoping to move, LOL.”

h. “Ewwwww”
i. “Whether you understand the "ritual" or not does not make it any less gross.”
j. “It will provide no benefit to jackson residents Only to lakewood residents that

want to move to jackson. Anyone have a number on the orthodox population in

jackson?”

275. The Board treated the School differently and worse than two Christian schools and othcr,

larger nonreligious public schools

50

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 79 of 179 Page|D: 444

276. The Township’s Code discriminates against religious land uses on' its face with respect to
the NC zoning district

277. The Township’s land use regulations on their face treat religious land use on less than
equal terms as nonreligious assembly and institutional land use,

278. “Parochial schools” are a religious assembly and institutional land use.

279. “Public schools,” “parks,” “playgrounds,” “libraries,” and “museums,” among other
nonreligious assembly and institutional land uses are permitted by right in the NC zoning
district

280. “Parochial schools” are prohibited in the NC zoning district

281. In order to locate a parochial school in the NC zoning district, a property owner would be
required to obtain a use variance for such use

282. Requiring a use variance to develop a parochial school in the NC zone is being treated on
less than equal terms as a public school, park, playground, library or museum, which are
permitted by right.

283. There is no stated purpose of the NC zoning district in the Township’s Land Use Code.

284. Parochial schools are similarly situated with the permitted uses within the NC zoning
district as to the regulatory purpose of the NC zoning district

285. The Defendants’ actions described above all took place under color of state law.

COUNT l
Action in lieu of prerogative writ
New Jersey Municipal Land Use Law
N.J.S.A. § 40:55D-l, et seq.

51

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 80 of’179 Page|D: 445

286. Paragraphs l through 285 are incorporated by reference as if set forth fully herein.

287. With regard to the Board's denial of the l~Iigh School’s Application, the Board's decision
was arbitrary, capricious and/or unreasonable

Positive Criteria

288, As for the Positive Criteria, the Board erroneously determined that it had discretion to
determine whether a parochial school was an inherently beneficial use when that question
has been determined by case law and enshrined in the MLUL which states that schools
>(whether public or private) are inherently beneficial uses

289. In finding that the School was not presumptively an inherently beneficial use, the Board
made a fundamental error of law rendering its decision arbitrary, capricious and
unreasonable

Negative Criteria

290. As for the Negative Criteria, the Plaintiff established through competent and credible fact
and expert evidence that granting the variance would not result in substantial detriment to
the public good and would not impair the intent and purpose of the Code or the Jackson
Master Plan.

291. As detailed above, several schools are already located in the R-l Zone. Nevertheless, they
function well, make positive contributions to the community and have caused no
substantial detriment to the surrounding property or the Jackson l\/Iaster Plan simply by

virtue of their location in the R~l Zone.

52

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 81 of 179 Page|D: 446

292. Moreover, conditional uses permitted m the R- 1 Zone under the Code include
child care centers, nurseries and houses of worship. A high school whose students are not
permitted to drive to school does not represent a significant departure from these types of
establishment.

293. The Plaintiff took numerous steps to mitigate the impact of the School on the surrounding
neighborhood

294. T he proposal would protect the character of the established neighborhoods

295. The Board's denial insofar as it was predicated on a finding that a school is incompatible
with the rural nature of the R“l Zone was arbitrary, capricious and unreasonable

296. The fact that the Plaintiff s septic system was designed to conform to DEP standards and
required an NJPDES permit should have precluded any finding that the proposed
wastewater disposal system would result in substantial detriment to the public good. T he
Board's denial of the requested relief in relation to its “significant concern over the
increase in effluence” was erroneous and thus, arbitrary, capricious and unreasonable

297. Additionally, given that the proposed septic system was designed to DEP standards and
required an NJPDES permit, the Board’s reliance on the purported ‘zero tolerance’ policy
towards schools on septic systems in neighboring Lakewood Township was arbitrary,
capricious and unreasonable as well.

298. The Board’s denial, insofar as it was predicated on unspecified traffic concerns was

arbitrary, capricious and unreasonable for the reasons stated above

53

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 82 of 179 Page|D: 447

299. The School is located approximately three hundred feet from the Lakewood Township
border. Given its close proximity to Lakewood, where the majority of its students would
come from, the Board's concerns about “urban sprawl” are clearly u.nfounded, and the
Board's denial of the requested relief on that basis was arbitrary, capricious and
unreasonable as well. v

300. Building the School would further the public good and the purpose of the MLUL would
be advanced by a deviation from the Code, which already permits the conditional uses of
child-care centers, nursery schools, day-care centers and places of worship in the R-l
Zone, in that it facilitates the establishment of a school ~ which necessarily promotes
public morals and general welfare

The Balancing Test

301. ln refusing to conclusively accept that the School was an inherently beneficial use and
therefore satisfied the Positive Criteria, the Board failed to engage in the balancing test
mandated by law, and that too was arbitrary, capricious and unreasonable

302. The fourth step in the Sica test requires the Board to weigh the Positive Criteria against
the Negative Criteria in order to determine whether, on balance, the grant of the use
variance would cause substantial detriment to the public good. Self~evidently, in order to
do this the Board must first establish not only whether both the Positive Criteria and
Negative Criteria have been satisfied, but the underlying strength of the Plaintiff s case

for each.

54

#8901236,1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 83 of -179 Page|D: 448

303. Applying this, the potential detrimental effects of the School on the surrounding area - all
of which could be mitigated through conditions of approval in any event ~ were required
to be assessed relative to the public interest served by the School. In refusing to
acknowledge that the Plaintiff had satisfied the Positive Criteria, it was impossible for the
Board to fairly conduct the necessary balancing That too was arbitrary, capricious and
unreasonable

Parking Design Waiver

304. The Board also erred in its decision to deny the design waiver for the parking
requirements

305. As none of the students would be permitted to drive to school and all students would be
required to come to school by bus, there would clearly be no benefit in requiring the
Plaintiff to provide all 134 spaces Denial of the design waiver was arbitrary, capricious
and unreasonable as well.

WHEREFORE, Plaintiff Oros Bais Yaakov High School demands judgment in its favor and

against the Board as follows:

a. The Board's denial of the School’s Application be declared in violation of the
MLUL, and therefore, null and void and of no effect;

b. The Board's denial was arbitrary, capricious and/or unreasonable and
therefore, be reversed; and

c. Awarding the School such other relief as this Court deems equitable and just

55

#8901236.1

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 84 of 179 Page|D: 449

306.

307.

308.

309.

COUNT II
Violation of Religious Land Use and Institutionalized
Persons Aet of 2000 - “Nondiscrimination”
42 U.S.C. § 2000cc(b)(2)
Paragraphs l through 305 are incorporated by reference as if set forth fully herein.
Defendants have deprived and continue to deprive the Plaintiff of its right to the free
exercise of religion, as secured by RLUIPA, by imposing and implementing land use

regulations both on their face and as applied in a manner that discriminates against it on

the basis of religion and religious denomination

COUNT IIl
Violation of Religious Land Use and Institutionalized
Persons Act of 2000 - “Equ al terms”
42 `U.S.C. § 2000cc(b)(1)
Paragraphs l through 307 are incorporated by reference as if fully set forth herein.
Defendants have deprived and continue to deprive the Plaintiff of its right to the free
exercise of religion, as secured by RLUIPA, by imposing and implementing land use

regulations both on their face and as applied in a manner that religious land uses them on

terms that are less than equal to nonreligious assembly and institutional land uses.

C()UNT IV
Violation of Free Exercise Clause
United States Constitution, First Amendment

310. Paragraphs 1 through 309 are incorporated by reference as if fully set forth herein.

56

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 85 of 179 Page|D: 450

311. Defendants have deprived and continue to deprive the Plaintiff of its right to free
exercise of religion, as secured by the First Amendment to the United States Constitution
and made applicable to the States by the Fourteenth Amendment, by discriminating
against it and against religious land uses in a manner that is not the least restrictive means

of achieving a compelling governmental interest

COUNT V
Violation of Equal Protection Clause
United States Constitution, Fourteenth Amendment
312. Paragraphs 1 through 311 are incorporated by reference as if fully set forth herein.
313. Defendants have deprived and continue to deprive the Plaintiff of its right to equal
protection of the laws, as secured by the Fourteenth Amendment to the United States

Constitution, by discriminating it and against religious land uses in the imposition and

implementation of their land use regulations

PRAYER FOR RELIEF ON COUNTS II_V
WHEREFORE, OROS BA`[S YAAKOV HIGH SCHOOL respectfully requests that this Court
grant the following relief:

a. A declaration that the Township of Jackson’s land use ordinances to the
extent that they discriminate against the Plaintiff’s land use, are void, invalid
and unconstitutional on their face and as applied to the Plaintiff on the ground
that they violate the Free Exercise Clause of the First Amendment to the

United States Constitution, the Equal Protection Clause of the Fourteenth

57

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 86 of 179 Page|D: 451

Amendment to the United States Constitution, and the Religious Land Use
and Institutionalized Persons Act;

b. A declaration that the denial of the Plaintiff"s variance application to the
Board to permit it to use the Property for religious education is void, invalid
and unconstitutional on the ground that it violates the Free Exercise Clause of
the First Amendment to the United States Constitution, the Equal Protection
Clause of the Fourteenth Amendment to the United States Constitution, and
the Religious Land Use and Institutionalized Persons Act;

c. An order reversing the decision of the Jackson Township Zoning Board of
Adjustment and an order declaring that the Plaintiff’s application for a use
variance and other relief to use the Property for purposes of religious
education is hereby approved;

d. An order directing the Jackson Township Zoning Board of Adjustment to
reverse its denial of the Plaintiff”s application for a use variance and other
variance relief and approve the application to permit the Plaintiff’s use of the
Property for purposes of religious education as applied for;

e. An order directing the Defendants to permit the School’s proposed use on its
NC-zoned Property, and process all applications certifications or other
approvals necessary for such use as if the School’s use were permitted

f. Preliminary and permanent orders enjoining the Defendants their officers

employees agents successors and all others acting in concert with them from

58

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 87 of 179 Page|D: 452

DATED:

#890'1236.1

i.

June 14, 2017 By:

applying their laws in a manner that violates the Free Exercise Clause of the
First Amendment to the United States Constitution, the Equal Protection
Clause of the Fourteenth Amendment to the United States Constitution, and
the Religious Land Use and Institutionalized Persons Act, or undertaking any
and all action in furtherance of these acts;
An award of compensatory damages against Defendants in favor of the
Plaintiff as the Court deems just for the loss of its rights under the 'li`ree
Exercise Clause of the First Amendment to the United States Constitution, the
Equal Protection Clause of the Fourteenth Amendment to the United States
Constitution, and the Religious Land Use and Institutionalized Persons Act
incurred by the School and caused by the Defendants’ laws and actions
An award to the Plaintiff of full costs and attorneys’ fees arising out of
Defendants’ actions and land use decisions and out of this litigation; and
Such other and further relief as this Court may deem just and appropriate
WILENTZ, GOLDMAN & SPlTZER, P.A.

Attorneys for Plaintiff
Oros ' Yaakov High School

  

 

59

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 88 of 179 Page|D: 453

CERTIFICATION

Pursuant to B. 4:5-1
Pursuant to B. 4:5~1, I hereby certify that this matter is not the subject of any other action
pending in any other court or any pending arbitration proceeding and that no such action or
arbitration proceeding is contemplated at this time I.do not know of any other party who should

be joined in this matter.

WILENTZ, GOLDMAN & SPITZER, P.A.
Attorne s for Plaintiff

it hints/s

Q_r_)prnrNA M. JENNI Gs, ESQ.

   

DA'l`ED: June 14, 2017

CERTIFICATI_ON
Pursuant to 31 4:25~4
Pursuant to _K. 4:25-4, DONNA M. JENNINGS, ESQ., is hereby designated as trial

counsel for Plaintiff in this matter.

WILENTZ, GOLDMAN & SPITZER, P.A.
Attorneys for Plaintiff
s Bais aakov High chool

DATED; nine 14,2017 By:l saw fw
_@mAM.JE iNos,EsQ. ///

60

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 89 of 179 Page|D: 454

CERTIFICATION
Pursuant to B. 4:69-4

Pursuant to B. 4:69-4, l hereby certify that all transcripts have been filed with the Court

WILENTZ, GOLDMAN & SPITZER, P.A.
Attorneys for Plaintiff
Oros Bais Yaakov High School

DATED: nine 14, 2017

 

NN“AM NNI GS, ESQ

61

#8901236.1

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 90 of 179 Page|D: 455

EXHIBIT Q

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 91 of 179 P e|D: 456

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 92 of 179 Page|D: 457

 

|asog Allen§gff shared a l_`Lnlg.

F b ou

Mayor Mll<e Relna welcomes you to _tow_ hall this Monday!

     

Iacl<son's lVleet The l\/layor Retums l l\/licromedia Publicatlons
The first for 2017 will take place on Monday. january 30th at 7 p.m.

Ml_Q,BOMEDlAPUBS,COl!

458

led 04/12/19 Page 93 of 179 Page|D:

17-CV-03226-|\/|AS-DEA DOCUment 32-3 F

Case 3

8
L

t

Com en
Comments

 

 

 

 

 

 

Case 3:17-cv-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 94 of 179 Page|D: 459

On Sun, Oct 22, 2017 at 10:29 AM, inordy Burnstein <mordyburnstein(a}gmail.com> wrote:

` gosa Bueno !;l| shared a l_i_r_i_lg.

L us 1 20 6
"Where's the black lives matter people? Or Al Sharpton? What these people did that
poor man is disgusting and they should be in jail on hate crimes and false
lmprisonment and impersonating a cop."... "just remember Liberty and justlce for all
(unless you have political influence)"...other peopie‘S relevant comments...not very

pristine correct practices...

    
    

Hasids who beat day black man trv to dodoe service in lidiversel"'_L

neighborhood

Two Shomrim thugs who copped a cushy plea deal to dodge jail for beating a gay black man are now
refusing to even do their communlty service [i because itlj]

NYPOST.CQM
11 Be§g ign§§ Comments
Lige

Comment

 

Comments

 

 

Case 3:17-cv-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 95 of 179 Page|D: 460

 

 

z On Sun, Oct 22, 2017 `at 10:26 AM, mordy Burnstein <m,ordyburnstein@gmai'l,com> Wrote:

 

On Sun, Oct 22, 2017 at 10:24 AM, mordy Burnstein
<mordvburnstein@email.com> wrote:

 

sinks

Case 3:17-cv-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 96 of 179 Page|D: 461

 

 

On Sun, Oct 22, 2017 at 10:23 AM, mordy Burnstein
<rnordyburnstein@gmail.com> Wrote:
Raymogd Cattonar shared a li_n_l<_.

A_g_mlg' §ep§embe[ 22. 2016

LAKEWOOD-A situation in La l<ewood escalated
quickly between a black man and Orthodox jewish
men afterl a car accident here on Wednesday.

 

www.shorenewsnetworl<.com
§HO|§EN§W§NE`l'y;/OB§,COM

 

 

 

Case 3:17-cv-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 97 of 179 Page|D: 462

 

l

Christlne Ollver Nabpl replied ~ 3 Reolles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert Paul Sklnner replied ~ 2 Reolles

On Sun, Oct 22, 2017 at 10:22 AM, mordy Burnstein
<mordyburnstein@gmail.com> wrote:

 

more bob...

l
l
l
l
l
l

Case 3:17-cv-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 98 of 179 Page|D: 463

' Ba_e,en_n.i/_\tatisecshered lacstn.t\lf
§rrene's post

january Z 2016 » |agl<s_o_n, N_|

These are the streets that realtors have
asked to canvass Unlil<e Toms River
jackson residents have to opra request
thls. Here's the list a resident requested
from the town. Why won'tjacl<son just
post this online? ls ita big secret or too
much work?

 

 

 

 

 

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 99 of 179 Page|D: 464

 

 

 

 

 

 

 

lackson N| Strong added § new thtos.

- lah;;ary Z, 2016

The map Was posted a few days ago, and
there were some questions about the street
names that would be targeted

 

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 100 of 179 Page|D: 465

The following pictures are from the OPRA‘d
vendor permit applications showing the
targeted streetsl

_ if you prefer not to be harassed by these
' realtors, get your No l<nock sticker A|so,
please call the police and report any
offendersl

' Z ilge§,t_Q §§ommep_t_s'_

 
   

Comments

 

 

 

 

 

 

 

 

 

 

lohn Burrows replied l 2 Repl|es

 

 

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 101 of 179 Page|D: 466

 

 

 

 

 

v On Sun, Oct 22, 2017 at 10:18 AM, mordy
» Burnstein <mord urnstein mail.com>
wrote:

 

,l_i_m_tiu_de§_k_e
lanua[y 16 2016

lthinkl know the answer
but want to hear from the
group: Are residential
homes in jackson allowed to
be used for places of
worship?

3 Li lg_es 'l 4 Comrrzents

 

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 102 of 179 Page|D: 467

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 103 of 179 Page|D: 468

 

 

 

 

 

 

 

469

led 04/12/19 Page 104 of 179 Page|D

17-CV-03226-|\/|AS-DEA DOCUment 32-3 F

Case 3

».

 

 

>,.,..,,..
.», .M> v

vw

W.».% b

vii

.

. a§»
2 )¢
. §.W.,.mra..,s~.,§..

 

470

led 04/12/19 Page 105 of 179 Page|D

17-CV-03226-|\/|AS-DEA DOCUment 32-3 F

Case 3

,¢. `., .,,» »t.»,.s », .,.»,.
, . ,M%ww¢w~. ,..¢ s
§M¢§ewme.» .. .>t k
.e Ye,e:§$

f
:5\.

ethical -

lt vote orr

W,`i

.“?

`Cii

jt needs la pass`_py fmc ;

. ,~..WW,E%
. ,r....>.d x

§

¢'¢
a

,“ .,,

the waterman Coun
350 what does that idea

.yn`

§§

"Dam¢: rs

BW_S 303

arms esqth -'rh_e,courtc_il_ whethey'm"approve~

termed
tit M

nw
h.
m
5
E
m
3
.m.
m
o
m
b
w
_,d.
1
.N,
5
u.
.0
m
m
a
n
v
m,
a
0
.…..D
m
. n
h
w
P,
. nw

__'t

N§oa tro
m sets

acme
earn 333

»}

. 'ln:c_omplla_n:`-_._C?

.v we

,,W~`.V./WWU»%.W .¢

§§ t t
. /».V k V.rw~`,mf..¢\ ,. dry

§ .,;, ..,.,~.,v.,s 45

l \.s.

eat

iv

et

. 47

 

Case 3.17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 106 of 179 Page|D 471

 

 

` " '_ -"'F'_`trltl when And whatever ls posted hrs.t .o'n Facehaok is usually the
most true statement and your hew has probably already been _c_optelrl
ito Jacldmn.s.trong and all the other "w.a hate Phil" pages out there
;`Ray payments probah!y maggan about it Jackson strohg already
made fryeer and Cla:rra gloryproaabry already smelled _'rhe' haas man
L'jl_<e Reply Qt ‘~*‘alr` lt ? a ‘ rptr tile ted

 

' " .§Z'd_ Bamron ar 03 it may vlpla,te that aj_c_t BUT,_ denman Reald'ehta SHOULU v
_ `, HAVE h _` ..dgntto he edmrltetl to ANY Jackson hidean Attarall WE paytha ~‘

 
 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 107 of 179 Page|D: 472

 

 

 

 

]enna Glrza
April 19 at l:57pm-
Asbury Park Press

Houses of worship coming to a neighborhood near youl So your neighbor can now hold prayer services with up to 35

people and strangers coming in and out Whenever they want and in addition they will no longer have to pay taxes once

the houseis deemed a HOW! Why is it that only those NOT paying taxes are being represented by our government yet

those paying taxes are losing all their rights? EVERY SlNGLE TOWN this group sets it sights on winds up getting sued

and then settles having co pay all the legal fees. They are allowed to discriminate segregate with government funded

schools and busing and housing and destroy towns all in the name of religion. Any 99.9 percent ofresidents aren't saying
‘ , t\..- ' v '

     

   

About this article

Chabad ]ewish Center can stay in house; judge says Torns River broke law

Toms River must pay $122,500 in legal fees and damages to Rabbi Moshe Gourarie.

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 t Filed 04/12/19 Page 108 of 179 Page|D: 473

   
       

Sliaron Okie l would move before you can t. l\/Iy cousin lived in Middletown NY when th
everyone's property value dropped They couldnt even sell their homes

 
 
  
  

]enna Glrza Move where? They are taking over the whole state. All these affordable housing developments are being
;Srnarketed specifically to them They own most of commercial property in Ocean County. Middlesex is next thanks to enclave i
§Cliffwood Beach. jersey City is already taken over. llobokeni ost one The have been playing monopoly in N] fo

§,decades now. You have no idea how much they already own.4

   

't Deiinitel scary these people are fucking crazy

 

      
    

r 20 years falling on deaf ears nobody ever thinks it’s going to happen until i

»M'.
r]ames Clark I've been telling people fo
and run and take their dirty cash it’s so sad it breaks my heart

lhappens to them and then they just cut

4

i']ohn Burrows its a good thing they don't teach history other than their own. They keep pushing and pushing and the
§they say your anti Semitic, well none of my ]ewish friends act like them. They are on target for a repeat of the 1930$.

2

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 109 of 179 Page|D: 474

 
     

  
  

 

Miiidy Muri'ay Moich l rn sure not claiming to be the sharpest tool in the shed so don't misunderstand people. ]enna

Glrza, people Want to stay ignorant Rose colored glasses until its to late.
` ` V d The ut rules in and the floc...$ee More.-

     
  

 

    

   

 

leona Glrza lfanyone doesn’t think there is a concerted effort going on watch this video. Start at a
.Within the hour and a half“circle radius” ofI\/lanhattan is a target https://vimeo.com/14724473

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 110 of 179 Page|D: 475

 

Jackson Township P`ul: on No-tiee by
Lewyer for "Religious
Gerrymaniering“ O‘ire:r Dor:rn Bei:i
JMGKSON-Ttie Township of éaekson, in ~`Niew Jersey
has been put on notice by a lawyer represenitng:-..

  
    
 

SHOREN~EWS-NE'FWURK.CGM

 

 

 

§ tilte-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 111 of 179 Page|D: 476

 

 

 

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 112 of 179 Page|D: 477

 

Wtite a repi'y...

 

 

 

 

 

Wri‘ie et s-'ept;;'.m

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 113 of 179 Page|D: 478

 

 

 

 

 

 

 

 

; Wri?£e et repl§y.'...

 

 

Wnie :e replies

 

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 114 of 179 Page|D: 479

 

 

 

Wnte a rep'ty.~

 

 

 

 

 

Case_,§;__17-cv-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 115 of 179 Page|D: 480

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3'17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 116 of 179 Page|D: 481

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

..¢ 1'\ ..'....':,... ...

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 117 of 179 Page|D: 482

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 119 of 179 Page|D: 484

EXHIBIT R

Case 3:17-§\@013|29@29§431®El\°a/O§!§@Ei?nbht%§§s’l'\/l=ité%bill/ZzT/E?sl“°' Paé€i§bl§i’?iz/?e€%agelo: 485

GER TNER &“ GER TNER, LLC

Counscllors cit Law

PO Box 1149
Jackson, New ]ersey 08527
732/523»5444
Fax: 732'363'3345
Sean D. Gertner OfCO“”S¢l
M¢mb¢r N}, v/i, Mi) aec iam Jerome A. Gertner

March 5, 2019

Via Telefax (732) 240-6097 and e~courts
Honorable Marlene Lynch Ford, A.J.S.C.
Superior Court ofNew Jersey

Ocean County Court House

P.O. Box 2191

Toms River, NJ 08754~2191

RE: Oros Bais Yaakov High School v. The Zoning Board of Adjustment
Docket No.: OCN-PW-L-2981-14
Our File No. 3366-472A

Dear Judge Ford:

As you are aware, l represented, and am still counsel of record regarding Count l of
PlaintifPs case related to the above-captioned matter1 As 1 further understand, discovery has
been extended as to the second and third counts of the Plaintift"s Amended Complaint (though
certain elements of discovery have continued to proceed) while there have been settlement
discussions related primarily to federal claims made by Aizudath lsrael of Ainerica v. the
Township. of Jackson, Case No.: 3-17-CV-03226. The goal Was that discussions in that case
Would lead to possible settlement in this matter.

Those discussions have taken a different turn, therefore requiring this matter be treated
separately As such, kindly utilize this correspondence With the consent of the Board’s counsel
on Counts 2 and 3 of this matter, requesting that a Management Conference be held before Your
Honor.

 

n lf 1 arn required to file a new Substitution or other pleadings to ensure that l remain counsel of record as to Count
lof the Complaint, please advise
Physical Address:
740 Bennetts l\/lills Roacl
Jackson, N] 08527

Case 3:17-@@113221@;1@$\1$1nEn@/®@@iewénse@fs/\t#il@l ©4712271@8#%1'91§3¥§@1<913§1§6§39@|0: 486

Thank you for your courtesies.

Respectfully submitted,
Gertner & Gert tn *;LLC

aff `4§;~

'Sean D. Gertnei

SDG/rnc

CCI

Howard Mankoff, Esq (via email libmankoff@m'dwca eom)
Donna Jennings, Esquire (via e- -mail d ennin )s¢ wilentz com
JeanL. Ciprani, Esq (via emailjlc e{a;gm lawznet }

Terence Wall (via email twall ackson n .tne

Jeffrey M. Purpuro (via email inumuro@iacksontwnni net)
Marci Harnilton, Esq. (via email mhamil'ton@childnsa oig

  

Physical Address:
740 Bennetts l\/lills Road
]ackson, Nj 08527

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 122 of 179 Page|D: 487

EXHIB]T S

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 123 of 179 Page|D: 488

Fw: lnformation request - Danielle Sinowitz https://outlook.oiiice.com/owa/?ltemlD==AAMkAGMyZGZth...

FW: |nformation request

Janice Kisty _ 02
":"t l"l, 13 l{']'. ,

Fri 3/8/2019 8:57 AM

To:DanieHe Sinowitz <dsinowitz@jacksontwpnj.net>,'

Danle||e,
Please process. Reminder that 2014 and maybe 2015 is destroyed with permission from the State,

Thank you.

Jan/`ce Kisty

To wn$hip Clerk/Regr'strar
Jackson Township
J_e.€.!<_.$.en»__'i!._._<?§§§?.
732~928-1200 x1200

tax 732-928»4377

From: phil sheker <philsheker@gmait.com>
Sent: Friday, March 8, 2019 7:05 AM

To: Janice Kisty

Sub}ect: |nformation request

To whom it may concern , .
OPRA request please send me all emails , documents and paperwork sent to and from Mike Reina ,He!ene Sch|ega|, Rob Ni)<on.

Barry Calogero, Ken Bressi . A Eden and Scott Martin with regard to Eruvs, Eruv wires, Eruv poles" between 01//01/141hru 01/016_

Thank you,
Phi|

lofl 3/18/2019, 9:36 AM

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 124 of 179 Page|D: 489

EXHIBIT T

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 125 of 179 Page|D: 490

Fw: Thank you ~ Danielle Sinowitz

lofl

https://outlook.ofr’ice.coni/owa/?ItemH)=AAMkAGMyZGZth...

Fw: Thank you
' - l .\.i,_n.ff:}\_.'"-..) (J.,`- wl "'. ‘
Janice Kisty ‘_ _1 g _
Tue3/12/20199:49AM mm uhl ,,),~ .-\ 2: ’43”7
ru\_, ‘_` .':\\ L

To;Danielle Sinowltz <dslnowltz@jacksontwpnj.net>;

Danielie,
Please confer with Robin as to these records having permission to be destroyed. Thank you.

Jam'ce Kisty

Township Clerk/Registmr
Jackson Township
Ja'€.l<:éeri,..t.i§...z?§_§zz
732-928-1200 x1200

tax 732-928-4377

From: phil sheker <philsheker@gmail.com>
Sent: Monday, March 11, 2019 6:57 AM
To: Janice Kisty

Subject: Thank you

To whom it may concern ,
OPRA request Please send me all emai|s , documents and paperwork sent to and from Mike Reina ,Helene Schlega|, Rob Nixon ,

Barry Calogero, Ken Bressi , A Eden, Samantha Novak and Scott Martin with regard to Dorms. yeshivas and boarding houses "
between 01//01/12 thru 01/014.

Thank you,
Phil

3/25/20]9, 9:43 AM

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 126 of 179 Page|D: 491

EXHIBIT U

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 127 of 179 Page|D: 492

wm£¢@h
hmmmo hZ ZOUMU@G
m NHHDm
G@ON MZHA DHZDOU HWME moHN
Mmmwmmw Cmmm ZH>HA
memwmm .H Zm>m%m "HHC
"ZOHHZMHH¢
.N¢dm~¢.d IHHB
MUZCDMOUUC ZH meHMCM MMIHO AAC ZO EMOW UHEH mO UMHWOU M>wa WMDS HMHHZHCAW
.UZHQCMN@ NDOW mO UZHQHW MEH wO wWBD Om ZHUHHB MUDCU QOO® mo ZOHHCUH&HHMMU
4 mJHw HUDS DON mw@HMmOM&m¢ZH mH MU¢MH M$H HC$H M>mHAMM DO% WH

.thw HNU Ho>wrmmm Ammhw ~HC
woo ZANH BUGHZOU _mZOHPwMDO wZG N>dm DOD MH

Omm@¢® .W WZMUZH> ZOE th QNZUHMWC MODDH UZHUCZ¢E MMH

.HUMHM UMEOU MM>MEUHEK `HZ¢QZMMHQ
HmMHW MEH ZO WUH>NMW ZOMM mVCQ am MO NMBMZC HwNHw WEH ZONM wZDN QZC MUDDN
MEH Nm OMZMHMOEM MO QMUMAAZM mm NCZ HDM mW<D om¢ NAN>HHMEDWMMM wH WMW>OUUHQ

.v MUCMH UO,H QMZUHUW@ ZMNH W§E NUCU N>Om@ WUH

wH memoox A ZUO HHMMUOQ
ZOWMUGU UZHZON m> MOOIUM EUHW >OMCCW mwdm wOMO 3m umw
¢HON `ON MMUOHUO ~MHCD

2& Omud l EC.OmMm mNDOI HMDOU

wHONrmNm Ammhv .OZ NZOUMNQNH HNDOU

NUHHOZ HZMZZUHUMC MU@MH \
¢m>mo hz MM>HM mZOH
ZOHUH>HQ ZMA AH>HU
meOmHMDOU NPZDOU ZCNUO
HMDOU NOHMN@DM WHZDOU ZQNUO

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 128 of 179 Page|D: 493

Aggendix Xll-Bl

  
  
  

  

 

  
 

i{lP€ iii;v`t: t?s'!’ Ll -5: i'fri ii il,".i;. C.)§éi..¥"`

ClVlL CASE lNFORMATlON STATEMENT

 

 

PMM€NT Tvr»E: co 'l" ca
(ClS) CHG/cl< ~o.
Use for initial Law Division Amum§

Civi| Parl pleadings (not motions) under Ru!e 4:5~1
Pleadlng will be rejected for filing, under Rule 1:5~6(¢), ovowmem;
if information above the black bar is not completed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or attorney’s signature is not affixed B'“¢" NWS€R?
ATTORN€Y / PRO se NAM£ TELEPHONE NuMBeR couN‘rY or venue
Steven Pleffer, Esquire (732) 364~7333 Ocean
FlRM NAME (ii applicable) DOCK§T NUMB§R ?/hen avail§t)le)
Levin, Shea & Pfeffer ' § § `~ '*”‘:;1 §§ j g § 5
orrice Aoozzsss oocumem rvPei §
. m l i
2105 West County Lme Road CG p a m
Jackson. NJ 08527 JURV QEMAND m YES m NO
NAME oF PARTY (erg`. scm ooe. wilsmann cAPTloN
Oros Bais Yaakov High School v. Zoning Board of Jackson Township
Oros Bais Yaakov High School,
Plaintiii
CASE` TYPE NUMBER HuRchNe sANDY
(Soa mem side mr liming) RELATED? is mls A PRoFESSioNAL MALPRACT\CE cAsE? [J Yes E No
701 U YES m NO iF You HAvE cnacl<eo 'YES.' see ~,va§/\. 2A:53 A '27 Ann APPLicAeLE cAsE raw
REGARoiNG YouR oBuGATioN To FiLE AN AFF\DA\/\T oF MERIT.
Reum§l) cases PENoiNG? iF YES, ust DOCKET NuMaERs
[f] ¥es E No
oo vou ANTlciPME Aoomo MY PARTiEs NAME oF oEFENoANT‘s PRiMARY iNsuRANcE coMPANY or xnawn)
lansing out 01 same madden or oocunonoe)? [_'] Nrme
[,'_l Yes E No [] Urii<uow~

 

     
   

  
 

THE lNFORMATlON FRQVlUEU ON THIS FORM CANNCT BE |NTRODUCED lNTO EVIDENCE.
C~ASE CHARACTER|ST!CS FOR PURPOSES OF DETERMlNlNG lF CASE IS APPROPRIATE FOR MEDlATlON

 

 

 

 

 

 

   

    

 

 

 

 

DO PART\ES HAVE A CURRENT, PAST OR lF YES. lS THAT RELATIONSH!P:
RECuRRENT RELATlONSHiP? [] emmert/summa C] Fme~o/Nesc)iaon [‘] Omen (explain)
E YEs [] No CJ F/~Mitw. H Busmess
DOES THE STATUTE GOVERNlNG lHlS CASE PROVlDE FOR PAYMENT OF FEES EW THELOSlNG?ARTY?N No
use ms sr>Ace 70 ALERT me coum To ANY sPECIAL cAse cHARAcreRis'ncs rim rim ARPLANtiNoii/\CJ\YJA mem on
ACCELERATED DlSPOSlTlON ~~ 7 §
k 00 You on voun cu£m used mv ois)usim'v AccoMMOoMioNs? lr= YEs. Pte,.s&»ioemmmeasou£smnaccoi,l»,lopgnqu
ca Cl Ves E No
W\LL m m'renPni»:TER as Neeoeo? lF Yes, ron wMM m~csmsr=.?
[_'J Yz~:s E No

 

 

l certify that confidential personal ldentll'lor$ have been redacted from documents now submitted to the court, and will be
redacted from all documents submitted in the future ln accordance with Rqu 1:38-7(!>).

Ar'roRNEv siG~MuRE;
o "'j
o/ "'

Effective 08~19-2013, CN 10517-Eng|lsh

 

 

 

 

page 1 of 2

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 129 of 179 Page|D: 494

 

 

 

 

 

 

 

LEVIN, SHEA & PFEFFER, P.A.

2105 W. COUNTV LlNE ROAD, #3
JACKSON, NJ
08527

HERBERT SMITH FREEHILLS NEW YORK LLP

450 LEXlNGTON AVENUE
NEW YORK. NY
10017

Attorneys for Plaintiff

Oros Bais Yaakov High School
SUPERIOR COURT OF NEW JERSEY

LAW DIVISION: OCEAN COUNTY

 

  

DOCKET #:
GROS BAIS YAAKOV HIGH SCHOOL,

Civil Action

Plaintiff,
v.
THE ZoNlNG BoARD oF COMPLAINT
ADJUSTMENT FOR THE TOWNSHIP
OF JACKSON,
(ln Lieu of Prerogative Writs)
Defendant.

 

Plaintiff, Oros Bais Yaakov High School, an Orthodox Jewish girls' high school located
at 50 Lapsley Lane, Lakewood, New Jersey, by Way of Complaint in lieu of prerogative Writs

against defendant The Zoning Board of Adjustment for the Township of Jackson says:

FACTUAL ALLEGATIONS

Background
1. Plaintiff, Oros Bais Yaakov High School (the “Plaintiff” or "High School") is an

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 130 of 179 Page|D: 495

Orthodox Jewish girls' high school whose administrative offices are located at 50
Lapsley Lane, Lakewood, New Jersey.

2. Plaintiff is the contract purchaser of 38 Crcss Street, an approximately 7.5 acre parcel
identified as Block 21401, Lot 6, Jackson Township, New Jersey (the "Property").

3. The High School is currently run from a site in Lakewood Township. Approximately
220 girls attend the school at present.

4. Defendant, the Zoning Board of Adjustment for the Township of Jackson (the
“Board”) is a municipal agency organized pursuant to N.J.S.A. 40:55D-69 with its
principal place of business at 95 West Veterans Highway, in the Township of Jackson,
in the State of New Jersey.

S. Plaintiff submitted an application to the Board for a use variance pursuant to N.J.S.A.
40:55D-70(d)(l) to allow it to construct a new high school building and relocate to the
Property. The Plaintiff also sought a design waiver for the proposed number of
parking spaces at the Property (together, the "Application").

6. The Property is approximately 7.5 acres in size and is situated within Jackson
Township's Residential (R-l) Zone (the “R~l Zone” .

7. Perrnitted conditional uses in the R-l Zone include child-care centers, nursery schools,
day-care centers, churches and other places of Worship. While numerous schools have
been built in the R-l Zone, schools are not listed as permitted or conditional uses of
property in the R-l Zone,

8. Additionally, under § 244-197(N)(1) of the Code of the Township of Jackson (the
"Code"), the required number of parking spaces for a high school is "l for each 3

students based on design capacity". For a student population of 400 this equates to 134

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 131 of 179 Page|D: 496

spaces Due to the uncontroverted evidence before thc Board that no students would be
allowed to drive to school and all students would be required to travel to school by

bus, the Plaintiff sought a design waiver under N.J.S.A. 40:55D~51(b) to provide fewer

parking spaces than required
The Application

9. On August l6, 2013, Plaintiff submitted its Application to the Board following which
a series of public hearings were held.

10. A total of five public hearings were held in front of the Board: on Cotober 2, 2013,
November 20, 2013, February 5, 2014, April 2, 2014 and June l8, 2014 (the
"Hearings").

11. The Plaintiff proposed to relocate its girls' high school onto the Property, on which it
sought to build a two-story building of approximately 35,000 square feet which would
cover less than six percent of the Property.

12. Over the course of the Hearings the Plaintift‘s witnesses gave extensive testimony as to
the mechanics of its proposal, the inherent benefits of the High School, and the steps
that had been taken to obviate any potential detriment to the surrounding community

13. Rabbi Ephraim Birnbaum, the High School’s principal, testified on numerous
occasions that no more than four hundred girls would attend the High School and that
such a cap on enrollment could be made a condition of the Board's approval.

14. The majority of the teachers currently working at the High School are accredited by
the State of New Jersey.

15. Rabbi Birnbaum testified that there would be no more than 27 members of staff

working on-site at the High School and that such a cap on staff could be made a

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 132 of 179 Page|D: 497

 

16.

17.

18.

19.

20.

21.

condition of the Board's approval

Rabbi Birnbaum gave detailed testimony as to the achievements of previous High
School graduates. Ninety-seven percent of students from the High School have gone
on to higher education and the graduation rate for the High School’s last graduating
class was 100%, 51 out of 51 students

Students at the High School study subjects that allow them to go into a range of
professional fields including medicine, law, business administration, accounting, and
therapy. In doing so they benefit not only the local community of Jackson, but more
broadly Coean County, the state of New Jersey, and the United States of America.
Rabbi Birnbaum provided uncontested evidence that even students who are of` an age
where they can obtain a drivers' license would not be permitted to drive to school as
doing so would violate the school’s rules.

All students would be required to arrive to school by bus, the provision of which is
guaranteed by state law.

The Plaintiff‘s planning expert, Mr. lan Borden, gave testimony as to the High School’s
day-to-day operations. The High School would be open from 8:30am to 5:00pm,
Monday to Friday, and the lighting within the parking area would be turned off from
8:00pm. The school year would run from September until June.

The Property would not be used for any catering events, music concerts, art shows or
similar activities The only additional event to be held on the Property would be
parent»teacher conferences which would occur no more than twice each year and

would be scheduled over a four-hour time period to stagger the arrival and exit of

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 133 of 179 Page|D: 498

attendees. Furthermore, outside of the school year there would be no events, summer
camps or activities of any kind.

22. Mr. Borden also testified as to the capacity and sufficiency of the proposed septic
system to be used on the Property. This would consist of three 1,500 gallon septic
tanks, a pressure-dosing system, a 3,200 square foot disposal bed and a MicroFAST
water treatment system.

23. The system is based on an estimate that the High School would produce 4,250 gallons
of effluent per day. This conservative figure is derived from and complies with DEP
regulations The size of the Property ~ approximately 7.5 acres »- is much larger than
the R~l requirements for a septic system of the type proposed.

24. The record before the Board was clear that any septic system to be used on the
Property would have to comply with DEP regulations and be granted an NJPDES
permit The evidence also established that many other sites in Jackson (including
several schools) use septic systems that require NJPDES permits There was also
uncontested evidence that there are 18 NJPDES permits in Jackson for sites with larger
septic systems than that proposed by the Plaintiff, many of which are adjacent to the
R-l Zone.

25. As regards to maintaining the integrity of its neighbors' water supply, Plaintiff adduced
evidence that it would drill down to 500 feet into the next confined aquifer.

26. The Plaintiffs proposal also included plans to enhance the runoff from the Property so
that the post-development runoff Would release only 2.6 cubic feet per second, rather

than 10 cubic feet per second as exists presently.

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 134 of 179 Page|D: 499

27. As regards the provision of parking at the Property, on multiple occasions counsel for
the Plaintiff outlined the three options that had been put before the Board:

a. The first option was to grant the Plaintiff a design waiver to reduce the number
of spaces required to 81. ln light of the fact that none of the students would be
permitted to drive to school, the Plaintiff likened its position to that of an
elementary school. Accordingly, the Plaintiff originally sought a waiver to
include 51 spaces, in line with the Code requirements for elementary schools,
However, this was later voluntarily increased to 81 spaces

b. The second option was to have the Plaintiff landbank the remaining 53 spaces
as would be required by the Code.

c. Finally, the third option was to refuse to grant a design waiver and require the
Plaintiff to provide all 134 spaces

28. Despite repeated invitations to do so, the Board failed to state which option it
preferred

29. The Plaintiff‘s traffic expert, Mr. John Rea, testified that the Property's driveway
exiting out onto Cross Street would operate at an acceptable "C" Level of Service, well
within accepted traffic engineering parameters

30. The evidence before the Board further established that the High School’s proposed
internal circulation was designed in accordance with proper traffic engineering
principles Mr. Rea continued that the design provided more than adequate stacking

for buses In addition, the Property's turning radius was designed so as to sufficiently

accommodate any emergency vehicles

 

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 135 of 179 Page|D: 500

31. The evidence before the Board also established that the Property is especially well~
suited for the High School because it is located on a county road in close proximity to
where a majority of the students come from.

32. In sum, information, fact, and expert testimony in favor of the Application were
presented by the High School before the Board justifying the approval of the
Application.

Positive Criteria

33. As outlined above, the Plaintiff adduced detailed evidence as to the High School'S
teaching provisions its operations and the achievements of` its students The record
evidence established that the Plaintiff‘s proposal presumptively satisfied the Positive
Criteria, since a parochial school is recognized as being an inherently beneficial use.

Negative Criteria

34. As for the negative criteria, Plaintiff first established that under § 244-47(€) of the
Code conditional uses permitted in the R-l Zone include child~care centers, nursery
schools, day-care centers and places of worship.

35. The evidence before the Board established that the Plaintiffs proposed school is not a
significant deviation from these types of use, particularly in light of the fact that none
of the students are permitted to drive to school.

36. Plaintiff also established that multiple schools exist in the R-l Zone and that the
presence of multiple schools in the R-l Zone has neither caused substantial detriment

to the public good nor substantially impaired the intent and purpose of the Zone plan

and zoning ordinance.

 

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 136 of 179 Page|D: 501

 

37.

38.

39.

40.

41.

Within Jackson Township there are several other schools that have been constructed in
the R-l Zone. Two of the most recently developed public schools are the Elms
Elementary School located on Goetz Lane and Jackson Liberty High School located
on North Hope Chapel Road. Elms Elementary was completed in 2004 and houses
over 830 students and 55 full-time teaching staff, while Liberty High was completed in
2007 and has approximately 1,400 students and 90 full~time teaching staff.

Similarly there are two Christian private schools in the R-l Zone, St Aloysius on
Aldrich Road and Jesus Harvest Time Academy on Freehold Road, both of which
were granted significant Zoning relief to build in the R-l Zone.

By law, the Plaintiff would be required to ensure a fifty foot buffer between the school
and the rear property line, the Galassi Court neighborhood To further mitigate any
potential impact on the surrounding properties the Plaintiff proposed to extend this
buffer to four hundred feet, and to supplement the buffer with additional evergreen
trees and landscaping

The Plaintiffs architect, Ms. Catherine Flores, supplied expert evidence as to the ways
in which the proposal was designed to take into consideration the surrounding
residential dwellings, including by setting the building far back from the street and any
of the residences and orienting the building so that the side yards are much larger than
would be required by law.

To reduce the Board's concerns about the impact of the High School on local traffic,
the Plaintiff proposed that any variance granted be made subject to the following

conditions:

a. Capping enrolment at four~hundred students;

 

Case 3:17-cv-O3226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 137 of 179 Page|D: 502

b. Placing a cap on the number of staff permitted on site; and
c. Requiring students to come to school by government~provided bussing.

42. On the basis of these conditions the Board's traffic engineer concluded that the
Plaintiff had provided measures to promote and provide traffic safety,

43. Indeed, the Board's planning expert observed that these conditions could alleviate the
Board's concerns and recognized that these conditions could in fact be policed by code
enforcement officials

44. To further mitigate any negative impacts of the proposed high school, the Plaintiff also
agreed to widen the part of Cross Street leading onto the Property, in accordance with
Ocean County standards for county roads

45. Plaintiff also established that, at present, the Property is in a dilapidated condition. An
expert assessment highlighted numerous issues with the existing state of the Property,
including, but not limited to, possible underground tanks, possible abandoned septic
systems and abandoned buildings Plaintiff observed that it should be required to

remediate these problems as a condition of any approval.

The Board's Deliberations and Resolution
46. The Board denied the requested use variance relief and parking design waiver. In
declaring its decision in the Resolution, the Board incorrectly referred to the relief
requested in relation to parking as a variance, rather than a design waiver.
Positive Criteria
47. The Board refused to conclusively determine that the High School would constitute an

inherently beneficial use, and therefore whether it satisfied the Positive Criteria.

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 138 of 179 Page|D: 503

 

48.

49.

50.

51.

52.

53.

First, the Board erroneously determined that it had discretion to determine whether a
parochial school was indeed an inherently beneficial use, and that this conclusion was
bolstered by the fact that there is no definition of "school" in the Municipal Land Use
Law ("MLUL").
The Board's Resolution observes that "[t]he Board questioned the extent to which,
though a private, not-for-profit educational institution, it [the High School] would be
open to the public and be available for general public benefit."
Furtherrnore the Board found that because the High School was "not a school any of us
are familiar with" - for example, in that it did not have traditional science laboratories
locker rooms or communal showers - it was not a "school" as that term is understood
by the MLUL.
Notwithstanding the uncontroverted testimony that the High School’s students go onto
careers in fields including medicine, law and accounting, Board member John Suttles
- evidencing the Board's anti-ultra~Orthodox sentiments - concluded that "the
environment that is described would probably be achieved if we let four hundred girl
scouts in the building, only they won’t have to sell cookies".
The Board also considered that because the ultra-Orthodox Jewish members of the
Lakewood community do not "assirnilate" to the Board's perception of cultural norms
a school intended for students of that community could not therefore be inherently
beneficial to the broader community.
During deliberations Board Member Joseph Schulman stated the following:

"l'd like to make a remark that l think may help to clarify in the Board members'

minds the question of beneficial use to the community, and that is this: That this is

10

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 139 of 179 Page|D: 504

a school, obviously »- l am not saying anything that hasn't been stated before ~
that is a private school and is exclusively for the use of the Orthodox community;
there will be no other children of other religions admitted to that school without
being able to pass a strict religious component, as the rabbi has said himself
during testimony.

And I want to relate something that I experienced during my time living in
Lakewood, which was my whole life before I moved to Jackson. l attended a
meeting at the municipal courtroom in Lakewood during which the titular head of
the Orthodox community in Lakewood, Rabbi Schenkolewski, stated several
times that "the Orthodox community will never assimilate; therefore, they stand
alone."

And in a question of inherent beneficial use, it seems to me that the applicant
is asking us to recognize the regional aspect while at the same time trying to
prove that it's an inherently beneficial use to the whole community, while it's not
for the whole community, for lack of a better Way to put it....

That's where l see the conflict in the argument with beneficial use, whether it
is a benefit to the community of Jackson for that reason, and I think that the
community of Jackson can not [sic] expect the Orthodox residents in Jackson to
assimilate into the Jackson community as a whole in the same way that they will
not do so in Lakewood.

So I believe that there is a parallel, there is a history there, and there is a
demonstrated way of doing things that stands in opposition to the notion of

inherently beneficial to the entire community. And I hope that helps the Board."

11

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 140 of 179 Page|D: 505

Negative Criteria

54. The Board found that granting the variance Would result in substantial detriment to the
public good and substantial impairment of the zone plan and zoning ordinance
because:

a. lt was "concerned" about the increase in effluent that would be generated by
the school relative to other permitted uses in the R~l Zone;

b. Despite the existence of several Jackson schools which utilize septic systems
granting this variance would purportedly contravene neighboring Lakewood
Township's alleged 'zero tolerance’ policy against schools being serviced by
septic systems;

c. It was concerned about the traffic generated by the High School if it could not
reasonably enforce the conditions to which the Plaintiff was willing to be
bound;

d. Allowing the High School to relocate to the Property would purportedly
contravene neighboring Lakewood Township's desire to reduce bus traffic on
the roads;

e. A school is inconsistent with the rural nature of the R-l Zone; and

f. Building a school on the Property would purportedly result in urban sprawl
because the High School is purportedly not in close proximity to the population

being served.

CAUsEs oF AcTIoN

 

FrRsT CouNT
(THE BoARD’s DECIsloN oN THE APPL!CATroN WAS ARBITRARY, CAPRICloUs AND
UNREAsoNABLE)

55. The High School repeats and realleges paragraphs l through 54 as if fully set forth

12

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 141 of 179 Page|D: 506

herein.

56. With regard to the Board's denial of the High School’s Application, the Board's

decision was arbitrary, capricious and/or unreasonable

Positive Criteria

57. As for the Positive Criteria, the Board erroneously determined that it had discretion to
determine whether a parochial school was an inherently beneficial use when that
question has been determined by case law and enshrined in the MLUL which states
that schools (whether public or private) are inherently beneficial uses

58. In finding that the High School was not presumptively an inherently beneficial use, the
Board made a fundamental error of law rendering its decision arbitrary, capricious and
unreasonable

Negative Criteria
59. As for the Negative Criteria, the Plaintiff established through competent and credible

fact and expert evidence that granting the variance would not result in substantial
detriment to the public good and would not impair the intent and purpose of the Code
or the Jackson Master Plan.

60. As detailed above, several schools are already located in the R-l Zone. Nevertheless
they function well, make positive contributions to the community and have caused no
substantial detriment to the surrounding property or the Jackson Master Plan simply by

virtue of their location in the R-l Zone.

61. Moreover, conditional uses permitted in the R-l Zone under the Code include

childcare centers, nurseries and houses of worship. A high school whose students are

13

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 142 of 179 Page|D: 507

not permitted to drive to school does not represent a significant departure from these
types of establishment

62. The Plaintiff took numerous steps to mitigate the impact of the High School on the
surrounding neighborhood including but not limited to:

a. Volunteering to accept approval on the condition that:

i. No more than 400 students would be permitted to attend the High School;
ii. The High School would remain closed from July to September; and
iii. All students would be required to take the bus to school and not permitted to
drive to school (which is the Plaintiff‘s strictly*enforced policy in any
event).

b. Setting the High School four hundred feet back from the Galassi Court rear
property line to minimize disturbance to the neighboring properties far in
excess of the fifty foot buffer that is required;

c. Orienting the building so that the side yards are much larger than would be
required by law to keep the design in line with the character of surrounding
properties;

d. Offering to include a water treatment system although not required by the
Ocean County Health Department;

e. Voluntan`ly opting to drill down 500 feet ~ rather than 80-125 feet - into the
next confined aquifer to eliminate concerns about drawdown from the school’s
well to the surrounding property owners;

f. Adding a six-foot solid fence along the property line;

g. Decreasing the height and area of the proposed school sign;

14

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 143 of 179 Page|D: 508

 

63.

64.

65.

66.

67.

68.

h. Agreeing to provide curbing, pedestrian access and landscaping for the
driveway; and
i. Offering the Board three options as to how many parking spaces would be
required on the Property including providing the number required by the Code.

T he Plaintiff's planner testified that the site plan Was designed to respect the bulk
standards of the neighborhood and incorporates residential design elements honoring
the developmental pattern of the neighborhood Consequently, the proposal makes a
conscious effort to protect the character of the established neighborhoods
Thus, the Board's denial insofar as it was predicated on a finding that a school is
incompatible with the rural nature of the R-l Zone was arbitrary, capricious and
unreasonable
The evidence established that the proposed septic system would be more than capable
of dealing with the High School’s waste water output, as demonstrated by testimony
from the Plaintiff's expert.
The Plaintiff would be one of a number of schools in Jackson Township serviced by a
septic system and the size of the Property is much larger than required for a septic
system of the type proposed
Most significantly the proposed septic system, which was designed in compliance with
DEP regulations would require an NJPDES permit.
The fact that the Plaintiffs septic system was designed to conform to DEP standards
and required an NJPDES permit should have precluded any finding that the proposed
wastewater disposal system would result in substantial detriment to the public good.

The Board's denial of the requested relief in relation to its "significant concern over the

15

 

1 Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 144 of 179 Page|D: 509

increase in effluence" was erroneous and thus arbitrary, capricious and unreasonable
as well.

69. Additionally, given that the proposed septic system was designed to DEP standards
and required an NJPDES permit, the Board's reliance on the purported ’zero tolerance'
policy towards schools on septic systems in neighboring Lakewood Township was
arbitrary, capricious and unreasonable as well.

70. To mitigate any traffic concerns the Plaintiff offered to make approval of the variance
subject to three conditions: capping the number of students capping the number of
staff, and requiring the students to come to school by bus The Board's planner
recognized during deliberations that an infraction of such conditions could be dealt
with by a code enforcement official

71. In its Resolution however, the Board noted its concern that these conditions could not
be reasonably enforced The Board's denial of the requested relief on the basis of its
unspecified concerns regarding the enforceability of the conditions proffered by the
Plaintiff was arbitrary, capricious and unreasonable

72. As the Plaintiffs traffic expert testified, provided that the conditions are put in place,
the Property's driveway exiting out into Cross Street would operate at an acceptable
"C" Level of Service. This uncontested evidence undermined the Board's concerns
about increased traffic that the High School would generate The Board's denial,
insofar as it was predicated on unspecified traffic concerns was arbitrary, capricious
and unreasonable

73. The High School is located approximately three hundred feet from the Lakewood

Township border. Given its close proximity to Lakewood, where the majority of its

16

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 145 of 179 Page|D: 510

students would come from, the Board's concerns about "urban sprawl" are clearly
unfounded, and the Board's denial of the requested relief on that basis was arbitrary,
capricious and unreasonable as well.

74. Building the High School would further the public good and the purpose of the MLU`L
would be advanced by a deviation from the Code in that it facilitates the establishment

ofa school - which necessarily promotes public morals and general welfare.

The Balancing Test

75. In refusing to conclusively accept that the High School was an inherently beneficial
use and therefore satisfied the Positive Criteria, the Board failed to engage in the
balancing test mandated by law, and that too was arbitrary, capricious and
unreasonable

76. The fourth step in the Sica test requires the Board to weigh the Positive Criteria
against the Negative Criteria in order to determine whether, on balance, the grant of
the use variance would cause substantial detriment to the public good Self»evidently,
in order to do this the Board must first establish not only whether both the Positive
Criteria and Negative Criteria have been satisfied, but the underlying strength of the
Plaintiff‘s case for each.

77. Applying this the potential detrimental effects of the High School on the surrounding
area - all of which could be mitigated through conditions of approval in any event -
were required to be assessed relative to the public interest served by the High School.
In refusing to acknowledge that the Plaintiff had satisfied the Positive Criteria, it was
impossible for the Board to fairly conduct the necessary balancing That too was

arbitrary, capricious and unreasonable

17

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 146 of 179 Page|D: 511

Parking Design Waiver

78. The Board also erred in its decision to deny the design waiver for the parking
requirements Given that none of the students would be permitted to drive to school
and all students would be required to come to school by bus there would clearly be no
benefit in requiring the Plaintiff to provide all 134 spaces Denial of the design waiver
was arbitrary, capricious and unreasonable as well.

WHEREFORE, Plaintiff Oros Bais Yaakov High School demands judgment in its favor

and against the Board as follows:

i. The Board’s denial of the High School’s Application be declared in violation
of the MLUL, and therefore, null and void and of no effect;

ii. The Board’s denial was arbitrary, capricious and/or unreasonable, and
therefore, be reversed; and

iii. Awarding the High School such other relief as this Court deems equitable

and just.
SECoND CouN'r
RLUIPA - "Discrimination and Exclusion - Equal Terms"
42 U.S.C § 2000CC~(B)(1)

(The Board's Decision to Deny Plaintiff's Request to Develop a I’arochial School in the
R-l Zone But to Permit Dcvelopmeut of Secular Schools in the R-l Zone Violates the
Equal Terms Clause)

79. The Plaintiff repeats and realleges paragraphs 1 through 78 as if fully set forth herein.

80. RLUIPA's "equal terms" provision provides that, "No government shall impose or
implement a land use regulation in a manner that treats a religious assembly or
institution on less than equal terms with a nonreligious assembly or institution."

81. As outlined above, two of the most recent public schools constructed in Jackson

Township, Elms Elementary and Liberty High, both impose a significantly more

18

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 147 of 179 Page|D: 512

 

82.

83.

84.

85.

86.

intense use of land than the Plaintiffs proposed facility. Both schools were built in the
R-l Zone.

A claim under RLUIPA's "equal terms" provision consists of four elements (1) the
plaintiff must be a religious assembly or institution, (2) subject to a land use
regulation, that (3) on its face or as applied treats the religious assembly on less than
equal terms with (4) a nonreligious assembly or institution,

Satisfying these requirements in the present case: the Plaintiff is an Orthodox Jewish
institution, subject to the MLUL and the Code, under which it has been treated on less
than equal terms with at least two secular public schools Elms Elementary and Liberty
High.

As outlined above, despite established case law and statute determining that schools
are an inherently beneficial use and that no distinction can be made between public
and parochial schools in this respect, the Board repeatedly refused to acknowledge that
the High School was an inherently beneficial use.

The discriminatory views held by members of the Board were evidenced in a number
of comments made during the Hearings.

Notably, during deliberations Board member Joseph Schulman provided a remark that
he believed "may help to clarify in the Board members' minds the question of
beneficial use to the community". He alleged that "the community of Jackson can not
[sic] expect the Orthodox residents in Jackson to assimilate into the Jackson
community as a whole in the same way that they will not do so in Lakewood .. there is
history there, and there is a demonstrated way of doing things that stands in opposition

to the notion of inherently beneficial to the entire community."

19

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 148 of 179 Page|D: 513

cookies."

Township:

(i)

 

87. Further to this another Board member, John Suttles, later stated that one of his reasons
for denying the Application was that "nobody has actually proved to me that this is a
school for anything The environment that is described would probably be achieved if

we let four hundred girl scouts in the building, only they wouldn't have to sell

88. Based on the treatment afforded to Elrns Elementary and Liberty High public schools,
the refusal to recognize the High School as an inherently beneficial use, the animus
shown towards Lakewood's Orthodox Jewish community at the Hearings and the
ultimate denial of the requested relief sought by the Plaintiff, it is submitted that in
refusing the Application, the Board applied the Code and the MLUL in an unequal and
consequently unlawful manner.

WHEREFORE, Plaintiff demands a judgment be entered in its favor against the

enjoining further enforcement of the provisions of the Code and the
MLUL in an unequal fashion;

invalidating the Resolution on the grounds that it is premised on the
unlawful application of provisions of the Code and the MLUL;

awarding the Plaintiff its attomey’s fees and costs; and

all such other relief that this Court deems proper.

20

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 149 of 179 Page|D: 514

'I`hird Count
RLUIPA - “Discrimination and Exclusion - Nondiscrimination"
42 U.S.C. § 2000cc-(b)(2)

(The Board's Unequal Treatment of the Plaintifi‘s Ultra-()rthodox Jewish School

Compared with Christian and Public Schools l)eveloped in the R-l Zone Violates

RLUIPA's "Nondiscrimination" Provision and, as a result, the Resolution Must Be

Invalidated)

89. The Plaintiff repeats and realleges paragraphs l through 88 as if fully set forth herein.

90. RLUIPA’s “nondiscrimination” provision provides that "No government shall impose
or implement a land use regulation that discriminates against any assembly or
institution on the basis of religion or religious denomination."

91. There are two Christian private schools located in Jackson: St. Aloysius located on
Aldrich Road and Jesus Harvest Time Academy located on Freehold Road Both of
these schools were built in the R-l Zone (or its equivalent at the time) and both were
granted significant zoning relief by the Board to allow this

92. St Aloysius opened in 1994 and now contains 300 students in grades kindergarten

through 8.

93. The Jesus Harvest Time Academy contains kindergarten through 12th grade and was
constructed circa 1990.

94. The Board's denial of the Application is in contrast to its previous decisions to give
precisely the same type of relief requested by the Plaintiff to multiple Christian
schools and other, larger nonreligious schools This fact, coupled with the anti~ultra-
Orthodox sentiment evidenced during the Hearings underscores the Board's
discriminatory treatment of Plaintiffs Application.

WHEREFORE, Plaintiff demands a judgment be entered in its favor against the

Township:

21

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 150 of 179 Page|D: 515

 

era we

ervEN r. PFEi;FER
A Member of the F irm

(i) enjoining further enforcement of the provisions of the Code and the
MLUL in an unequal fashion;
(ii) invalidating the Resolution on the grounds that it is premised on the
unlawful application of provisions of the Code and the MLUL;
(iii) awarding the Plaintiff its attomey’s fees and costs; and
(iv) all such other relief that this Court deems proper.
LEVIN, SHEA & PFEFFER, P.A. HERBERT SMITH FREEH!LLS NEW
Attomeys for Plaintiff YORK, LLP
Oros Bais Yaakov High School Attorneys for Plaintiff

 

Dated: October 14, 2014 Dated: October 14, 2014

22

 

0 Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 151 of 179 Page|D: 516

DESIGNATION OF TRIAL COUNSEL
In the event that this matter requires a plenary hearing or trial before the Court, the

Plaintiff, pursuant to R. 4:5»1(c), hereby designates Steven I. Pfeffer of Levin Shea & Pfeffer,

P.A., as its counsel for the purposes of said hearing or trial.

LEVIN, SHEA & PFEFFER, P.A. HERBERT SMITH FREEHILLS NEW
Attorneys for Plaintiff YORK, LLP
Oros Bais Yaakov High School Attorneys for Plaintiff

Oros Bais Yaakov High S ool

/t trw Ma

 

 

s"TEvEN I. PFEFFER PHILIP A'. éfrfl~“ffER "
A Member of the Firm A Member of the Firm
Dated: October 14, 2014 Dated: October 14, 2014

23

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 152 of 179 Page|D: 517

t

R. 4:5-1 CERTIFICATION

l hereby certify pursuant to R. 4:5»1 that this matter is not the subject of any other action
pending in any court or of a pending arbitration proceeding, nor is any other action or arbitration
proceeding contemplated I further certify that I am unaware of any non-party who should be
joined in this action pursuant to R. 4:28 or who is subject to joinder pursuant to R. 4:29~1(b)
because of potential liability to any party based on the same transactional facts

/t. r1 //

Steven I. Pfeffer

DATED: October 14, 2014

24

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 153 of 179 Page|D: 518

R. 4:69~4 CERTIFICATION

I hereby certify pursuant to R. 4:69-4 that copies of the transcripts of the Board hearings
were ordered by the High School and all of the transcripts will be provided to the Court and to

counsel for the Board after the initial conference in this matter, or as otherwise directed by the

/liv taff/v

Sieven I. Pfeffer '

Court.

DATED: October 14, 2014

25

 

 

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 154 of 179 Page|D: 519

EXHIBIT V

Case 3:17-cv-03226-|\/|AS-DEA Document 32-3 Filed 04/12/19 Page 155 of 179 Page|D: 520
Davld’s Brldal, Ine. v. Houce of Brldes, Not Reported in Fed. Supp. (2009)

 

2009 WL 10690456

2009 WL 10690456
Only the Westlaw citation is currently available.
Not for Publicaiion
United States District Court, D. New Jersey.

Re: DAVID’S BRIDAL, INC., et al.
v.
HOUSE OF BRIDES, et al.

Civil Action No. 06-5660 (SRC)

|
Signed 11/10/2009

Attoroeys and Law Firms

Christopher P. Kelly, Reppert Kelly, LLC, Basking
Ridge, NJ, for David’s Bridal, Inc., et al.

Joanna L. Crosby, Tressler LLP, Newark, NJ, for House
of Brides, et al.

LE'I'I`ER OPINION AND ORDER

MICHAEL A. SHIPP, UNITED STATES

MAGISTRATE JUDGE

*1 Dear Counsel:
This matter comes before the Court by way of Plaintiffs’

motion for spoliation. (Doc. No. 61 .) 1 For the reasons set
forth below, the Plaintif`fs’ motion is granted in part and
denied in part.

1. Backgr_'ound
This trademark and copyright matter involves two

competing United States bridal retailers (Pl.’s Moving
Br. 3-4.) The Court will set forth a partial background
of the correspondence, conferences and filings for the
seven months preceding the spoliation motion to provide
context.

On April 30, 2008, Plaintiffs’ counsel submitted
correspondence which requested the Court’s assistance to

compel the 30(b)(6) deposition of Dale Buziecki. 2 (Pl.’s
April 30, 2008 Letter, Doc. No. 45.) The correspondence
detailed approximately six weeks of efforts Plaintiffs’
counsel made to schedule the deposition Id. The Court
conducted a telephone status conference on May 5, 2008.

During the conference, counsel stated that they had
tentative dates for the deposition. On June 17, 2008, the
Court entered a text order. The text order provided that
counsel must e-file a joint letter which sets forth the status
of the Buziecki deposition and provides an update on the
current status of discovery. (June 17, 2008 docket entry.)
On June 23, 2008, counsel e-filed the joint letter.

The June 23, 2008 joint letter reflected Defendants’
position that Mr. Buziecki was unavailable to be deposed
until November 2008 due to a medical condition (Def.’s
June 23, 2008 letter, Doc. No. 46.) Plaintif`fs requested
at a minimum an affidavit or note from Mr. Buziecki’s
treating physician Id The Court conducted a telephone
status conference on June 24, 2008. During the conference,
the Court stated that another person should serve as
Plaintifi`s’ 30(b)(6) witness and that Defendants should
provide a more sufficient explanation of Mr. Buziecki’s
medical condition

On August 6, 2008, Plaintiffs’ counsel submitted
correspondence which indicated that Defendants failed
to produce any additional information concerning the
nature of Mr. Buziecki’s health condition and failed to
cooperate with Plaintiff's in producing an alternate witness
for deposition (Pl.’s August 6, 2008 Letter, Doc. No.
47.) On August 8, 2008, Defendants’ counsel submitted
correspondence which indicated that Mr. Buziecki was the
only suitable Rule 30(b)(6) witness for the topics Plaintiffs
noticed (Def.’s August 8, 2008 Letter, Doc. No. 49.)

On August 15, 2008, the Court entered a text order
which provided that Defendants must provide substantive
information concerning the nature of Mr. Buziecki’s
medical condition by August 22, 2008. The text order
also provided that counsel must file a joint proposed
scheduling order which included a date and location
for Mr. Buziecki’s deposition Counsel submitted a joint
proposed order on August 29, 2008 which included
an October 2, 2008 deposition date for Mr. Buziecki.
(Def.’s August 29, 2008 Letter, Doc. No. 50.) The Court
conducted a telephone status conference on September 2,
2008. During the telephone status conference, the Court
indicated that Mr. Buziecki’s deposition must proceed on
October 2, 2008.

*2 On October 30, 2008, Plaintiffs submitted
correspondence which requested a pre~motion conference
in advance of an anticipated motion for spoliation

 

 

zw’s.

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 156 of 179 Page|D: 521
David’s Bridal, lnc. v. House ct Brides, Not Reported in Fed. Supp, (2009)

 

2009 WL 10690456

of evidence. (Pl.’s October 30, 2008 letter, Doc. No.
55.) Plaintiffs’ correspondence related that Mr. Buziecki
appeared for his deposition on October 2, 2008. The
correspondence also provided:

Mr. Buziecki testified at his
deposition that HOB sold gertz
dresses from the Compare to
David’s Bridal collection during the
approximate sixteen months that it
offered the collection for sale on
its website and in its stores. He
also testified that HOB routinely
purges and/or destroys all electronic
and paper records relating to sales
of its products, including purchase
orders, customer invoices and
correspondence with its actual and
prospective customers He testified
that HOB has maintained this
practice throughout the course of
this litigation, beginning in at least
2006. As a result of the destruction
of these records, Buziecki testified
that there is no way to determine
the sales quantity of any one
category of products that HOB has
sold (including from the Compare
to David’s Bridal collection). He
further testified that HOB has
no way of knowing whether any
customers sent emails expressing
confusion between the Compare to
David’s Bridal line and authentic
David’s Bridal merchandise because
he never instructed anyone at HOB
to look through customer emails
and that all such emails have since
been purged from HOB’s computer
servers.

Id

On November 12, 2008, the Court entered a text order
which required Defendants to file a letter in response
to Plaintiffs’ correspondence which alleged spoliation of
evidence. The text order also set the matter down for a

telephone status conference. Defendants’ November 14,
2008 correspondence provided, in part:

Plaintiffs have not met their burden of demonstrating
that they should be entitled to this information Mr.
Buziecki testified during his deposition that House of
Brides did not sell a single dress from the ‘Compare
to David’s Bridal’ line of dresses. While Plaintiffs
have produced documentation since the deposition
of a single order that was placed for ‘Compare to
David’s Bridal’ gowns, the origin of this order is
unknown, and Plaintiffs already have this information
Therefore, House of Brides’ sales of other dresses and
correspondence related thereto would not be relevant to
the copyright and trademark infringement issues in this
lawsuit.

In addition, Mr. Buziecki testified that the reason that
House of Brides purged its credit card orders from
customers and all customer and potential customer
information is because it received a request from its
credit card company vendors regarding the retention of
credit card information As a result, to the extent that
House of Brides’ document destruction or retention
policy is to destroy invoices after a certain period of
time, this policy is wholly unrelated to this lawsuit. Mr.
Buziecki did testify, however, that information related
to House of Brides’ invoices is still available from House
of Brides’ accounting department

Id Defendants’ correspondence also asserted that
Plaintiff's failed to comply with Local Rule 26.1(d)(2) for
requesting electronic information Id.

The Court conducted a telephone status conference on
November 18, 2008. After hearing from both counsel,
the Court granted Plaintiffs’ request to file a spoliation
motion lt is against this backdrop that Plaintiffs filed the
current motion.

*3 Plaintiffs’ motion for spoliation alleges that
Defendants House of Bn'des, lnc. and House of Brides
World’s Largest “On-line” Wedding Store, Inc. (“HOB”
or “Defendants”) systematically destroyed all paper and
electronic records of sales and customer email records
when HOB knew or should have known that they would
be subject to discovery. (Pl.’s Moving Br. 17.) Plaintiffs
allege that Defendants vehemently denied having ever sold

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 157 of 179 Page|D: 522
David’s Bridal, lne. v. House of Brides, Not Repertecl in Fed, Supp. (2009)

 

2009 WL 10690456

a single wedding gown from its “Compare to David’s
Bridal” collection and further denied that it received a
single email message from customers regarding the line.
(Pl.’s Reply to Def.’s Surreply 2.) Therefore, Defendants
did not produce any “Compare to David’s Bridal” sales
and email records in response to Plaintiffs’ discovery
requests.

In its original opposition to Plaintiff`s’ motion, HOB
asserted that no email records or messages could be
produced because all such records or messages had been
purged as part of Defendants’ regular records retention
policy. (Def.’s Opp’n Br. 7 .) Defendants stated, “House of
Brides has been purging its customer information since it
began taking orders on the Internet.” Id Defendants also
stated that around February 2008, it began the practice of
purging all of its customer purchase orders approximately
every three months as a result of instructions from a
credit card company. Id. at 7~8. Further, in September
2007 HOB’s website administrator disabled the “Compare
to David’s Bridal” products from its website. (Def.’s
Surreply Br. 5.)

In an attempt to prove the existence of “Compare to
David’s Bridal” electronic sales, in March 2008 Plaintiffs
purchased four “Compare to David’s Bridal” gowns and
produced the below order confirmation:

Dear House of Brides Customer,

Thank you for choosing the House of Brides! We are
confirming your purchase of COMPARE TO DAVID’s
BRIDAL in STYLES: D4002, D4012, D4026, &
D4033 COLORS: WHITE, IVORY/ CHAMPAGNE,
WHlTE/SILVER & WHITE/SILVER size(s) 8,8,8 &
8. The manufacturer has received and approved your
order with estimated shipping to your location for END
OF MAY. We will then notify you and ship the order
to your mailing address. Thank you for shopping at the
House of Brides. http://www.houseofbrides.com.

(Pl.’s Reply Br. 3~4.)

On December 1, 2008, the Court granted Defendants’
motion to add Third*Party Defendant Emme Bridal, Inc.
On January 21, 2009, Defendants filed their third-party
complaint On February l6, 2009, Marc D. Haefner, Esq.,
entered an appearance on behalf of Emme Bridal, lnc.

The Court conducted oral argument on Plaintiffs’ motion
on February 17, 2009. During oral argument, the Court
questioned how the Defendants could follow-up with
customers if they destroyed all of the customer records.
The Court related to counsel during oral argument that
it had serious concerns about the representations made to
the Court. The Court stated on the records

I am very, very much concerned
about the representations being
made to the Court here because
having heard both sides, it is
absolutely clear to me that there
is an absolute lack of candor to
the Court somewhere Both sides
can’t be right here. You’re clearly
saying very different things and I’m
very, very concerned about a blatant
lack of candor here. So somewhere
somehow we’re going to peel back
and get to it.... I don’t think I’ve
had a case yet where I’ve been as
concerned about the lack of candor
to the Court because somewhere
somehow something is being lost
or something is just being blatantly
misrepresented here.

(Second Supplemental Cert. of Christopher Kelly, Ex. A,
17~18.)

Following oral argument on the record, the Court met
with counsel in Chambers. The Court again related to
counsel that it had serious issues with the representations
made by counsel.

On February 18, 2009, just over 17 months after the
initial discovery request, two days after counsel entered an
appearance on behalf of Emme Bridal, lnc., and one day
after the Court expressed its displeasure on the record and
in Chanibers regarding the motion, Defendants learned of
the availability of relevant email records. (Def.’s February
23, 2009 letter, Doc. No. 85.) Allegedly, customer inquiry
email messages sent to in o ouseo rides.com were
forwarded to different computers in the Defendants’
office. IcL In addition, Defendants “discovered [that] all of
its electronic sales invoices from Internet sales during the

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 158 of 179 Page|D: 523
David’s Brldal, lnc. v. House of Brides, Not Reportad in Fed. Supp. (2009)

 

2009 WL 10690456

subject time period are in fact available.” Id. Defendants
recovered approximately 38,600 email records. (Def.’s
Surreply Br. 4.)

*4 Defendants attributed the non-production of relevant
discovery, in part, to technology managers Defendants
stated that because the line was disabled from the
website, they could not view electronic records through
the “Search Function.” Id However, subsequent to
February 5, 2009, Defendants’ new technology manager
provided instructions on how to retrieve such information
Id. Defendants contend that their production is now
complete and that the discovery provided by Third-
Party Defendant Emme Bridal, Inc, confirms that the

production is complete I¢i at 6~7. 3

Defendants argue that sanctions are unwarranted because
the delay in producing responsive documents was a result
of “honest mistakes” and “not from any attempt to
hide records.” Id at 7. Defendants claim that because
Plaintiffs’ motion for sanctions is based solely upon
alleged spoliation of evidence, its sudden production of
documents makes the spoliation claim effectively moot.
I¢t at 12,

Plaintiffs argue that Defendants’ continued pattern of
evasion, false statements under oath and delay in
producing evidence warrants sanctions (Pl.’s Reply
to Def.’s Surreply 3_6.) Plaintiffs request: (1) a full
reimbursement of all counsel fees and costs incurred by
Plaintiffs in connection with the motion; (2) an instruction
to the jury that Defendants submitted false statements
under oath during the course of discovery and that
the jury may consider this when assessing Defendants’
credibility about other matters; (3) that Dale Buziecki,
chief representative for Defendants, appear in New Jersey
for a follow-up deposition at a time convenient to all
parties; and (4) that Plaintiffs may apply to re-open this
motion following its receipt and review of additional
discovery in this matter. Id at 6-7.

2. Discussion

Spoliation occurs when a party has intentionally or
negligently breached its duty to preserve potentially
discoverable evidence Kounelis v. Sherrer, 529 F. Supp.
2d 503, 519 (D.N.J. 2008). Four essential factors must be
found for a spoliation inference to apply: (l) the evidence
in question must be within the party’s control; (2) it

must appear that there has been actual suppression or
withholding of the evidence; (3) the evidence destroyed
or withheld was relevant to claims or defenses; and (4)
it was reasonably foreseeable that the evidence would
later be discoverable Mosaz'd Technologies Inc. v. Samsung
Electronics Co., Ltd, 348 F. Supp. 2d 332, 336 (D.N.J.
2004). ln the present case, Defendants’ control over the
evidence is not at issue Accordingly, this Court must
determine whether Defendants intentionally withheld
email and sales information relating to the “Compare
to David’s Bridal” line, if this evidence was relevant to
Plaintiffs’ claims, and if it was reasonably foreseeable that
the destroyed evidence would later be discoverable

a. Defendants Suppressed the “Compare to David’s
Bridal” Evidence.

HOB suppressed evidence Within this Circuit, some
courts have construed the term “suppression” to mean
intentionally or knowingly destroyed or withheld as
opposed to lost, accidentally destroyed or otherwise
properly accounted for. Mosaid, 348 F. Supp. 2d. at 337
(citing Veloso v. Western Bedding Supply, 281 F. Supp.
2d 743, 746 (D.N.J. 2003); Costello v. City of Brigantine,
2001 WL 732402 at *26 (D.N.J. June 28, 2001)). Other
courts have used an approach that does not require an
analysis of intent. Mosaid, 348 F. Supp. 2d at 338. “The
evidentiary rationale [for an adverse inference] is nothing
more than the common sense observation that a party
who has notice that [evidence] is relevant to litigation and
who proceeds to destroy [evidence] is more likely to have
been threatened by [that evidence] than a party in the same
position who does not destroy the [evidence].” Nation-
Wide Check Corp. v. Forest Hills Distributors, Inc., 692
F.Zd 214, 218 (lst Cir. 1982).

*5 ln the case at hand, Defendants failed to comply
with clearly defined and reasonable discovery requests
Defendants, over a period of nearly two years, willingly
destroyed some evidence while on notice and/or while
a party to Plaintiffs’ litigation4 Defendants originally
attempted to justify the destruction of sales orders by
stating that they were compelled to follow credit card

company directives.5 (Def.’s Opp’n Br. 7.) To allow a
policy which permits private credit card companies to
induce the destruction of relevant discovery documents
would threaten the integrity of the judicial system and
the Court. Mosaid, 348 F. Supp. 2d at 334 (holding

 

 

Case 3:17-cV-03226-I\/|AS-DEA Document 32-3 Filed 04/12/19 Page 159 of 179 Page|D: 524
Dav|d’s Bridal, Inc. v. House of Brides, Not Reported in Fedr Supp. (2009)

 

2009 WL 10690456

sanctions appropriate when a party’s spoliation of
evidence threatens the Court’s integrity).

As such, this Court finds that Defendants intentionally
withheld email records and sales information related to the
“Compare to David’s Bridal” line

b. Defendants Suppressed Evidence Relevant to

Plaintiffs’ Case.
Evidence of Defendants’ “Compare to David’s Bridal”
sales is relevant to Plaintiffs’ trademark, copyright,
and unfair competition claims. First, Defendants’ sales
records are relevant to establish Defendants’ profits.
Gucci Am., Inc. v. Daffy’s Inc., 354 F.3d 228 (3d
Cir. 2003). Second, email communications between
Defendants and customers may serve as corroborative
evidence of Defendants’ sales. The invoice produced by
Plaintiff's illustrates that Defendants sent confirmation
notices and electronic invoices to customers who placed
orders on Defendants’ website. Lastly, email records may
help demonstrate the likelihood of customer confusion
the core element of trademark infringement under the
Lanham Act and a requirement under the Third Circuit’s
Lapp factors test. A&H Sportswear, Inc. v. Victoria’s
Secret Stores, Inc. , 237 F.3d 198 (3d Cir. 2000).

c. It was Reasonablv Foreseeable that the Withheld

Evidence would be Discoverable.
It was absolutely foreseeable that sales records for the
line of dresses at issue in the current lawsuit would be
discoverable ln addition it was reasonably foreseeable
that email records relating to the orders would be
discoverable Defendants stated in the original opposition
brief to the spoliation motion that Plaintiffs did not
comply with Local Rule 26.1(d)(2) because Plaintiffs
did not notify HOB of the categories of electronic
discovery that may be sought in the case (Def.’s Opp’n
Br. 6.) However, the Court finds that the discovery
sought, including electronic discovery, was reasonably
foreseeable even though Plaintiffs allegedly failed to
provide the notification pursuant to Local Rule 26. l(d)(Z).

d. Weigl_iiri_g the Factors and Scop_e of Relief.
The Third Circuit has held that the following

factors should be considered when selecting appropriate
sanctions: (1) the degree of fault of the party who altered
or destroyed evidence; (2) the degree of prejudice suffered

by the opposing party; and (3) whether there is a lesser
sanction that will avoid substantial unfairness to the
opposing party, and when the offending party is seriously
at fault whether it will serve to deter such conduct by
others in the future Schmid v. Milwaukee Elec. Tool Corp. ,
13 F.3d 76, 79 (3d Cir. 1994). The Schmid court explained
that the purpose of sanctions is to “restore the accuracy
of the trial, compensate innocent victims, and punish
guilty spoliators-courts select the least onerous sanction
corresponding to the willfulness of the destructive act and
the prejudice suffered by the victim.” Id.

*6 The Court finds that under the first factor,
Defendants are entirely at fault for destroying some of
the requested discovery. Defendants cannot place the
blame on a third party, such as a credit card company,
or a negligent technology consultant, because it is solely
the Defendants’ responsibility to safeguard and produce
relevant discovery during litigation Defendants are also
entirely at fault for the untimely production of discovery.
Defendants only produced the discovery: (1) after a
pre-motion telephone status conference; (2) after the
full briefing of the motion; (3) after oral argument
on the record regarding the motion during which the
Court expressed its displeasure regarding the Defendants’
arguments; (4) after the Court expressed its concerns
regarding the Defendants’ position in Chambers following
oral argument; and (5) after it was clear that Emme Bridal
would fully comply with its discovery obligations and
produce records which demonstrated HOB’s sales of the

Compare to David’s Bridal line of dresses.6 However,
the Court finds that the degree of prejudice suffered by
the Plaintiffs is not substantial because of the subsequent
production of documents from Defendants following oral
argument, ln addition, Third-Party Defendant Emme
Bridal produced discovery which Plaintiffs could utilize
in support of their case. The Court also finds that the
Defendants are seriously at fault and that sanctions
against them will serve to deter such conduct by others in
the future

In consideration of the factors and potential sanctions,
the Court finds that there is a lesser sanction that will
avoid substantial unfairness to the opposing party. Here,
an award of attorneys fees, one of the sanctions requested
by Plaintiffs, is entirely appropriate Plaintiffs aptly stated:

 

 

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 160 of 179 Page|D: 525
David’s Bridal, lne. v. House of Brides, th Reportad ln Fedw Supp. (2009)

 

2009 WL 10690456

There can be little doubt that
the records that have now been
produced by HOB would never
have been produced had plaintiffs
not brought the within motion
The resulting prejudice suffered
by plaintiffs includes the time
and expense that was incurred
in bringing this application (the
attorneys fees now exceed $20,000)
[.] The actions of HOB have not
been harmless. They have resulted in
both delay and many thousands of
dollars in counsel fees, all of which
could have been avoided had HOB
earlier taken the actions that it was
compelled to take as a result of this
motion

Therefore, the Court will award Plaintiffs reasonable
attomey’s fees in connection with Plaintiffs’ motion
for spoliation, which will include attomey’s fees related
to the supplemental briefing and any other reasonable
counsel fees associated with same Plaintiffs must submit
a detailed Fee Certification for the Court’s review with an
attached proposed form of order by November 17, 2009.
In addition, the Court will award Third-Party Defendant,
Emme Bridal, Inc., with attomey’s fees and costs to
review the papers and attend the hearing on the spoliation
motion Third~Pai'ty Defendant must submit a detailed
Fee CertiHcation for the Court’s review with an attached
proposed form of order by November 17, 2009,

3. Conclusion

For the foregoing reasons, the Court grants Plaintif`fs’
request for attomey’s fees; denies Plaintiffs’ request
for a spoliation inference; and denies all other relief
requested by Plaintiffs. The Court also grants Third~Party

Defendant’s request for attorney’s fees.

(Pl. s Reply to Def. s Surreply 3-4)~ Aii citations

Not Reported in Fed. Supp., 2009 WL 10690456

Footnotes

1 For the sake of judicial economy, the Court administratively terminated the motion pendlng the continuation of the
settlement conference The case failed to settle Therefore, the Court now lssues its decision on the motion,

2 Da|e Buziecki ls Defendants’ fenner President, sole officer, and sole stockholder. (Def.’s June 23l 2008 Letter, Doc. No.
46.)

3 Accordlng to Defendants, the “Compare to David’s Bridal” line consisted exclusively of DaVinci wedding dresses produced
by Third-Party Defendant Emme Bn'dal. (Def.’s Surreply Br. 7, fn 4.) Emme Bridal’s initial disclosures indicated that lt
retalned purchase orders and lnvolces relating to purchases by HOB during the relevant tlme perlod. Id. at 6-7.

4 Defendants recovered and provided a substant|al number of small records. (Def.’s Surreply Br. 3-4.) However,
Defendants acknowledged “Emails from HOB’s general lntemet email inbox. lnfn@hgu§eglh[id§§&$lm. many of which
contain spam, have always been purged and such emails are no longer available." (Def.’s Surreply Br. 3.)

5 Following oral argument, Defendants “discovered" that lt did have evidence of sales. Defendants stated, “[O]n Febniary
19, HOB discover that all of its electronic sales invoices from lntemet sales during the subject time period are in fact
avallable.' (Def.'s Surreply Br. 4.)

6 As previously set forth, counsel for Emme Bridal entered an appearance on Febniary 16. 2009, Counsel for Emme Bridal
also attended oral argument on the spoliation motion, lt was clear to the Court from counsel's early appearance that
Emme intended to fully comply with its discovery obligations. Shortly |ater, on March 16, 2009, Emme related, “[W]e have,
on an expedited basls, requested and obtained a computer generated summary of sales of Davlncl Bridal dresses to
HOB from July 4, 2006 through September 17, 2007." (Third-Party Def.'s March 19, 2009 Letter, Doc. No. 97.)

 

and ct Daeument © 2019 `Tttemsen discrete we claim in original last Govemrnant Wortts.

 

§§

813

 

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 161 of 179 Page|D: 526

EXHIBIT W

Gasez§sit:<es-M§i%?e&:ileil§.-E><Esr Aaaeinmnnsasaedmleenaizeiaa3)Page 162 or 179 Pagelr): 527

 

2013 v\/L 1338288

2013 WL 1338288
Only the Westlaw citation is currently available
United States District Court, D. New Jersey.

Steven KACHIGIAN, Plaintiff,
v.

BERKSHIRE LIFE INSURANCE
COMPANY OF AMERICA, and the
Guardian Life Insurance Company of
America, New Yorl<, New Yorl<, Defendants

Civil Action No. 09~6217 (DEA).

l
April 1, 2013.

Attorneys and Law Firms

Anne P. McHtigli, Pellettieri, Rabstein & Altman, Esqs.,
Princeton, NJ, for Plaintiff

Ryan P. Mulvaney, Steven P. Del Mauro, McElroy,
Deutsch, l\/lulvancy & Carpenter, LLP, Newark, NJ, for
Defendants

()PINION

DOUGLAS E. ARPERT, United States l\/lagistrate
Judge.

before the Court on a
series of motions in lil'nine by Plaintiff Steven
Kachigian (“Plaintifi" or “Mr. K.achigian”) and
Defendant Berkshire Life lnsurance Company ofAmerica
(“Defendant” or “Berkshire”), Specifically, Defendant
filed motions in limine (l) for an order dismissing the
Complaint or, alternatively, either barring Plaintiff from
presenting evidence that a material and substantial duty
of his occupation was physically carrying a laser on
sales calls, or for a spoliation inference [dkt. no. 53]; (2)
to preclude testimony by 10 new witnesses as well as
Plaintiffs experts, Dr. Jeffrey Lamb and Dr. David Miller
[dkt. no. 54]; and (3) to preclude Plaintiff from presenting
any evidence that a material and substantial duty of his
pre-disability occupation included demonstrating the laser
during sales marketing calls and training physicians on
the use of the laser [dkt. no. 52]. Plaintiff has opposed
Defendant's Motions [dkt. nos. 6(), 61, 62].

7"l This matter comes

Plaintiff filed a motion in limine to exclude testimony of
Defendant's experts, Robert O. Cathcart and Ernest P`
Smith [dkt. no. 51]. Defendant has opposed Plaintiffs
l\/Iotion [dkt. no. 59].

The Court has considered the Parties' submissions
pursuant to ch R. Civ. P. 78 and, for the reasons set
forth below, these motions are GRANTED, in part, and
DENIED, in part.

I. INTRODUCTION & PROCEDURAL HISTORY 1
This is a breach of contract action arising out of
Defendant's denial of Plaintiff‘s claim for total disability
benefits On June 24, 2002, Berkshire issued a disability
income policy (“the Policy”) to Plaintiff The Policy
provides monthly disability benefits in the event of “total
disability.” “Total disability,” as defined by the Policy,
means “because of sickness or injury, you are not able
to perform the material and substantial duties of your
occupation.” The Policy defines “your occupation” as
“the regular occupation in which you are engaged at the
time you became disabled,” The central issue in this case
is whether Plaintiff is totally disabled, as defined by the
Policy.

This action was initiated on December 8, 2009. On
March 8, 2012, U.S. District Judge Peter G. Sheridan
issued a Memorandum Opinion and Order denying
Defendant's Motion for Summary Judgment. By Order
dated November ll, 2012, this action was referred to
U.S. Magistrate Judge Douglas E. Arpert to conduct
all proceedings and order the entry of final judgment in
accordance with 28 U.S.C. § 636(0) and FED. R. CIV. P‘
73.

II. SI’OLIATION

In discovery, Defendant sought production of logs,
appointment books, schedules and calendars (collectively,
“logs”) allegedly kept by Plaintiff that evidence his day-
to-day activities at Cosmetic Laser Leasing (“CLL”).
Defendant claims the logs are “the only proof that would
substantiate or refute what Plaintiff claims to have done
day-in and day-out” during the course of his employment
with CLL. Def.'s Reply Br., dkt. no. 68, at 4. Because
Defendant claims the logs were never produced, it asks
the Court to dismiss Plaintiffs claims, bar Plaintiff from
presenting evidence that the material and substantial
duties of his occupation required lifting and transporting

 

  

sat <§<?f§`) ;Zit'}'i §§ "§"`t'z<;;>zz”§:";§ez’§ i§z

` §§'zv er \N\c t

 

Q@S@g?élz:©‘é&€i£@&iMAS.-DEA€ ADQMUMR&Z)B€MFHB§MMQ{&UMPH€ 163 of 179 Page|D: 528

 

2013 WL 1338288

the laser, or to issue an adverse inference instruction to the
jury. In opposition, Plaintiff maintains that the logs were
turned over to CLL as part of the Transfer of Ownership
Agreement between Plaintiff and CLL.

A. Legal Standard

*2 Spoliation is “ ‘the destruction or significant
alteration of evidence, or the failure to preserve property
for another's use as evidence in pending or reasonably
foreseeable litigation.’ ” Mosaia' Techm)logies Inc. v.
Scim.rung Elecironics Co., Lta’., 348 F.Supp.2d 332, 335
(D.N.J.20()4) (citing Zu./)u/ake vi UBS War/)urg LLC, 229
F.R.D. 422, 430 (S.D.N.Y.2004)). lf a party engages in
spoliation of evidence, the Court may issue appropriate
sanctions

The Third Circuit has adopted a four-part test for
evaluating a spoliation clairn. Spoliation occurs where: (l)
the evidence was in the party’s control; (2) the evidence
is relevant to the claims or defenses in the case; (3) there
has been actual suppression or withholding of evidence;
and (4) the duty to preserve the evidence was reasonably
foreseeable to the party. Bul] v. United Parcel Serv., I)ie.,
665 F.3d 68, 73 (3d Cir.20l2)‘ The party who seeks a
spoliation sanction bears the burden of proving these
factors. See id. at 77.

The Court considers first whether spoliation occurred
and, second, what (if any) sanctions are appropriate

B. Whether Spoliation Occurred
Here, one of the spoliation factors is easily dealt with.
There appears to be no dispute that the evidence in
question was relevant. Indeed, the logs go to the heart of
Mr. Kachigian's clairn_-that carrying the laser on sales
calls was a material and substantial part of his occupationl
The other factors, however, require a greater analysis

1. Control
The Court begins with the notion that the logs were
(at least at one time) unquestionably under Plaintiffs
control. l\/Ir. Kachigian admitted as much during
his depositionl Kachigian 'l`r. 196114~197:22. However,
Plaintiff maintains that the duty to preserve did not arise
until after logs had passed to CLL as part of the Transfer
of Ownership Agreement. The Transfer of Ownership was
fully effected on December 31, 2006. In the absence of

any compelling evidence to the contrary, the Court accepts
Mr. Kachigian's position that he surrendered the logs to
CLL as part of the Transfer of Ownership Agreement.
For this reason, and for the reasons more fully explained
below, the Court also accepts Plaintiffs position that once
he surrendered the logs, he no longer retained control over
them. The primary issue then becomes, when was the duly
to preserve triggered? Once that date is determined, the
issue of actual suppression can be addressed

2. Duty

A party has a duty to preserve documents that it knows,
or reasonably should know, will likely be requested in
reasonably foreseeable litigation Seoii v. IBM Co)y)., 196
F.R.D. 233, 249 (D.N.J.2000). The question ofreasonable
foreseeabi l ity is a “ ‘tlexible fact-specific standard that
allows a district court to exercise the discretion necessary
to confront the myriad factual situations inherent in the
spoliation inquiry.’ ” Bu[/, 665 F.3d at 77-78 (citation
ornitted). Here, a brief recitation of the relevant dates and
facts is necessary

"‘3 Plaintiff filed his initial claim for benefits with
Berkshire on June 28, 2006. On July ll, 20()6, in a
telephone call with Berkshire's Lead Claims Consultant,
Kevin Sherman, Plaintiff offered to provide Berkshire
with his schedule and appointment booksl On July 24,
2006, l\/Ir. Kachigian and l\/lr. Sherman again spoke by
telephone They agreed that l\/lr. Kachigian's present
situation did not fit the Policy's definition of “total
disability,” as Mr. Kachigian was continuing to perform
his occupational duties at CLL. During the call, l\/lr.
Kachigian also indicated that he would pursue further
medical treatment, including physical therapy, in hopes
of continuing to work. Based on this conversation,
l\/Ir. Sherman and l\/Ir. Kachigian agreed to close l\/lr.
Kachigian's claim.

On November 2, 2006, Mr. Kachi gi an filed a second
claim for benefits l\/Ir. Kachigi an decided on this course
of action after completing several months of physical
therapy and consulting with his treating physician, Dr.
Lamb. On November 9, 2006, Berkshire again requested
copies of Plaintiff`s schedules, appointments and any
other documentation that would evidence Plaintiffs
occupational duties and time spent performing those

duties. 2

 

 

G@S&i@a$?n®w©@r£&@;iltéh§:®£ér ABMJMRBQ@BMFPH§@MLQIL© 3)Page 164 of 179 Page|D: 529

 

2013 v\/L 1338288

The Transfer of Ownership was fully effected on
December 31, 2006. By that time, Plaintiff relinquished
control of the logs by turning them over to CLL.

Several months later, during a call on August 20, 2007,
Plaintiff advised Berkshire that, if his claim was denied, he
intended to pursue an appeal through the company, the
Departrncnt of lnsurance or, if necessary, litigation. On
August 29, 20()7 Berkshire denied Plaintiffs second claim
based on the Policy‘s definition of “total disability.”

After litigation was commenced, on May 18, 201(),
Defendant served formal document requests seeking
Plaintiffs logs. When Plaintiff responded that the logs
had been turned over to his former business partner, Dr.
Jerry Gertzman, Defendant served Dr. Gertzman with
a Subpoena seeking the logs. Although Dr. Gertzman
produced documents in response to that Subpocna,
Defendant claims the logs were not produced or, to the
extent they were produced, they were incomplete

The operative ti rneframe here is December, 2006»~i.e.,
thc time when Plaintiff turned the logs over to CLL.
At the time Plaintiff filed his second claim, in early-
November, 2006, it was not ‘“objcctively foreseeable,”
Bu/l, 665 F.3d at 78, that his claim would be denied and
future litigation would be likely. To the contrary, Plaintiff
had every reason to believe his claim would be granted
at that time. There is nothing in the record, moreover,
to suggest Plaintiffs understanding would have changed
between that date and the date when he turned the logs
over to CLL on December 31, 2006. To be sure, the
likely success of Plaintiffs claim deteriorated with each
month that passed without progress Therefore, it is likely
the duty was triggered at some time before he explicitly
threatened litigation in August', 2007. However, because
the Court concludes the duty to preserve was not triggered
until after the logs were transferred, it need not make a
specific finding as to the triggering date

3. Actual Suppi'essir)n
*4 A “party's failure to produce a document can have the
same practical effect as destroying it.” Bu//, 665 F.3d at 73.
As a result, “under certain circumstances, nonproduction
of evidence is rightfully characterized as spoliation.” Id,
“When the contents of a document are relevant to an issue
in a case, the trier of fact generally may receive the fact of
the document‘s nonproduction or destruction as evidence
that the party that has prevented production did so out of

the wellfounded fear that the contents would harm him.”
Brewe)' vv Qua/cer State Oil Re].` C()rp., 72 F.3d 326, 334
(3d Cir. 1995) (citations omitted).

However, actual suppression requires more than ordinary
negligence Consequently, “a finding ofbad faith is pivotal
to a spoliation determination.” Bul/, 665 F.3d at 79. Thus,
no “unfavorable inference arises when the circumstances
indicate that the document or article in question has been
lost or accidentally destroyed, or where the failure to
produce it is otherwise properly accounted for.” Brewer,
72 F.Bd at 334. The Third Circuit has made it clear that
withholding documents in bad faith, as is alleged here,
requires a showing of intent. Bull, 665 F.3d at 79.

Here, Plaintiff does not claim the logs were accidentally
lost or destroyed Instead, Plaintiff maintains that the
logs were transferred to CLL and, therefore, no longer
his responsibility. At his deposition, Plaintiff testified that
he turned over all logs to Dr. Gertzman as part of the
Transfer of Ownership in December, 2006:

Q: Well, by June of 2005, let‘s take the first six months
of 2005, what were you doing day in and day out?

A: Calling on physicians.
Q What proof would it be?
A: Logs.

Q: OK. So you had logs'?

A; [Witness indicating]

Q: And you have no evidence of [your job duties] in
connection with this litigation that you've been able
to produce, do you?

A: l stated I gave my records over to Dr. Gertzman at
the time of the transfer of ownership [in December,
2006].

Kachigian Tr. 196:14~197:22. To be sure, there are strong
public policy concerns that would not allow a party to
shirk his responsibility by merely passing it off on another
party or entity. Still, the record does not demonstrate any
bad faith or intent on the part of Plaintiff to withhold
the documents Nor does it reflect any bad faith or intent
on behalf of CLL or Dr. Gertzman. The most plausible

 

 

"“`§"§rj:zrns<;)§`z …

 

 

rt :§`\§<f§ win to ori§;§r t

~'\» .. , r. a _ :_A l,_~‘ .
.i estates rs z rcra iii/ot ssi c

Geeea§iat?nea©§a&@;ilee§:e£e¢ Ama<r¢a:rmaea»aedlmleerneizelze3)Page 165 of 179 PagelD: 530

 

2013 VVl_ 1338288

explanation is more benign In the Court’s view, it seems
likely the logs were simply misplaced or lost after they
were delivered to CLL. This position is underscored by
the passage of time between when the records were turned
over to CLL and when Defendant served its first request
for production ofdocuments, nearly four years later.

This is not to say a more prudent approach by Plaintiff
might have been to retain copies for his personal records
Still, the Court is constrained by the Third Circuit's
direction and, therefore, finds no actual suppression
occurred Since no spoliation occurred, there is no need
to reach the issue of sanctions Accordingly, Defendant's
l\/lotion in limine in this regard is DENIED.

III. EXPERTS

A. Legal Standard

`*°5 District courts serve as the gatekeepers and must
determine the reliability of proffered expert testimony
Dau/)ert v. Merrell Dr)w P/icir)imceiltica/s, Inc.'., 509 U.S.
579, 597, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993)v
The objective of the district court's gatekceping role
“is to ensure the reliability and relevancy of expert
testimony” and “to make certain that an expert, whether
basing testimony upon professional studies or personal
experience, employs in the courtroom the same level
of intellectual rigor that characterizes the practice of
an expert in the relevant field.” Ki¢mhc) Tire C<)., Llcl.
v. Carmic/'iael, 526 U.S, 137, 152, 119 S.Ct. 1167,
143 L.Ed.2d 238 (1999). Nonetheless, “rejection of
expert testimony is the exception rather than the rule.”
FED.R.EVID, 702, Committee Notes 011 Rules 2000
Arl/lemlmenl.

F ederal Rule of Evidence 702 provides:

A witness who is qualified as an expert by knowledge,
skill, experience, training, or education may testify in
the form of an opinion or otherwise if:

(a) the expert‘s scientific, technical, or other specialized
knowledge will help the trier of fact to understand the
evidence or to determine a fact in issue;

(b) the testimony is based on sufficient facts or data;

(c) the testimony is the product ofreliable principles and
methods; and

(d) the expert has reliably applied the principles and

methods to the facts of the ease. 3

Rule 702 is generally understood to embody “a trilogy of
restrictions on expert testimony: qualification, reliability
and fit.” Sc'/meider ex rel. Esiate 0_/` Sc/zneider v.
Friecl, 320 F.3d 396, 404 (3d Cir.2003). The party
offering the proposed expert testimony bears the
burden of establishing the admissibility of the testimony
by a preponderance of the evidence 111 re Human
Tz.'ssue Prc)a'ucis Lici/). Liiig., 582 F.Supp.2d 644, 655
(D.N.Jl2008) (citing Paclillci.r v. Stork~Gamcc), lnc., 186
F.3d 412, 417 (3d Cir. 1999)).

With these legal standards in mind, the Court turns
to examining whether the parties have proved, by a
preponderance of the evidence, the admissibility of their
cxperts‘ conclusions

B. Plaintiff's lVlotion to Exclude Defendant's Experts
Plaintiff seeks to exclude Defendant's experts, Robert O.
Cathcart and Ernest P. Smith. Mr. Cathcart is offered as
an expert in the sale and marketing of medical devices.
l\/lr. Cathcart is being offered to (a) assess Plaintiffs claims
in support of his job functions, and (b) refute Plaintiffs
position that carrying and transporting the laser was a
material and substantial part of his occupation

l\/Ir. Smith is an accountant l\/Ir. Smith was retained
by Defendant to analyze the financial and occupational
aspects of Plaintiffs claim for disability benefits
Specifically, Mr. Smith was retained to review the books,
records and tax returns of CLL and Plaintiff to ascertain
what Plaintiff did while at CLL, the income attributable
to the work performed by Plaintiff, and the financial
performance and viability of CLL. l\/[r. Smith offers four
conclusions in his report:

*6 l. Plaintiff provided minimal occupational and
business activity information to the Defendant in
regards to his involvement with CLL.

2. Plaintiff‘s disability did not prevent him from earning
revenue from his material and substantial duties at
CLL.

3. Plaintiff did not develop an adequate business plan

 

 

 

_-l;=<:z\xs:retainer `§f`§!~:>r§e';:`. 41

G&%Qi§tel-Jv'.®tn@§@i?&:lié/lt§:@£'€fAD\@EMIMUKBBeBed|-?MUGSQAJ.IRKZQU)PGQ€ 166 Of 179 Page|D: 531

 

2013 WL 1338288

4. Prior to the onset of disability, Plaintiffs work

experience did not demonstrate the sustai nability of

CLL as a profitable venture

Del Mauro Decl. at Ex. 10 (Expert Witness Report of
Ernest Patrick Smith).

1. Quall'ficali()n

Qualification refers to the requirement that the witness
possess specialized expertise Sc/meider, 320 F.3d at
404. The Third Circuit has interpreted this requirement
“liberally” in holding that “a broad range of knowledge,
skills, and training qualify as an expert.” 111 re P¢zz)li R.R.
Yard PCB Liti'g., 35 F.3d 717, 741 (3d Cir. 1994); see also
Wala'()rf v. Slium, 142 F.3d 601, 625 (3d Cir.1998); 111 re
Him'ian Tissiie Prodi¢ezs, 582 F.Supp. at 655.

i. Mr. Cathcai't

First, the Court believes Mr, Cathcart is qualified to testify
as an expert in the sale and marketing of medical devices
Mr. Cathcart is a Senior Business Leader with Medical
Deviccs and has 28 years of experience in marketing and
selling medical devices to physicians, cardiologists and
nurses. Cathcart Decl. at 11 1. Throughout his career, Mr.
Cathcart has called on approximately l(),()00 physicians,
trained approximately 150 sales representatives and
managed between 400 and 500 sales representatives Id.
at 1111 13, 17. Even acknowledging Plaintiffs argument
that Mr. Cathcart has never sold a laser comparable to
the one at issue here, the Court nonetheless believes Mr.
Cathcart‘s qualifications satisfy the liberal requirements
established by the Third Circuit, See Walclorf,` 142 F.3d at
625.

ii. Mr. Smith
l\/lr. Smith is also qualified to offer expert testimony,
subject to the caveat regarding l\/lr. Smith‘s fourth
conclusion described below. l\/lr. Smith has over 25
years of experience conducting forensic investigations
for disability insurance claims in the medical industry
Smith Aff. at 1111 17, 18. Mr. Smith holds professional
certifications as a Certified Public Accountant and in
Certified Financial Forensics, and is a Certified Valuation
Analyst and Certifred Fraud Examiner. Icl. at 11 2.
Mr. Smith‘s career has focused on internal auditing,
investigative auditing, measurement of damages business
valuation and dispute resolution services Id. at 11 14, l\/Ir.

Smith has also participated in over 1,000 investigations
regarding, among other inatters, business valuations Icl.

Regarding the aforementioned caveat, Plaintiff disputes
Mr. Smith‘s qualifications as they relate to his fourth
conclusion, that Plaiiitiff`s work experience does not
demonstrate that he would have the ability to maintain
his position with CLL on a long-term basis To be sure,
it is questionable that a forensic accountant is qualified
to offer a prognosis of one's occupational outlook as
a traveling laser salesman in the medical industry Still,
the admissibility of Mr. Smith‘s fourth conclusion is best
addressed in the context of ‘fit,’ as described below.
Because the Court finds that Mr. Smith‘s proposed
conclusion in this regard does not fit the issues of the ease,
the question of Mr. Smith‘s qualifications here is moot,

2. Relial)ility

*7 In Daul)eri the Suprcmc Court set forth a non-
exclusive checklist for trial courts to use in assessing the
reliability of scientific expert testimony These factors
include: (1) whether the expert's technique or theory can be
or has been tested; (2) whether the technique or theory has
been subject to peer review and publication; (3) the known
potential rate of error of the technique or theory when
applied; (4) the existence and maintenance of standards
and controls; and (5) whether the technique or theory
has been generally accepted in the scientific community
Dai{be.rt, 509 U.S. at 590~92.

Kumh() addressed the applicability of Dau])e/'t to non-
scientific experts ln non-scientific cases, such as here,
the Dau/)ert factors “may or may not be pertinent
in assessing reliability, depending on the nature of
the issue, the expert's expertise, and the subject of
his testimony.” Kii/»n/io, 526 U.Sv at 150. Thus, “the
relevant reliability concerns may focus upon personal
knowledge or experience” Id. at 152. The objective of
Daul)erz‘ s gatekeeping role, however-“to ensure the
reliability and relevancy of expert testimony”»~remains
unchariged. Icl. ln any case, the district court enjoys
“considerable discretion” to “determine the criteria for
judging reliability under the particular circumstances.”
Betterl)r)x Comim¢)iicazioii,s' Ltcl. v. BB Tec/im)logl'e.s', Inc.,
300 F.3d 325, 329 (3d Cir.2002).

i. Mr. Cathcart

 

  

avern inn intense ii

O&SM&§HnWWeQ@BQ§t-.MA£:IE/ef AB@UUMWt|&BQBfed:IHGGSOMBB/(BW3Pag€ 167 Of 179 Page|D: 532

 

2013 Wl_ 1338288

l\/Ir. Cathcart's proposed testimony is reliable In his
report, Mr. Cathcart concludes that it is neither necessary
nor essential to present or demonstrate the laser during
sales calls in order to efficiently and successfully generate
sales In support of this conclusion, Mr. Cathcart relied
on the laser's product manual as well as the deposition
testimony of Plaintiff, Brian l\/IcNainara, Richard Al
beralla and Dr. Gertzman. l\/Ir. Catchart also relied on his
28 years of experience in selling and marketing medical
devices

Mr. Cathcart's conclusions flow logically from his
experience in the field and are likewise based on relevant
documents and information from this case. That Mr.
Cathcart has no direct experience marketing an equivalent
laser deviee, as Plaintiff points out, is not dispositive
The circumstances in this case are undoubtedly unique
As a result, l\/Ir. Catchart's experience marketing medical
devices need not be identical to Plaintiffs in every way
lt is enough that Mr. Cathcart's experience is functionally
equivalent Thus, under the circumstances ofthis case, Mr.
Catchart's proposed testimony is reliable l\/lrv Cathcart
may testify as to generally accepted methods in the
medical sales industry as they are routinely applied and
practiced

ii. Mr. Smith

Plaintiff`s argument appears to attack Mr. Smith‘s
qualifications and whether his expert opinions ‘fit’ the
case at handv Therefore, the Court need not address
the reliability requirement other than to note that a
comprehensive review of Mr. Smith‘s expert report and
qualifications suggests that his conclusions (to the extent
they are allowed by the Court) are reliable

3. Fit

*8 Finally, the Court must evaluate whether the experts'
proffered testimony “fit the issues in the case.” Sclineicler,
320 F.3d at 404. “ ‘Fit’ in the context of Rule 702 refers
to the helpfulness of the expert's testimony in assisting the
trier of fact.” 111 re Hunmn Ti`s,s‘ne Producls, 582 F.Supp.2d
at 657. Said differently, “the expert's testimony must be
relevant for the purposes of the case and must assist the
trier of fact.” Se/ineider, 320 F.3d at 404.

The Parties‘ main point of contention with regard to
Defendant's experts appears to revolve around whether
their testimony fits the issues of the case ln order to

resolve this disputc, it is necessary to briefly construe
the contested issue in this case (i.e., Wliether carrying the
laser 011 sales calls was a material and substantial duty of
MrKachigz`an.'sr)ceupali011 ).

Neither side contends the language of the Policy is
ambiguous The Court will therefore give effect to the
plain meaning of the policy language Kachigian v.
Berkshire Lq.`/`e lns. Co. ofAnr., 2012 WL 762486, at *
3 (D.N.J. Mar.8, 2012) (Sheridan, J.) (Opinion denying
Berkshire's motion for summary judgment). The plain
meaning of the Policy requires Plaintiff to demonstrate:
because of sickness or injury, he was not able to perform
the material and substantial duties of his occupation
“A duty is ‘material’ when it is sufficiently significant in
either a qualitative or quantitative sense that an inability
to perform it means that one is no longer practicing
the ‘regular occupation’ ” Kaeli`n v. Tener Elnployee
Benefil Plan, 405 F.Supp.2d 562, 582 (E.D.Pa.2005).
Defendant retained its experts in large part to contest
Plaintiffs position that carrying the laser was a material
and substantial aspect ofhis job.

i. Mr. Cathcart

First, Mr. Cathcart's report purports to “assess Plaintiffs
claims that the only way to effectively and profitably
market and sell leases for the laser was for him to lift,
transport and demonstrate the laser on iii-person sales
visits.” Def.'s Opp. Br,, dkt. no. 59, at 19, Plaintiff
believes Mr. Cathcart's proposed testimony impermissibly
undermines his autonomy to choose how to best perform
his occupational duties Based on his experience and
corresponding report, however, the Court concludes that
Mr. Catchcart's proffered testimony fits the issues of the
case

Mr. Cathcart's testimony is directly relevant to the
primary issue in the case. And the jury may find it
helpful to understand the dynamics of Mr. Kachigian's
occupation and field from an individual who has extensive
experience as a medical salesperson While Plaintiffs
concerns are not lost on the Court, it is nonetheless
“vigorous cross-examination presentation of contrary
evidence, and careful instruction on the burden of proof”
that are “the traditional and appropriate means of
attacking shaky but admissible evidence.” Dcnibert, 509
U.S. at 595. That is to say, thejury is free to discredit Mr.
Cathcart's testimony or accord it whatever weight it deems

 

 

w .V…< t -' _é v d._i t 3
net 1 tit ci <~s ti

Q€ei®i§ialn7vgye£i<3212@e%¢li&:|blii%fMownwti=&$e&ed¥HeeBOddIB/Em3Page 168 of 179 Page|D: 533

 

2013 VVL 1338288

appropriate Accordingly, Plaintiffs motion in limine to
bar the testimony of Mr, Catchart is DENIED.

ii. Mr. Smith
7*9 Mr. Smith's report offers four conclusions See supra
p. 10. Plaintiff argues that l\/lr. Smith opines “well outside
the realm of his expertise” and, further, that many of
Mr. Smith‘s purported conclusions do not require expert
testimony Pl.'s Br,, dkt. no. 51, at 24. The Court will
address each of l\/lr. Smith‘s proposed conclusions

Mr. Smith‘s first and second conclusions are closely tied
Both purport to analyze the data presented in order
evaluate how l\/lr. K achi gi an allocated his time while at
CLL. As such, much of Mr. Smith's analysis here fits the
issues in this casc.

As to Mr. Smith‘s first conclusion, however, there appears
to be a disconnect between the words Mr. Smith chose
to phrase his conclusion and the analysis that supports
it. While the conclusion itself»~that Plaintiff provided
minimal occupational and business activity information
to the Defendant in regard to his involvement with CLL
_-is problematic, much of the analysis fits the issues of
this case For exainple, it is acceptable for Mr. Smith to
analyze C`LL's cash flows and Plaintiffs calendars in order
to reach a conclusion as to the amount of time Plaintiff
spent transporting the laser, lt is similarly appropriate
for Mr. Smith to translate this data into the amount of
time he believes Plaintiff spent performing other tasks,
such as management duties Both ofthesc findings address
Plaintiffs material and substantial duties

What is not appropriate however, is Mr. Smith‘s bare
conclusion that Plaintiff has provided insufficient data
regarding his occupational activities That is a question
of fact and credibility for the jury to weigh. Thus,
Plaintifl`s motion in limine with regard to Mr. Smith's
first conclusion is GRANTED in this regard only, and
DENIED in all other respects 1\/lr. Smith may still present
his conclusions; indeed, he may even testify that, in
his view, the limited nature of the data available made
it difficult to conduct his analysis What he may not
do, however, is tell the jury in conclusory fashion that
Plaintiffs submissions in this regard were somehow fatally
deficient

l\/lr. Smith‘s second conclusion, that Plaintiff`s disability
did not prevent him from earning revenue from his

material and substantial duties at CLL, also fits the issues
of the case. Plaintiff argues that Mr. Smith‘s second
conclusion is purely a question of fact, to be determined
by the jury Plaintiff is correct that the issue of Mr.
Kachigian's earnings is a question of fact; however, this
does not mean an expert in forensic accounting could
not assist the jury Mr. Smith examined Plaintiffs pre-
and post-disability income in order to assess whether that
information supported Plaintiffs claim that carrying the
laser was a material and substantial aspect of Plaintiffs
occupation Courts frequently rely on this type of
analysis when determining whether a given occupational
duty was material and substantial. See, e.g., Lasser v.
Relianee Stancliircl Life Ins. Co., 344 F.3d 381, 387 (3d
Cir.2003) (finding diminution in income controlling). lt
is appropriate, thcn, that the jury be allowed to hear
testimony on this issue from Mr. Smith. Thus, Plaintiffs
motion in limine with regard to Mr. Smith‘s second
conclusion is DENIED.

*10 Next, l\/lr. Smith‘s third and fourth conclusions do
not fit the issues of the case. Both conclusions focus on the
viability of Plaintiffs employer~a point that, even if true,
is not relevant to the functions of Plaintiffs occupation

With regard to his third conclusion, that Plaintiff did not
develop an adequate business plan, Mr. Smith‘s testimony
is apparently offered to rebut Plaintiffs position that CLL
failed because Plaintiff could not lift and transport the
laser. Regardless of whether or not Plaintiff called this
issue into question, it is not relevant See Pl.'s Br., dkt. no.
51, at 25 (l\/lr, Smith‘s fourth conclusion “has no relevance
to the facts and/or issues to be decided in this case”). Thus,
Plaintiffs motion in limine with regard to Mr. Smith‘s third
conclusion is GRANTED and Mr. Smith‘s trial testimony
will be limited accordingly

Finally, Defendant fails to identify how Mr. Smith‘s
fourth conclusion-that prior to the onset of disability
Plaintiffs work experience did not demonstrate the
sustainability of CLL as a profitable venture-is relevant
to thc case. Whether CLL was a sustainable enterprise
has no bearing on whether carrying and transporting the
laser was a material and substantial part of Plaintiffs
occupation Nor does it bear upon any other element
Plaintiff must prove in this case Thus, Plaintiffs motion
in limine with regard to Mr. Smith‘s fourth conclusion
is GRANTED and Mr. Smith‘s testimony will be limited
accordingly

 

 

1;<::) <_;;i'i iii '

 

Ca§i&\i§i§r?vcwe€l&£&©illib°i&.[eE/%fMmmentr&®£ted:iilierds®éM@/MwPage 169 of 179 Page|D: 534

 

2013 VvL 1338288

C. Defendant's Motion to Exclude Plaintist Experts &

New Witiicsses
Defendant seeks an in limine ruling barring, in whole
or in part, testimony of persons identified by Plaintiff
for the first time in the proposed Final Pre~Trial Order
(“l~"`P'l`O”).4 Defendant's original Motion sought to bar
the testimony of eight “ncw"’ fact witnesses and two
expert witnesses Plaintiffs counsel has since certified that
Plaintiff will not call the eight fact witnesses at trial. A.
l\/chugh Cert., dkt. no. 60~1, at 11 2. Thus, this portion of
Defendant's l\/lotion is DENIED as moot As to the expert
witnesses, Defendant's Motion seeks to bar the testimony
of Plaintiffs treating physicians, Dr. Lamb and Dr. Miller.

1. Dr. Laml)

The Parties appear to have reached an agreement as to Dr.
Lamb. Plaintiffs counsel's Certification states, “ifPlaintiff
decides to call Dr. Lamb it will be strictly as a treating
physician” A. McHugh Cert. at 11 16. Defendant now
seeks an order confirming as much. Accordingly, with
respect to Dr. Lamb, Defendant's l\/l_otion is GRANTED
as to any purported expert testimony lf called to testify,
Dr. Lamb must testify as a treating physician only, and
may not offer any expert opinions regarding the material
and substantial duties of Plaintifl‘s occupation Nor may
Dr. Lamb offer testimony as to causation or prognosis
Dr. Lamb's testimony must be limited to the factual
observations he derived from treating l\/lr. Kachigian.
See D cimi rini v. Momme, 2012 WL 1657920, at * 4
(E.D.Pa. l\/lay ll, 2012) (Plaintiffs “doctors are free to
testify as to Plaintiffs statements to them during their care
and treatment; as to their own examination diagnosis
and treatment of Plaintiff; and as to Plaintiffs prognosis
based on their observations during treatment What these
treating physicians may not do is offer independent
opinions as to the cause of Plaintiffs injuries.”).

2. Dr. Miller
*ll Defendant argues that Dr. Miller's purported expert
testimony should be barred for two reasons: (1) Plaintiff
violated the disclosure requirements of FED. R. ClV. P.
26(a)(l) and 26(a) (2), and (2) even if the Court finds Dr.
l\/lillcr was properly identified as an expert, his testimony
is nonetheless inadmissible as a ‘net opinion,’

As to Defendant's first argument, the Court believes
Plaintiff has satisfied the disclosure requirements of
Rule 26(a). Plaintiff identified Dr. Miller as a person
with knowledge of relevant facts in his initial Rule 26
disclosures on April 15, 2010. On August 3, 2010, Dr.
l\/liller was also identified by Plaintiff in his answers
to Defendant's interrogatories Similarly, on August 10,
2010, in response to Defendant's Document Request No.
30 for all “[w]ritten expert report[s] prepared by all expert
witnesses who you intend to call as a witness in the trial of
this inatter,” Plaintiff responded by referring Defendant
to all treating doctors, including Dr. Miller. Plaintiff also
identified all medical records provided in his answers to
interrogatories Plaintiff later supplemented his answers to
interrogatories when he sent a copy of Dr. Miller's report
on January 10, 2011. Defendant also had a copy of Dr.
Miller's CV as of March ll, 2011. Finally, Dr. Miller's
deposition was taken on November 7, 2012. Given the
above, Defendant cannot now claim that it was unaware
of Dr. Miller's status as both a treating physician and an
expert upon whom Plaintiff intended to rely on at trial.

Defendant's second argument is an attack on the
substance of Dr. l\/liller's testimony as opposed to his
actual qualifications The ‘net opinion’ rule is neither an
evidentiary rule under the Federal Rules of Evidence nor
a factor in the Dm/l)err analysis; instead, it is simply a
restatement of the well-settled principle that “an expert's
bare conclusions unsupported by factual evidence, [are]
inadmissible.” Bnckelew v. Grossl)arcl, 87 N.J. 512, 524,
435 A.2d l 150, (1981). Thus, the net opinion rule “requires
the expert to give the ‘why and wherefore’ of the opinion,
rather than a mere conclusion.” Ciiriis v. Besam Group,
2008 WL 1732956, at *6 (D.N.J. Apr.lO, 2008).

In this case, the Court will preclude Dr. Miller from
offering any expert opinion as to Plaintiffs “required”
occupational duties Defendant takes issue with Dr.
Miller's proposed testimony regarding Plaintiff‘s ability to
continue working in his previous profession Indeed, on
page 2 of Dr. Miller's report, he states:

Final disposition lt is within
a reasonable degree of medical
probability that l\/lr. Kachi gi an
was unable to continue working in
his previous profession as a salesman
of cosmetic laser machines which

 

 

l'§§t§`>ve iii ring rz§ `\§"ilo§t<i»;; . 3

CESBM§E§:VVCE¥¢G&B&@L|\M&~DE!W BMWBMWedWHHUS@MJE/MWPHQG 170 Of 179 Page|D: 535

 

2013 WL 1338288

required him to lift these machines on
a regular basis

A. l\/chugh Certv at 1 10 (Exhibit G) (Expert Report
of Dr. l\/Iiller) (emphasis added). Diz Miller‘s conclusions
here go too far. First, it is difficult to see how a
description of Plaintiffs job responsibilities could be
derived from the factual evidence available to Dr. Miller as
a treating physician Perhaps more importantly however,
Dr. Miller's testimony goes to the ultimate issue in the case
to be decided by the jury: whether Plaintiff was required
to lift the laser on a regular basis as part of his job
duties Accordingly, Defendant's Motiori is GRANTED,
in part, and DENIED, in part. Dr. Miller may testify as
a medical expert. l~le may not, however, offer an opinion
regarding the material and substantial aspects of Plaintiff‘s
occupation

IV. UNATH()RIZED PRACTICE OF MEDICINE

*12 Defendant seeks an in limine ruling barring Plaintiff
from presenting evidence or testimony, or arguing to the
jury that a material and substantial duty of his occupation
included demonstrating the laser hair removal device on
himself during sales marketing visits with prospective
customers Defendant argues that Plaintiff‘s actions in
demonstrating the machine on himself constituted the
unauthorized practice of medicine lf this were the casc,
so goes the argument, Plaintiff`s disability with regard to
this activity would be legal~_not factual-in nature Since
legal disabilities are not covered by the Policy, Defendant
argues, Plaintiff should not be allowed to present evidence
or otherwise testify to his actions in this regard

A. Unauthorized practice of medicine
In New Jersey, the “practicc of medicine or surgery” is
defined as “the practice of any branch of medicine and/or
surgery and any method of treatment of human ailment,
disease, pain, injury, deformity, mental or physical
condition” N.J.S.A. § 45:9~5.1. The New Jersey Board of
l\/Iedical Examiners has determined that laser hair removal
constitutes the practice ofmedicine. See N.J.A.C. § 13:35-
4A.3 (“ ‘Surgery’ means a manual or operative procedure
including the use of lasers....”); N.J.A.C. § 13:35~12.2
(Definition of ‘electrology’ “specifically excludes laser
and other intense light source hair removal”); N.J.A.C. §
13:28-2`15 (Prohibiting cosinetologists from performing
or offering to perform “any service that has been

determined by the New Jersey State Board of Medical
Examiners to be a medical service,” including “laser hair
removal”); see also Vivai, NJ State Boards of Medical
Examiners and Cosmctology and Hairstyling, Admin.
Consent Order, Lie. No. WG01881200 (Jul. 22, 2011)
(reprimanding respondent for unauthorized practice of
medicine when she performed laser hair removal without
license). Pennsylvania has likewise determined that laser
hair removal constitutes the unauthorized practice of
medicine See Charlesion v. Sa/on Secreis Day Spa,
Ine., 2011 WL 1562247, at *4-5 (E.D.Pa. Apr.25, 2011)
(acknowledging laser hair removal device could not be
used without medical supervision).

In this case, Plaintiff admits that he demonstrated the
laser on himself Plaintiff does not appear to dispute
that performing laser hair removal, in general, requires
a medical license Plaintiff argues, instead, that the
unauthorized practice of medicine does not occur when
one practices medicine on oneself (as opposed to another
individual).

B. Legal disability

One who is prevented from performing his or her normal
occupation because ofsome act of law is deemed “legally”
disabled “Disability insurance policies generally provide
coverage for factual disabilities such as injury or sickness
and not for legal disabilities.” New Yor/c Lif`e Ins. Co. v.
Daly, 2001 WL 1231736, at *4 (E.D,Pa. Oct.10, 2001);
accord Massachusezis Mui. Life Ins. Co. v. Millstei 11, 129
F.3d 688, 691 (2d Cir.1997) (Plaintiffs loss of income
was due to unlawful conduct, not physical inability to
perform occupational duties); Goomrir v. Ceniennial Life
Ins. Co., 855 F.Supp. 319, 326 (S.D.Cal.1994), affd sub
nom., 76 F.3d 1059 (9th Cir.l996) ( “Plaintiff‘s inability
to practice his regular occupation 1medicine] is due to his
license revocation rather than sickness or injury.”).

*13 Here, Plaintiff alleges that transporting the laser
was a material and substantial part of his job duties
because, inter alia, he needed to demonstrate the laser
or otherwise instruct physicians on its use, However, as
discussed above, Plaintiffs activities in this regard may
amount to unauthorized practice of medicine lf this were
the case, Plaintiffs inability to perform them would rightly
be characterized as a legal disability, not covered by the
Policy However, based on the evidence submitted and
authority cited, the Court is unable to conclude as a
matter of law that using the laser on himself constituted

 

 

§§> i»»wziziz§ §`ii

 

CM:§§NVQUeQ&RZ§LMQENMem&ml&%e?wd:iiieds@§$]zZ/(PQHPage 171 of 179 Page|D: 536
2013 v\/L 1338288

 

the unauthorized practice of medicine or that Plaintiffs
prohibitions in this regard amounted to a legal disability. Al] Citations
Thus, Defendant's l\/Iotion is DENIEI).
Not Reported in F.Supp.2d, 2013 WL 1338288
An appropriate Order follows

Footnotes

1 As the facts of this case are we||~known to the Parties, counsel and the Court, they will be set forth below only as they
relate to the instant motions.

2 lt appears that Mr. Sherman also requested copies of l\/lr. Kachigian's schedule and appointment books during a telephone

call on November 3, 2006.

3 Although the language of Ru|e 702 was changed in 2011, the Advisory Commlttee Notes state the changes were “sty|istic
on|y" and thus do not reflect an "intent to change any result in any ruling on evidence admissibility.” FED.R.E\/lD. 702,
Comm/`ttee Notes on Rules-2011 Amendment

4 in anticipation ot these motions in /imine, and with the agreement of counsel, the proposed FPTO has not yet been ti|ed.

 

End of Bocument © 2019 "l"homson Reuters. No claim to original U.SA Government Worl<s.

 

 

Case 3:17-cV-03226-l\/|AS-DEA Document 32-3 Filed 04/12/19 Page 172 of 179 Page|D: 537

EXHIBIT X

GGGG)[BN,-W=®3Q£6RMAS€[BEAWSDOCUN¢@R€BE¥® i\Flf|§tiF®£P/G_QD_UQ) Page 173 Of 179 Page|D: 538

 

2011 wt 3533408'

2011 WL 3583408
Only the Westlaw citation is currently available
NOT FOR PUBLICATION
United States District Court, D. New Jersey.

The KATIROLL COMPANY, INC., Plaintiff,
v.
KATI ROLL AND PLAT'I`ERS,
INC. and Niraj Jivani, Defendants

Civil Aetion No. 10-3620 (GEB).
l

Aug. 3, 2011.

lVIElVIORANDUl\/I OPINlON
BROWN, Chief Judge.

*1 This matter comes before the Court on a motion
by Plaintiff for spoliation sanctions and to compel
discovery (Doc. No. 108), The Court has considered the
parties' submissions and decided the motion without oral
argument pursuant to Federal Rule of Civil Procedure 78.
For the reasons set forth below, that motion is denied in
part and granted in part.

l. BACKGROUND

This is a trademark infringement case involving two
restaurants that sell a similar type of food called katirolls.
Plaintiff originally brought this action on March 3, 2010,
in the Southern District of New York alleging, among
other things, infringement of their distinctive trade dress.
(Compl,; Doc. No. 1). The Southern District of New York

transferred the case to New Jersey based on a lack of

personal jurisdiction (l\/Iemorandum Order dated July 9,
201(); Doc. No. 31)v

Shortly after the transfer, this Court granted a motion
for a preliminary injunction after a two-day evidentiary
hearing After setting forth its findings of fact and
conclusions of law, this Court found that Plaintiff was
entitled to a preliminary injunction on its trade dress
claims but found that it had not carried its burden on
infringement of the trademark, (Doc. Nos.72, 73).

This motion focuses on the discovery positions of the
parties Particularly, this motion focuses on whether

Defendants’ fact discovery has been late forthcoming and
whether Defendants purposely and deliberately destroyed
important discoverable information Fact discovery in
this case is ongoing and does not close until September 30,
2011.(Doc.No.110).

II. SPOILATI()N SANCTIONS AND MOTION TO
CGl\/IPEL

A. Standard of Review

Parties to litigation often are required to preserve
litigation evidence. This duty “arises when the party in
possession of the evidence knows that litigation by the
party seeking the evidence is pending or probable and the
party in possession of the evidence can foresee the harm
or prejudice that would be caused to the party seeking the
evidence if the evidence were to be discarded.” K()unelis
v. Sherrer, 529 F.Supp.2d 503, 518 (D.N.J.2008). If the
party does not so preserve the evidence, they are said
to have spoliated that evidence, which can give rise to
sanctions, “In determining whether spoliation sanctions
are appropriate, the two key considerations are the ‘degree
of fault of the party who altered or destroyed the evidence’
and ‘the degree of prejudice suffered by the opposing
party.’ “ Icl. (quoting Schnzidt v. Milwau/cee Elec. T()ol
C()rp,, 13 F.3d 76, 79 (3d Cir.1994)).

Sanctions for spoliation include: “dismissal of a claim
or granting judgment in favor of a prejudiced party;
suppression of evidence; an adverse inference, referred
to as the spoliation inference; fines; and attorneys' fees
and costs.” Iel. A spoliation inference is the mildest
sanction and “permits a jury to draw an adverse inference
that the spoliated evidence might or would have been
unfavorable to the position ofthe offending party.” Veloso
v. Weslern Be¢ldl`ng Sup])ly Co., Inc., 281 F.Supp.2d 743,
746 (D.N.J.2003) (internal quotation marks omitted),
To qualify for a spoliation inference, the movant must
show at least four things: “First, it is essential that
the evidence in question be within the party’s control.
Second, it must appear that there has been actual
suppression or withholding of the evidence Third, the
evidence destroyed or withheld was relevant to claims or
defenses And fourth, it was reasonably foreseeable that
the evidence would later be discoverable.” Mosaid Tech,,
Inc. v. Samsurlg Elee. C<)., Ltcl., 348 F.Supp.Zd 332, 336
(D.N.J.2004).

 

` s tf§lrii.§\tess'§ea `\!§f"or§<s ’l

 

Ge£reo£:d<?;e\eO/SR&€MPGS®EAM®OCUNMMBUM iFHeItiMQIZJttG) Page 174 of 179 Page|D: 539

 

201 1 Wl_ 3583408

*2 Therc is a split in this district's jurisprudence as
to the fault required to support the second factor-
the suppression or withholding of the evidence Some
courts have required that spoliation to be the result of
intentional conduct before giving an adverse inference
instruction. Vel<)s() v. Westerrl Bedding Sup])ly Co., 281

F.Supp.2d, 743, 746~49 (D.N.J.2003); C()stello v. Cily cf

Briganzine, No, 99-4072, 2001 WL 732402, at *26 (D.N.J.
Jun. 28, 2001). Others have held that the inference is
justified where the party possessing the evidence destroyed
it negligently. Kounelis, 529 F.Supp.2d at 518 (appropriate
where either negligently or intentionally destroyed, but
balancing the degree of fault with the prejudice produced);
Mosaicl Techn., Ine. v. Sanisung, 348 F.Supp.Zd 332,
337~38 (D.N.J.2004); Scozt v. IBM Cor})., 196 F.R.D.
233, 249 (D.N‘JtZO()O) (finding that spoliations might
be appropriate where there was nothing to indicate
documents were intentionally destroyed).

This Court concludes that the best rule is to use the
amount of prejudice to the opposing party to help to
determine the degree of fault required: Where there is
substantial prejudice to the opposing party, negligence
may be sufficient to warrant a spoliation inference
Where there is minimal prejudice to the opposing party,
intentional conduct is required

B. Application

The Plaintiff complains to this Court about a series
of discovery abuses that allegedly require a spoliation
inference However, the Court concludes in its discretion
that, as to some conduct, the prejudice to Plaintiff of
the alleged destruction of evidence is minimal and that
it was partially at fault. Thus, no spoliation inference is
appropriate ln other instances, the Court lacks sufficient
information to make a determination but is troubled by
aspects of Defendants' failed disclosures While the Court
finds it is premature to enter a spoliation inference in
these instances, the Court is open to spoliation sanctions
in the future and grants the motion to compel in some
instances. In still other instances, the Court determines
that a spoliation instruction is warranted

I. The Appear¢mce of the Restaurant
This Court‘s February l, 2011 order gave Defendants
twenty days to change the infringing color of the
restaurant from orange to another colorx (Doc. No. 73).
Thereafter, Defendants' counsel agreed that Defendants

would leave the restaurant in its current condition until
February 4, 2011, so that Plaintiff could take video and
pictures of the restaurant in its infringing form. However,
Plaintiff complains that the Defendants painted a few test
patches of new colors on the wall prior to the pictures
(Pl.’s Br. at 11).

T here is little question that the change in the appearance
of the restaurant fits the first, third and fourth criterion
for the spoliation instruction: the appearance was within
the Defendants’ control, it was ultimately changed before
evidence could be taken, and Defendants knew that
Plaintiff wanted to take pictures of the restaurant The
only real question is about the intentionality of the
conduct and the prejudice to the Plaintiff

*3 Plaintiff has suffered little prejudice from this action,

and Defendants are minimally at fault for the issue
See Komzelis, 529 F.Supp.Zd at 519. First, Plaintiff has
suffered minimal if any prejudice Defendants’ counsel
represented that the test patches of a gold color were
2 feet by l foot, and were small compared to the size
of the restaurant; Plaintiff has submitted no evidence to
contradict this. As such, the jury will not have difficulty
imagining the entire restaurant was orange rather than
orange with two small test patches of gold on either the
video or the pictures taken on the day of inspection This
is particularly true in light of Plaintiffs prior assertion
before this Court that Mr. Jivani‘s use of gold is so
similar to orange that for certain lightings and on certain
computer screens, it will appear as orange Further,
Plaintiffis in possession ofpictures of the restaurant prior
to the change, so the evidence is somewhat cumulative
(Dolich Decl. at EX, E).

Second, while Mr. Jivani was at fault for painting prior
to the video and pictures, such fault was minimal because
the painting was undertaken to comply with this Court’s
preliminary injunction order. Such conduct was not
intentional Thus, the fault and prejudice do not weigh in
favor of a spoliation sanction and the Court will not order
one.

After Plaintiff realized that Mr. Jivani had painted the
test patches, Plaintiff requested the security surveillance
video taken prior to the repainting, which the Defendants
agreed to provide Defendants claim that they were unable
to save the video but cite no support for that statement.
(Defs.‘ Br. at ll). As the Court acknowledged above,

 

t?§> 1201 §§ "§`§"io§§§::;t>r§ §§§:~; "

 

§ l,.» §§§:`§

 

e§§§ §/`§/`o§§ez§ 52

O&EeoB:d<Z;e\eG/SR%MHSDEAMDMUNDMBW& iFtleerthl_@) Page 175 of 179 Page|D: 540

 

2011 VVL 3583408

there is minimal prejudice to Plaintiff because the video
that Plaintiff could have taken during the inspection
would have been sufficient However, the Court is not
satisfied with Defendants' explanation and finds it highly
suspect. Indeed, after having represented that they had the
video, Defendants somewhat lamely state that they were
unable to save the video. (Ia.’.). As such, the Court orders
Defendants to provide it with a full, sworn explanation
of what happened to the surveillance video from each
person involved in its preservation If the Court is not
satisfied with that explanation, it will conclude that
the noncompliance is intentional and grant a spoliation
inference

2. Mr. Jivalri's 01¢1 Facebor)k Pages
Plaintiff asks for a spoliation sanction as a result of l\/lr.
Jivani‘s failure to preserve his Facebook pages in their
original state~in other words, Plaintiff wanted PDFs of
these pages prior to their being taken down (Pl.'s Br. at
5~-~6). However, Plaintiff does not dispute that Facebook
took these pages down because of its own take~down
request, (See Dolich Decl. at Ex. B). To hold Defendants

responsible for this subsection of pages would be unjust. l

Plaintiff also requests that the Court create an inference
of spoliation based upon Mr. Jivani changing his profile
picture on Facebook from a picture displaying the
infringing trade dress without preserving that evidence
Defendants, for their part, claim that Plaintiff is in
possession of all relevant posts prior to the change Both
parties agree that changing the user‘s Facebook profile
picture changes the picture associated with each and every
post that user has made in the past.

*4 There is little question that the evidence fulfills the
third requirement, but the other requirements are at issue

Defendants argue that the Court should not impose a
spoliation inference because the website was public and
Plaintiff could have printed the website itself. This seems
to be directed at the first requirement, that the discovery
be in Defendants' control. However, Courts in this district
have still found public websites to be within the control
of parties who own them. Arteria Property Pz‘y Ltd. v.
Universal Fimcling V.T.()., lne., 2008 WL 4513696 at
*5 (D.N .J,2008). Further, this is an attempt to “pass
the buck” to Plaintiff to print websites that Defendants
are obliged to produce Given that Defendants have

a discovery obligation to produce them and that only
Defendants knew when the website would be changed,
it is more appropriate for Defendants to have that
burden Thus, the Court concludes that the first factor,
Defendants’ control, is present

The presence of remaining two factors is less than clear. As
to the forseeability of the discoverability of the evidence,
the Court notes that the change of a profile picture on
Facebook is a common occurrence Active users often

change their profile pictures weekly .2 Therefore, it
is hardly surprising that Mr. Jivani has changed his
profile picture during the pendency of this litigation
Further, while Mr. Jivani was on notice that he had to
preserve evidence, it would not have been immediately
clear that changing his profile picture would undermine
discoverable evidence As such, the Court determines that
this spoliation was unintentional; however, it nonetheless
concludes that the loss of this evidence is somewhat
prejudicial to Plaintiff See Mosaitl Tech., Inc. v. Samsung
Elee. Co., Lt¢l., 348 F.Supp.2d at 336.

Given these considerations of fault, the Court determines
that a less imposing alternative is the best solution
l\/lr. Jivani must to coordinate with Plaintiffs counsel
to change the picture back to the allegedly infringing

picture3 for a brief time so that Plaintiff may print
whatever posts it thinks are relevant»~such action shall
not be considered an additional act of infringement.
The Court however, determines that it is incumbent on
Plaintiff to, during the appointed time, print such posts as
it thinks are necessary to make its case Thereafter, Mr.
Jivani must immediately change his profile picture back to
his noninfringing picture

3 . Documents from Defendants’ Website

Plaintiff complains that it does not have a copy of the
Defendants’ website showing what the restaurant looked
like prior to its repainting. Defendants respond that
Plaintiff is in possession of pictures showing the restaurant
prior to repainting, which are sufficient for Plaintiff to
make its case. Again, the first, third, and fourth elements
of the test are met. The question revolves around the
second element, whether such evidence was destroyed
intentionally or negligently, and what prejudice accrued to
Plaintiff as a result.

 

  

  

,if§‘§*§ §§f_i,> 20'§§}1?` `i ` "

t § §,.§\§;§V §_t;§§,§v§.§§§§§§§§;§i§§ §§§n,§§§\e d

GaseoB:dtZ;nie%R£t€i=iVli°an]'Eaerd)meumeimeMed iFrl@d\MdUtl@) Page 176 of 179 Page|D: 541

 

2011 WL 3583408

*S Essentially, this is Plaintiffs complaint about
Defendants’ repainting prior to the inspection again
As discussed Plaintiff had the opportunity to take
pictures and video of the restaurant with a minor
change The Court does not know whether Plaintiff took
advantage of that opportunity but, as discussed, the
minor change in appearance was not very prejudicial to
Plaintiff (particularly in light of the fact that Plaintiff has
maintained that the gold color of the test patches is similar
to the original orange). Consequently, Plaintiff suffered
minimal prejudice

However, the Court concludes that it is implausible that
Mr. Jivani has no other electronic copies of these pictures
on his hard drive or in einails to his web developer, etc. As
such, l\/lri Jivani is directed to search his home computer
and any other computers he frequently rises and disclose
any pictures he has ofthe restaurant prior to its repainting.
The Court directs Defense counsel to remind Mr. Jivani of
the consequences of destroying evidence before a tribunal.

The Court also determines that, without the printout
of the website, the evidence will be insufficient to show
that the website itself embodied pictures of the infringing
restaurant and substantial prejudice has accrued to
Plaintiffs ability to show that website itself infringed its
trade dress As such, on this limited issue, the Court will
grant a spoliation instruction unless Defendants produce
an image of the portion of the website that included the
photographs within one week of the order accompanying
this opinion

4. Annual Re[)ort

Plaintiff claims that a spoliation inference should result
from Defendants’ failure to provide its 2010 annual report.
Plaintiff requested the report to confirm Defendants'
representation that Rasi`lc Jivani was no longer a
shareholder of the corporation because he had transferred
the stock to Ni`r¢zj Jivani, Defendants claimed that they
were unable to produce the report because it was no longer
in their possession despite the fact that they filed it during
the pendency of this litigation (See Doc, No, 59, Ex.
/~\, p. 1). Defendants did provide documents related to
the transfer of stock and stock certificates and corporate
bylaws (Defs.' Br. at 12).

lt does appear that Defendants were at the very least
grossly negligent in failing to keep a copy of a report that
they agreed to provide to opposing counsel and the Court.

Mosm`rl Tec/i., 348 F.Supp.2d at 336; (See Doc. No. 57~
l, il 3). However, apparently this is a public document
available from the New Jersey Secretary of State. As a
rcsult, the Court cannot see any prejudice that accrues
from the failure to produce it-it is still available to both
parties

Indeed, the Court observes that it would have been easier
for Plaintiff to request the filing than to draft this portion
of the motion The Court further observes that it would
have been easier for Defendants to request the filing than
to respond to this portion of the motion Given the lack
of prejudice to Plaintiff, the Court finds that a spoliation
sanction is inappropriate despite Defendants‘ fault in not
preserving their copy of the report. See Kounelis, 529
F.Supp.2d at 519.

*6 However, counsel for Defendants is directed to
request the report from the Secretary of State and provide
it to Plaintiffif it has not already so provided

5. Emails Between Mr. Jivani and the Web Developer
According to Mr. Jivani's testimony, in October of 2011,
l\/lr. Jivani hired a web developer for his website. Mr.
Jivani, in failing to comply with this Court's preliminary
injunction order, alleged that he was unable to contact
the developer to put the disclaimer on the website and
change the color. (4/4/11 tr. at 12~13). Plaintiff requested
the emails between l\/Ir. Jivani and his web developer
to confirm that he did indeed hire the developer as of
October. (Pl's Br. at 14). Plaintiff asserts that Defendants
never produced the emails. Defendants claim that all of the
emails in their possession were produced and that all other
communication took place in person or by telephone

The emails produced consist of one exchange, where, on
February 8, 2011, Mr. Jivani‘s web developer sent him a
copy of the image of his home page prior to adding the
disclaimer:

Hi Niraj,

As per your phone request Please see your website's
home page's htnil file, in the attachment (Before adding
the disclaimer part in the ‘Home Page’).

Best Regards,

Dr. Hema, Phd.

 

 

Q@§&QoiiZ&J;GW.GBRZGNMMM/érer£)oeummeBMd iEiteliliMMtlQl) Page 177 of 179 Page|D: 542

 

2011 Wl_ 3583408

`Nadiyam Technologies, Inc.

(Dolich Decl. at Ex. G) (emphasis added). Mr. Jivani
did not reply to the substance of this email, but replied
on a related topic on March 16, 2011 (and immediately
forwarded the reply email to counsel):

Hema I have called you on March
3rd and 4th to change the colors[.] I
am on a court order [as] I have told
you before you MUST change
the color[.]['l`]his is horrible service
being a few weeks that have gone
by and no action has been taken to
change the colors!

(Id.) (ellipsis in original, emphasis added).

There is no doubt that Dr. Hema Latha's email and Niraj
Jivani's email reflect that telephone conversations had
taken place between the two of them. As such, if the
emails have not been altered or somehow fabricated it is
clear that some communication took place by telephone
Therefore, there may be no einails to be had.

However, there may be emails that were not produced or
deleted It seems suspicious that a person with as active an
online persona as l\/lr. Jivani only ever sent one email to his
web developer, an email happens to cast him in a positive
light. Indeed, the Court wonders how Dr. Latha came
into possession of the photographs that were allegedly
posted on the website if there were no emails or other

electronic communication between the two.4 Further,
there are relatively easy ways to confirm these questions
that do not require a spoliation sanction at this juncture

In order to confirm whether Mr. Jivani sent other emails,
the Court directs Defendants as follows:

(1) Mr. Jivani shall allow his counsel to conduct
a search of each of his email accounts, particularly
"katirollandplatters@gmail ,com” for ernails from his
web developer; defense counsel shall conduct such a

~ 5
search and turn over any emarls procured;

*7 (2) Mr. Jivani will request, via a signed request
communicated throuin counsel, that Dr. Hema Latha
forward to defense counsel directly, any emails that Mr.
Jivani and Dr. Latha have exchanged assuming he has
not deleted them;

(3) Mr. Jivani shall have no contact, except through
counsel, with Dr. Latha until such time as Dr. Latha
has responded to the request for emails;

(4) Mr. Jivani, with the assistance of counsel, is to
request phone records for each phone on which he
made these calls for the months of October, 2010, and
February and March of 2011 to confirm Mr. Jivani's
alleged calls to Dr. Latha, to be delivered, if possible,
directly to his counsel; such records shall be produced
to the Court with appropriate redactions of calls not
to Dr, Latha,

Counsel for the Defendants shall report every week
to Judge Bongiovanni by a brief letter submission on
the progress of these investigations and file, as an
attachment, any resulting einails or phone records
appropriately redacted or under seal. Counsel may
choose the day that he will consistently place such a
letter on the docket If no emails are recovered and Mr.
Jivani is unable to produce records of phone calls or
text messages to Dr. Latha (or alleges that such phone
calls were made on the phones of any third parties or
pay phones), the Court will consider sanctions against
him. As of now, the existence of such emails is too
hypothetical to impose sanctions

7. Defendants’ New Facebook Page
Plaintiff argues that Defendants made a new Facebook
page and did not disclose its existence in a discovery
response The Court agrees that Defendants should
have disclosed its existence but because Plaintiff has
found the page independently and Defendants created the
page in order to comply with this Court's preliminary
injunction, sanctions are not appropriate See Konnelz`s,
529 F.Supp.2d at 519 (prejudice to discovering party
considered when imposing sanctions).

8. Financial Doc¢mients
Plaintiff requested that Defendants produce restaurant
sales reports as well as other financial data. Plaintiff does
not complain about the production of many of these items
However, Plaintiff does complain that it has not received

 

 

 

G@$i€b@dd,-GM:QSR£BRMA&DEAH§J\@UMREM& irFiiieelM<i@lthQ) Page 178 of 179 PagelD: 543

 

2011 V\/L 3583408

the point of sale reports, hand logs for cash transactions
that the corporations tax returns were unsigned, the
corporation's bank account statements redacted several
ATl\/l transactions (which may be relevant for piercing
analysis), and that Defendants did not produce a copy of
their insurance policy.

Defendants respond that the proprietary point of sale
software has created problems for such production, that
counsel is investigating the redaction to the bank account
statements and that they did produce the copy of the
insurance policy. Defendants make no representations
about the hand logs or tax returns Nor do Defendants
argue that the requests are in any way overbroad

The Court finds that these are run~of-the-mill discovery
issues, on which the parties should confer to resolve The
Court does not believe a sanction or order compelling
production is appropriate at this juncture There has yet
to be a litigation in which every document was produced
in a timely fashion The Court also sees no reason why
Defendants must produce electronic records of their bank
accounts to Plaintiff or need bear the cost of putting the
data into a spreadsheet. Defendants' counsel shall address
each of these discovery issues in his weekly report until
they are resolved

9. Deposition ofNiraj Jivani

*8 While both parties agree that Plaintiff will have
another opportunity to depose Niraj Jivani, Plaintiff
argues that it should be compensated for the costs of
the additional deposition Plaintiff suggests that this is
justified because Defendants were late in the production
of several items, including their insurance policy, prior to
l\/li‘. Jivani's deposition The Court disagrees
As suggested by Defense counsel, the need for
a supplemental deposition was also necessitated by
Plaintiffs insistence on taking Mr. Jivani's deposition only
a few weeks after new counsel arrived on the case, without
the opportunity for that counsel to come up to speed with
the discovery requested Further, it appears that Plaintiff
has four more hours of questions not all of which can be

Footnotes

related to the insurance policy. As such, Plaintiff would
have had to schedule an additional day of deposition
anyway Thus, the Court awards no fees for the additional
deposition

10. Counsel Are Directed to Comluct Theniselves with

the Collegiality and G()orl Faii‘h that is Befitring of New

Jersey Attr)rneys
The Court reminds counsel that attorneys in this
jurisdiction are expected to conduct themselves with
professionalism, to creatively find solutions to common
problems, and to cooperate with each other. The email
and other correspondence that has appeared before the
Court do not retiect these high standards Emails accusing
opposing counsel of ethical violations, resistance to simple
requests attempts to pass responsibility to the other
party for simple discovery requests, and intlexibility are
reflected in many recent communications in this case (See,
e.g., Dolich Ex. I; Doc. No. 114; Doc. No. 117; Doc No.
108~2; Doc. No. 118; Doc. 129 Ex. 2). The Court also
reminds the parties that their attempts to pass the burden
of discovery to each other often result in more work in
emails than the work it would take to obtain the document
themselves

The Court understands that there is animosity between
the parties 'l"he testimony at the preliminary injunction
hearing was enough to make that abundantly clear.
However, despite the animosity between their clients,
attorneys before this Court are expected to confer in good
faith prior to bringing issues before the Court.

III. CONCLUSION

For the foregoing reasons the Court grants in part and
denies in part the request for spoliation sanctions and
grants certain requests for the production of documents
The Court files an appropriate order concurrent with this
opinion

All Citations

Not Reported in F.Supp.2d, 2011 WL 3583408

1 The fact that it was not /ega/ly improper for Plaintiff to serve this notice (as acknowledged in this Court's prior opinion),
does not undermine the fact that it was the primary and but~for cause of the spoliation

 

 

§§

OU&N:&Z.;QVCQBRBGMMDEMMDUCUmma$@n@d il¥itQiii®il¢§!Zt¢Qg) Page 179 of 179 Page|D: 544
2011 wt 3583408

 

2 Further, the Court notes that it may even be somewhat misleading to have printouts of Defendant's posts with the infringing
picture, as if they always appeared that way lndeed, it is likely that many posts existed for a substantial portion of their
lifetime without the allegedly infringing photograph. This is an issue that can be resolved in the proper questioning of

witnesses
3 These photographs have not been destroyed they been attached in several PDFs to this Court. lt Would be a simple
process to recover the photograph from those PDFs. Then, Plaintiff may print the posts it thinks are relevant to the case
4 lt would have been possible to transfer such things in person. lt is also possible that the pictures were on the website
prior to Dr. Latha starting his work with the website. However, both of these possibilities seem less likely than an emall.
5 See Local Civi| Rule 26.1(d)(1). The Court also notes that "archive” is the primary emai| management function on “Gmai|

As such, it is unusual though not unheard of, for users to actually delete emails.

 

Enet of Document © 2019 'T'l'iomson Rei.)ters. l\lo claim to original U.S. (So\/emment V\/orks.

 

   

